Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 1 of 220
                                                                           Page 1


                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION
                         CASE NO.: 1:18-CV-20101-JEM


               GOVERNMENT EMPLOYEES INSURANCE
               CO., GEICO INDEMNITY CO., GEICO
               GENERAL INSURANCE COMPANY, AND
               GEICO CASUALTY CO.,

                   Plaintiffs,

                 -vs-

               QUALITY DIAGNOSTIC HEALTH CARE,
               INC., JORGE E. MARTINEZ, CARLOS
               ACEBO MARTINEZ, LUIS ANIBAL
               QUERAL, M.D., MOULTON KEANE,
               M.D., IVELIS GARCIA, and MICHEL
               VIERA, LMT.,
                   Defendants.
                 __________________________________/



                              DEPOSITION OF
                             MOULTON KEANE, M.D.
                                VOLUME
                             Pages 1 Through 191



                            Monday, July 16, 2018
                           10:12 a.m. - 4:10 p.m.

                             Phipps Reporting
                        28 West Flagler Street, 11th Floor
                           Miami, Florida 33130

                         Stenographically Reported By:
                  Aurora C. Sloan, Florida Professional Reporter



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 2 of 220
                                                                           Page 2


         1     APPEARANCES:
         2

         3     On behalf of the Plaintiffs:
                 Rivkin Radler, LLP
         4       926 RXR Plaza
                 Uniondale, New York 11550
         5       516-357-3000
                 BY: Steven T. Henesy, Esquire
         6       steven.henesy@rivkin.com
         7

         8     On behalf of the Defendants:
                 Christian Carrazana, PA
         9       PO Box 900520
                 Homestead, Florida 33090
        10       786-226-8205
                 BY: Christian Carrazana, Esquire
        11       Ccarrazana.law@gmail.com
        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 3 of 220
                                                                            Page 3


         1                INDEX OF PROCEEDINGS
         2     TESTIMONY OF MOULTON KEANE, MD                       Page
         3     DIRECT EXAMINATION BY MR. HENESY                      5
         4     CROSS EXAMINATION BY MR. CARRAZANA                     177
         5     REDIRECT EXAMINATION BY MR. HENESY                     183
         6     CERTIFICATE OF OATH                        188
         7     CERTIFICATE OF REPORTER                      189
         8     READ & SIGN LETTER TO WITNESS                    190
         9     ERRATA SHEET                           191
        10                  PLAINTIFF EXHIBITS
               EXHIBITS:                 DESCRIPTION       PAGE
        11     Plaintiff's No. 1 Notice of Taking          6
                               Deposition of Moulton
        12                     Keane
               Plaintiff's No. 2 3/23/94 State of Florida,   33
        13                     Department of Business and
                               Professional Regulation,
        14                     Board of Medicine,
                               Administrative Complaint
        15                     Against Moulton Keane, MD
               Plaintiff's No. 3 12/18/09 Department of        42
        16                     Health versus Moulton
                               Keane, MD
        17     Plaintiff's No. 4 7/19/16 Healthcare          69
                               Staffing Associates
        18                     Personal Information Form
                               for Moulton Keane, MD
        19     Plaintiff's No. 5 GEICO Health Insurance       105
                               Claim Forms 1500
        20     Plaintiff's No. 6 7/10/17 Quality Diagnostic 116
                               Therapy Prescription for
        21                     Patient Caridad Paz
               Plaintiff's No. 7 6/13/17 Quality Diagnostic 117
        22                     Diagnostic Referral Form
                               for Patient Rocco Eli
        23     Plaintiff's No. 8 5/12/17 Quality Diagnostic 122
                               Diagnostic Referral Form
        24                     for Patient Clemente C.
                               Lopez
        25



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 4 of 220
                                                                           Page 4


         1     Plaintiff's No. 9 Patient Basic Information 131
                               Form. Automobile Accident
         2                     Description
               Plaintiff's No. 10 5/17/17 GEICO Insurance      134
         3                     Health Insurance Claim
                               Form for Patient Swany
         4                     Delgado
               Plaintiff's No. 11 5/17/17 GEICO Insurance      144
         5                     Health Insurance Claim
                               Form for Patient Jorge
         6                     Lopez
               Plaintiff's No. 12 GEICO Insurance Health     155
         7                     Insurance Claim Form for
                               Patient Juan Romero-Ortega
         8
                         DEFENSE EXHIBITS
         9     EXHIBITS:         DESCRIPTION              PAGE
        10                NO EXHIBITS MARKED
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 5 of 220
                                                                           Page 5


         1      Thereupon, the following proceedings began at

         2      10:12 a.m.:

         3                 THE COURT REPORTER: Raise your right

         4           hand, please.

         5                 Do you solemnly swear or affirm the

         6           testimony you are about to give in this

         7           matter will be the truth, the whole truth

         8           and nothing but the truth?

         9                 THE WITNESS: Yes, I do.

        10      Thereupon,

        11                  MOULTON KEANE, M.D.,

        12      having been first duly sworn or affirmed, was

        13      examined and testified as follows:

        14                  DIRECT EXAMINATION

        15      BY MR. HENESY:

        16            Q.    Good morning, sir.

        17           A. Good morning.

        18            Q.    My name is Steve Henesy. I'm an

        19      attorney with the law firm of Rivkin Radler in New

        20      York and I represent GEICO, and my firm represents

        21      GEICO in connection with a lawsuit that's currently

        22      pending in the Southern District of Florida in

        23      federal court down here in Miami.

        24                 That case is entitled Government

        25      Employees Insurance Co., et al, V Quality



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 6 of 220
                                                                           Page 6


         1      Diagnostic Health Care, Inc., et al.

         2                 Sir, as you know, you are a named

         3      defendant in that lawsuit and we are here to take

         4      your deposition.

         5                 (Thereupon, Plaintiff's No. 1, Notice

         6            of Taking Deposition of Moulton Keane, was

         7            marked for Identification.)

         8      BY MR. HENESY:

         9            Q.   Now, I've marked as Plaintiff's

        10      Exhibit 1 a copy of the deposition notice that

        11      brings us here this morning.

        12                 Sir, have you ever testified in a

        13      setting like this before?

        14           A. Yes.

        15            Q.   So I'm going to go over some ground

        16      rules this morning. Some of these things may be

        17      remedial to you, so I apologize in advance, but I

        18      sort of have to do it for the record no matter

        19      what.

        20                 This is a question and answer session.

        21      And while we are in an informal setting here in an

        22      office, the oath that you have just taken this

        23      morning to tell the truth is the same oath that you

        24      would take in a court of law, and has the same

        25      force and effect as an oath taken in a court of



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 7 of 220
                                                                           Page 7


         1      law.

         2                  Do you understand that?

         3             A. Yes.

         4             Q.   So I'm going to ask you some

         5      questions. You are going to give me some answers.

         6                  What I'd ask you to do is please bear

         7      in mind that the most important person in this room

         8      is seated to my left, your right, the court

         9      reporter. And the reason for that is that there is

        10      going to be a transcript taken of what happens here

        11      today. And at some point, someone is going to have

        12      to go back and read that transcript and try to

        13      understand what happened here in this room this

        14      morning. And in order to do that, there is a few

        15      things we can do to make that possible.

        16                  The first thing is to make sure that

        17      only one person is speaking at a time. The court

        18      reporter can only take down one person's voice at a

        19      time. So what I'm going to ask you to do is to

        20      wait until I finish asking my question before you

        21      begin answering it, and I'll do the same. I'll

        22      wait for you to finish answering my question before

        23      I ask my next question.

        24                  In the natural course of conversation,

        25      you can sort of see where someone is going with a



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 8 of 220
                                                                           Page 8


         1      question and start answering it. I would ask you

         2      to resist that urge this morning. Everybody does

         3      it. But as much as you can, resist that urge so I

         4      don't have to reask questions, because otherwise I

         5      will have to do that to make the record clear.

         6                 I would ask that you give verbal

         7      answers. If the answer is yes, you must say yes.

         8      If the answer is no, you must say no. Saying

         9      uh-huh or uh-uh is not going to be sufficient, nor

        10      is a nod of the head or a shaking of the head or

        11      something like that.

        12                 Along similar lines, descriptive

        13      language is preferred in a deposition. If the

        14      answer requires you to say they felt pain right

        15      here, don't say "right here" and point. Say "left

        16      shoulder," "right shoulder." Use descriptive

        17      language because just saying right here is not

        18      going to show up on the transcript.

        19                 Do you understand that?

        20           A. Yes.

        21            Q.   Prior to coming in here this morning,

        22      have you had the opportunity to speak to your

        23      attorney?

        24           A. Yes.

        25            Q.   And is that your attorney seated to



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 9 of 220
                                                                           Page 9


         1      your left?

         2           A. Yes.

         3            Q.   And you are prepared to go forward

         4      with this deposition at this time?

         5           A. Yes.

         6            Q.   Do you understand everything I have

         7      told you so far?

         8           A. Yes.

         9            Q.   Have you taken any drugs, alcohol,

        10      medication, anything, in the last 24 hours that

        11      will affect your ability to testify truthfully here

        12      this morning?

        13           A. No.

        14            Q.   So one last thing. If there is -- if

        15      at any point during today's proceeding you want to

        16      take a break, stretch your legs, speak to your

        17      attorney, I would be happy to let you do that.

        18      That's fine. The only thing I ask is that if there

        19      is a pending question, if there is a question on

        20      the table that has not yet been answered, you must

        21      answer that question before leaving the room.

        22                 Is that fair?

        23           A. Yes.

        24            Q.   Okay.

        25                 Sir, what is your current address?



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 10 of
                                      220
                                                                        Page 10


        1           A. Home address?

        2           Q.     Yes, please.

        3           A. My home address is 9951 Southwest 4th

        4      Street, Plantation, Florida, 33324.

        5           Q.     To the extent I would ask that you

        6      keep your voice up. And if you need to, just speak

        7      right to the reporter. You know, I'm asking the

        8      questions, but the reporter is the one who really

        9      needs to hear the answers. Okay?

       10           A. Okay.

       11           Q.     And how long have you lived at that

       12      address?

       13           A. That address for approximately

       14      30 years.

       15           Q.     Are you a citizen of the United

       16      States?

       17           A. Yes.

       18           Q.     Were you born in the United States?

       19           A. No.

       20           Q.     Where were you born?

       21           A. I was born in St. Vincent in the

       22      Grenadines.

       23           Q.     And when did you come to the States?

       24           A. I came to the States in 1974.

       25           Q.     Prior to coming in and testifying here



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 11 of
                                      220
                                                                        Page 11


        1      today, did you review any documents in preparation

        2      for the deposition?

        3           A. Yes.

        4           Q.   What did you review?

        5           A. Some of the -- yes, as referring to

        6      statements and questions that my attorney needed

        7      answered.

        8           Q.   What specifically did you review?

        9           A. There were some items and several

       10      charts he asked me to look at and asked me some

       11      questions about them.

       12           Q.   Just understand, don't testify to

       13      anything regarding to what your attorney told you

       14      or any conversations that you had with your

       15      attorney. I'm just specifically asking you which

       16      documents you looked at.

       17                So you mentioned medical charts; is

       18      that correct?

       19           A. Yes.

       20           Q.   Other than and -- withdrawn.

       21                The medical charts you looked at, are

       22      those in connection with Quality Diagnostic Health

       23      Care?

       24           A. Yes.

       25           Q.   I'm going to call it Quality



                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 12 of
                                      220
                                                                        Page 12


        1      Diagnostic for the purposes of today.

        2                Other than the charts from Quality

        3      Diagnostic, what did you review?

        4           A. Nothing else.

        5           Q.   Did you speak to anyone, other than

        6      your attorney, prior to this deposition today about

        7      this deposition?

        8           A. No.

        9           Q.   The answer is no?

       10           A. No.

       11           Q.   You didn't speak to Jorge Martinez?

       12           A. You have to speak up because I --

       13           Q.   Sure. Let me move closer. I'm

       14      breaking my own rule.

       15                Did you speak to Jorge Martinez at all

       16      about this deposition?

       17           A. No.

       18           Q.   How about Carlos Acebo Martinez?

       19           A. No.

       20           Q.   How about Ivelis Garcia?

       21           A. No.

       22           Q.   Sir, do you speak Spanish?

       23           A. No.

       24           Q.   Have you ever testified before in

       25      connection with your work or your association with



                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 13 of
                                      220
                                                                        Page 13


        1      Quality Diagnostic?

        2           A. No.

        3           Q.    Can you please tell me your

        4      educational background?

        5           A. To start from what, just medical

        6      school or everything from --

        7           Q.    College.

        8           A. Our system is different from the

        9      American system.

       10                When I left what is your equivalent of

       11      a high school, I went directly into medical school.

       12           Q.    And that's in St. Vincent?

       13           A. Well, in the Caribbean.

       14                So when I left high school, your

       15      equivalent of high school in Caribbean, I went

       16      straight into medical school in Jamaica.

       17           Q.    And what's the name of that medical

       18      school?

       19           A. University of West Indies.

       20           Q.    Do you remember what year you started

       21      there?

       22           A. In 1964.

       23           Q.    Did you graduate?

       24           A. Yes.

       25           Q.    When?



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 14 of
                                      220
                                                                        Page 14


        1           A. 1970.

        2           Q.   What did you do after you graduated?

        3           A. After I graduated, I started my

        4      internship.

        5           Q.   Where?

        6           A. I went to Nassau Bahamas.

        7           Q.   Any particular place? Any place in

        8      particular?

        9           A. That's where I went, Nassau, Bahamas.

       10           Q.   In a hospital? In a --

       11           A. Yes. Princess Margaret Hospital.

       12           Q.   How long was your internship at --

       13           A. From one year.

       14           Q.   What did you do after that?

       15           A. After that I worked at Princess

       16      Margaret Hospital. I worked for approximately a

       17      year, approximately a year and a half in the

       18      outpatient department, emergency room. And then I

       19      worked for another -- approximately another year

       20      and a half in the obstetrics and gynecology

       21      department.

       22           Q.   OB/GYN?

       23           A. OB/GYN.

       24           Q.   And what did you do after that?

       25           A. After that I came to the States to --



                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 15 of
                                      220
                                                                        Page 15


        1      and did my residency.

        2           Q.   Where did you do your residency?

        3           A. At Boston City Hospital.

        4           Q.   How long were you at Boston City

        5      Hospital?

        6           A. For three years.

        7           Q.   And were you working in a particular

        8      department there?

        9           A. I did my residency in OB/GYN.

       10           Q.   After the three years in Boston, what

       11      did you do next?

       12           A. I went to the University of South

       13      Carolina in Charleston.

       14           Q.   And what were you doing there?

       15           A. I did a 2-year fellowship in maternal

       16      fetal medicine.

       17           Q.   And after that?

       18           A. After that I stayed at the medical

       19      university for an additional two years. I remained

       20      on staff at the medical university.

       21           Q.   After your time in Charleston, where

       22      did you go after that?

       23           A. I went to Los Angeles, Martin Luther

       24      King Hospital.

       25           Q.   What were you doing in --



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 16 of
                                      220
                                                                        Page 16


        1           A. And I worked at the hospital in the

        2      OB/GYN dependent.

        3            Q.   How long were you in LA?

        4           A. I was in LA for two years, because

        5      after I work in -- I left the medical university --

        6      at the Martin Luther King Hospital Medical Center,

        7      and I went to work at Kaiser Hospital in

        8      Bellflower, California.

        9            Q.   And where did you go after that?

       10           A. And then I stayed until 1983, and then

       11      I came to Fort Lauderdale, Florida.

       12            Q.   And what were you doing in Fort

       13      Lauderdale?

       14           A. I came to Fort Lauderdale and worked

       15      at Broward General Medical Center with a group, at

       16      that time they were called Coastal OB/GYN Services.

       17      They have had several name changes since.

       18            Q.   But you were working as a physician in

       19      a physician group.

       20           A. Yes.

       21            Q.   And how long were you associated with

       22      that physician group?

       23           A. I think until approximately -- I don't

       24      know the exact year, but probably 1990, 1991.

       25      Let's see, I came in '83. Until about 1988 I think



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 17 of
                                      220
                                                                        Page 17


        1      I worked with them until then.

        2           Q.     What did you do after your association

        3      with the OB/GYN physician group?

        4           A. I went into practice by myself,

        5      private practice.

        6           Q.     And what kind of work were you doing

        7      in your private practice?

        8           A. General OB/GYN and maternal fetal

        9      medicine.

       10           Q.     And where were you in private

       11      practice?

       12           A. I was working in Fort Lauderdale.

       13           Q.     How long were you doing that for?

       14           A. I did that for I think until some time

       15      in 1995 because -- actually 1995; yes, '95.

       16           Q.     And what happened in 1995?

       17           A. After that I went and I worked with

       18      another physician group, I don't remember the exact

       19      name of it right now, working out of Memorial

       20      Regional Hospital in Hollywood.

       21           Q.     And what kind of work were you doing

       22      with that physician group?

       23           A. I was working again as OB/GYN and

       24      maternal fetal medicine.

       25           Q.     And how long were you with the group



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 18 of
                                      220
                                                                        Page 18


        1      in Hollywood?

        2              A. Until -- until about, if I recall --

        3      it's been some time now -- maybe about 2000 --

        4      probably around 2000.

        5                   I don't recall the exact year.

        6              Q.    And why did you leave that group?

        7              A. Because I was offered another position

        8      which I accepted.

        9              Q.    And what was that position?

       10              A. There was another physician I was

       11      working in Fort Lauderdale, and he wanted a

       12      maternal fetal medicine person with him, and I

       13      joined that group.

       14              Q.    And what was the name of that group?

       15                   And if you don't recall the name of

       16      the group --

       17              A. I don't recall the name of the group.

       18      Trying to remember the name of the doctor who was

       19      in charge. I don't recall his name.

       20                   I have a picture of him, but I don't

       21      recall his name.

       22              Q.    But again, doing OB/GYN work there as

       23      well.

       24              A. Doing the same, OB/GYN, and -- well,

       25      mainly with him it was mainly maternal fetal



                                    www.phippsreporting.com
                                        888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 19 of
                                      220
                                                                        Page 19


        1      medicine.

        2           Q.     How long were you with that group or

        3      associated with that doctor?

        4           A. At that time, until somewhere around

        5      2002. In 2002, I think that's when I left that

        6      group.

        7           Q.     Where did you go?

        8           A. I went, because I wanted to be closer

        9      to my home, I worked with another doctor in

       10      Lauderdale Lakes, again doing OB/GYN and maternal

       11      fetal medicine.

       12           Q.     Do you remember the name of the

       13      doctor?

       14           A. That was Dr. Epstein.

       15           Q.     How long were you associated with Dr.

       16      Epstein?

       17           A. Until 2003.

       18           Q.     What happened in 2003?

       19           A. In 2003, there was a group in Tampa

       20      that asked me to come and work with them, and I

       21      accepted because, at that time, I was thinking of

       22      probably moving to that area. So I accepted that

       23      position.

       24           Q.     And did you move to Tampa?

       25           A. No.



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 20 of
                                      220
                                                                        Page 20


        1               Q.   What happened?

        2           A. Why?

        3               Q.   Yeah. What happened?

        4           A. My wife didn't want to move.

        5               Q.   That's a good reason.

        6                    So did you accept that position?

        7           A. Yes, I accepted it.

        8               Q.   But you were living out here on the

        9      east coast?

       10           A. Out on the Florida west coast and I

       11      was commuting. I had an arrangement. The way my

       12      schedule was arranged is that I was -- I was

       13      working just one weekend to cover weekends, just

       14      one weekend per month. So I was commuting back and

       15      forth.

       16               Q.   And how long were you doing that one

       17      weekend a month in Tampa?

       18           A. Well, that's just for the weekend

       19      coverage. I was working during the week and

       20      covering calls, but then I had to schedule for the

       21      weekend coverage so I could be home for three

       22      weekends. That's the way they arranged it for me

       23      so I could be home for most weekends.

       24               Q.   And how long were you associated -- by

       25      the way, what was the name of this group in Tampa?



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 21 of
                                      220
                                                                        Page 21


        1              A. That was Tampa Obstetrics.

        2              Q.    And what were you doing there?

        3              A. And I was, again, regular general

        4      OB/GYN plus maternal fetal medicine.

        5              Q.    How long were you with them?

        6              A. 2006.

        7              Q.    And what happened in 2006?

        8              A. At that time I started having problems

        9      with my vision.

       10              Q.    What do you mean problems with your

       11      vision?

       12              A. Well, I have diabetes, and they call

       13      it diabetic retinopathy. It was in my right eye

       14      and it was diagnosed as having edema of the macula.

       15                   As a result of that, I did not have

       16      binocular vision. What my right eye was seeing was

       17      different from what my left eye was seeing, and it

       18      was difficult utilizing a lot of instruments that

       19      were necessary. And if I continued to do that, I

       20      felt I was going to put patients at risk, and I

       21      decided to just stop doing what was right at that

       22      time.

       23              Q.    Did you continue working in 2006?

       24              A. Yes. I came back to Fort Lauderdale

       25      in 2006.



                                    www.phippsreporting.com
                                        888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 22 of
                                      220
                                                                        Page 22


        1            Q.    And what did you start doing at that

        2      time?

        3            A. After that I started working in pain

        4      management.

        5            Q.    Were you associated with a particular

        6      group or practice?

        7            A. Yeah. There is a group called

        8      American Medical Management Associates.

        9            Q.    Where was that group?

       10            A. That group had several different

       11      offices.

       12                 I worked initially at an office on

       13      Federal Highway, and then they transferred me to

       14      another office which they had in Lauderhill, which

       15      was closer to my home. So it was pain management

       16      and some addiction medicine.

       17            Q.    What do you mean addiction medicine?

       18            A. Treating patients who were addicted to

       19      opioids.

       20            Q.    And at the end of 2006, how long

       21      were you with American Medical Management

       22      Associates?

       23            A. 2006 I worked with them for

       24      approximately maybe three or four years. I'm not

       25      too sure, but approximately three or four years.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 23 of
                                      220
                                                                        Page 23


        1            Q.   So between 2009 and 2010?

        2           A. From 2006 until about 2009, 2010, yes.

        3            Q.   What did you do after that?

        4           A. After that I started seeing patients

        5      for -- basically for another -- out of another

        6      office I worked pretty much doing the same thing.

        7            Q.   What was the name of that office?

        8           A. I can't -- I can't recall the name of

        9      the office right now. I was doing pretty much the

       10      same thing, some patients with pain management, and

       11      I was also treating patients who were addicted to

       12      opioids.

       13            Q.   Going back to just briefly the

       14      American Medical Management Associates, the pain

       15      management work you were doing there, was that in

       16      connection with automobile accident patients?

       17           A. No. No.

       18            Q.   How about at the place you started

       19      working in '09 and '10, was that automobile

       20      accident patients?

       21           A. No.

       22            Q.   How long were you with this office

       23      that you began working with in 2009 and 2010 that

       24      you don't recall the name?

       25           A. Let me try to go back.



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 24 of
                                      220
                                                                        Page 24


        1                 MR. HENESY: Let's go off the record a

        2           second?

        3                 (Whereupon, an off-the-record

        4           discussion was had:)

        5                 MR. HENESY: Let's go back on the

        6           record.

        7      BY MR. HENESY:

        8            Q.    Continue, Doctor, please.

        9           A. From 2000 -- let me -- what was the

       10      last question that you asked?

       11            Q.    Sure. So let me back up and see if we

       12      can give you some context here.

       13                 From 2006 to about 2009, 2010, you

       14      testified you worked with a practice called

       15      American Medical Management Associates.

       16                 Is that correct?

       17           A. That's correct.

       18            Q.    After that in around 2009, 2010, you

       19      worked with another group again doing pain

       20      management and addiction medicine. And my question

       21      was how long were you with that group?

       22           A. That second group. Okay. I was with

       23      them -- actually when I left that first -- that

       24      group at American Medical Associates, actually I

       25      started working at several different offices, not



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 25 of
                                      220
                                                                        Page 25


        1      just one single office. I was doing the same pain

        2      management with some addiction medicine working at

        3      several different offices.

        4            Q.    That was after you left --

        5           A. After I left that second group.

        6                 When I went to work with that second

        7      group, I started working with them, and also I

        8      worked with two other offices I was working with.

        9            Q.    And it was all the same kind of

       10      practice?

       11           A. Same kind of practice.

       12            Q.    So just so the record is clear,

       13      beginning in around 2009 or 2010, you began to work

       14      not for one office, but for approximately three

       15      offices, all of which were in the practice of pain

       16      management and addiction medicine.

       17           A. Right.

       18            Q.    So for three years -- withdrawn.

       19                 You begin working for these three

       20      offices in 2009, 2010.

       21                 How long was that the status quo?

       22           A. Well, from that particular time, there

       23      are a lot of different offices I started working

       24      out of. I didn't have an office of my own. So

       25      people would ask me to come into their own offices



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 26 of
                                      220
                                                                        Page 26


        1      and see patients there for them. And some I can't

        2      give you an exact date when I started it, some of

        3      this involved seeing some accident patients. And I

        4      would go to the office and see the patients there

        5      because it was more convenient for their patients

        6      rather than having to travel to another office, I

        7      would go to different offices and see patients

        8      there for them.

        9            Q.    So my question is why the shift? We

       10      just went through a lot of the background and you

       11      were sort of just working at one place, and then

       12      the next place, and then the next place. And then

       13      around 2009, 2010, you sort of shifted your

       14      practice; is that right? to working at multiple

       15      places at once?

       16           A. Yes.

       17            Q.    Was there a reason for that?

       18           A. Well, remember I told you I stopped

       19      doing OB/GYN. And then afterwards I started

       20      working with this American Medical.

       21                 And after when -- after I left that

       22      practice, then people started asking me if I would

       23      come and see patients for them. So I was able to

       24      go to different offices, different times a week and

       25      work at different offices.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 27 of
                                      220
                                                                        Page 27


        1            Q.    Now, there came a time eventually

        2      where you became associated with a clinic called

        3      Quality Diagnostic; is that right?

        4           A. Yes.

        5            Q.    And when did you become associated

        6      with Quality Diagnostic?

        7           A. I started working at Quality

        8      Diagnostic maybe some time in 2017, I think.

        9                 MR. CARRAZANA: Speak up a little

       10           louder.

       11           A. Some time in 2017.

       12      BY MR. HENESY:

       13            Q.    Now, you also -- is it correct that

       14      you also have an association with a staffing agency

       15      called Healthcare Staffing Associates?

       16           A. Yes.

       17            Q.    When did you first become associated

       18      with Healthcare Staffing Associates?

       19           A. I can't give you an exact date, but

       20      that's the company that asked me to provide

       21      services at different offices.

       22            Q.    So was it in the last two years, the

       23      last five years?

       24           A. Has to be within the last two years.

       25            Q.    So back in 2009, 2010 when you began



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 28 of
                                      220
                                                                        Page 28


        1      at multiple offices, were you doing that on your

        2      own or were you doing that through a staffing

        3      agency?

        4           A. No. That was on my own.

        5           Q.   And so what I'm trying to get at is

        6      for how long were you doing that? For how long

        7      were you working out of multiple offices on your

        8      own in your individual capacity and not through a

        9      staffing agency?

       10           A. I was doing it on my own until it was

       11      the staffing agency contacted me.

       12           Q.   So in between 2010 and 2017, you were

       13      working on your own?

       14           A. I was working on my own, yes.

       15           Q.   And during that 2010 to 2017 period,

       16      what was the nature of your practice in general

       17      terms?

       18           A. At that time mainly addiction

       19      medicine, and there were people asking me to come

       20      and evaluate accident patients; patients involved

       21      in accidents.

       22           Q.   Do you have a percentage of, if you

       23      know, the percentage of your practice that was not

       24      with automobile accident patients and the

       25      percentage of your practice that was during that



                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 29 of
                                      220
                                                                        Page 29


        1      time?

        2           A. I never really looked at what

        3      percentage it was.

        4            Q.    Was one far exceeding the other?

        5                 For example, was your practice mostly

        6      addiction medicine and just some auto accident

        7      victims or vice-versa?

        8           A. I would say it was more -- probably

        9      more accident victims, accidents, than addiction

       10      medicine.

       11            Q.    So when did that -- when would you say

       12      that became the case, that your practice became

       13      mostly automobile accident victims?

       14           A. Well, it all depended. I would be

       15      asked to see at some time some, you know, from

       16      different offices. I can't say exactly when that

       17      shift actually occurred from one to the other.

       18      It's going to be a blending. Somewhere along the

       19      line it started off with addiction medicine, have

       20      my own practice in addiction medicine, and then

       21      people started asking me to come in to see accident

       22      -- patients involved in motor vehicle accidents.

       23                 And then as I started seeing the

       24      amount of patients that I was seeing for addiction

       25      medicine started falling off. I started shifting



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 30 of
                                      220
                                                                        Page 30


        1      those out because, again, as I mentioned, I did not

        2      have a single office location. I was not working

        3      out of a single office.

        4                   Now, in order to see my addiction

        5      medicine patients, I had to be seeing them out of a

        6      location, a single location. So there was one

        7      location that I had been using where I was doing

        8      both.

        9                   And then at some stage, as I started

       10      getting patients off their opioids, and then there

       11      came some time when I had stopped taking new ones.

       12      And then that's where that sort of shift started

       13      occurring. I started seeing more of the patients

       14      from the motor vehicle accidents than for addiction

       15      medicine.

       16              Q.    Do you have any board certifications?

       17              A. Yes.

       18              Q.    What are they?

       19              A. Board certified in OB/GYN, in maternal

       20      fetal medicine. I have -- in pain management is

       21      not a board certification, but it's become an

       22      equivalent for people who have not done residencies

       23      in pain management.

       24                   So I have the permit of the Academy

       25      for Integrative Pain Management. So I have a



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 31 of
                                      220
                                                                        Page 31


        1      permit of that. And I'm also board eligible right

        2      now in addiction medicine.

        3           Q.   I'm sorry. It was the Academy of

        4      Integrative Pain Management?

        5           A. Integrative Pain Management.

        6           Q.   Did you have to go through any

        7      training, any classes, take any tests for that?

        8           A. You have to take an examination. It's

        9      a 3-hour examination.

       10           Q.   And was there any classroom study

       11      before that or it was just a test?

       12           A. It was a test. Obviously in order to

       13      take the test, you have to be familiar with the

       14      material. They don't just put it out there. You

       15      have to attend classes, attend lectures and

       16      seminars online offered by the academy, and then

       17      you apply to take the examination.

       18           Q.   When did you take that examination?

       19           A. What year? I don't remember the exact

       20      year. Probably about -- I'd be guessing -- 2011,

       21      2012. I don't remember the exact year.

       22           Q.   Is there any CME? Is there any

       23      continuing medical education requirements --

       24           A. Yes.

       25           Q.   -- for the integrative pain



                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 32 of
                                      220
                                                                        Page 32


        1      management?

        2           A. Pain management, yes. In order to

        3      maintain it, you have to do CMEs in pain

        4      management.

        5           Q.   And are you current with that?

        6           A. Yes.

        7           Q.   Has your license -- your medical

        8      license ever been subject to discipline?

        9           A. Yes.

       10           Q.   How many times?

       11           A. At least twice. Twice, if I recall.

       12           Q.   Tell me about the first time.

       13           A. First time is there was a patient who

       14      was delivered by vaginal delivery on a large baby

       15      of a diabetic mother. And they allege that there

       16      was both injury. That was the charges that were

       17      brought up.

       18           Q.   Well, what specifically were you

       19      alleged to have done or not done?

       20           A. Oh. They claim that I should have

       21      done a Cesarean section.

       22           Q.   Did you give any testimony as part of

       23      that case?

       24           A. Yes. Yes.

       25           Q.   During that time, is it -- withdrawn.



                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 33 of
                                      220
                                                                        Page 33


        1                 Have you ever doctored or fabricated a

        2      medical record?

        3           A. There was an -- I was alleged in the

        4      complaint to the board that I had doctored records.

        5           Q.     Well, did you -- in fact, did you

        6      testify that you did, in fact, doctor the records?

        7           A. I did not testify that I doctored the

        8      records.

        9                 MR. CARRAZANA: Can you speak more

       10           clearly?

       11           A. I did not testify that I doctored any

       12      records.

       13                 I gave an explanation as to a reason

       14      that there was differences in the records.

       15                 MR. HENESY: Let's mark this as No. 2.

       16                 (Thereupon, Plaintiff's No. 2, 3/23/94

       17           State of Florida, Department of Business

       18           and Professional Regulation, Board of

       19           Medicine, Administrative Complaint Against

       20           Moulton Keane, MD, was marked for

       21           Identification.)

       22      BY MR. HENESY:

       23           Q.     I've marked as Plaintiff's Exhibit No.

       24      2 an administrative complaint from the State of

       25      Florida, Department of Business and Professional



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 34 of
                                      220
                                                                        Page 34


        1      Regulation, Board of Medicine. This is dated

        2      March 23rd, 1994.

        3                Doctor, is that at or around the time

        4      of this first disciplinary case?

        5           A. Yes.

        6           Q.   So in the early to mid '90's?

        7           A. Yes.

        8           Q.   I'm going to ask you to take a look at

        9      Exhibit 2, generally speaking first, and then I'll

       10      ask you a question about it.

       11                Sir, I'd ask you to just take a minute

       12      to page through that entire document, and then I

       13      just have a few questions about it.

       14                You have had the opportunity to review

       15      Exhibit 2?

       16           A. Yes.

       17           Q.   So this appears to be the

       18      administrative complaint that was brought against

       19      you as part of this disciplinary proceeding that

       20      you were just describing; is that correct?

       21           A. Yes.

       22           Q.   So specifically I want you to take a

       23      look at paragraph 6.

       24                Do you see that?

       25           A. Yes.



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 35 of
                                      220
                                                                        Page 35


        1               Q.    In paragraph 6, it says:

        2                    "In testimony in civil court on or

        3               about November 23rd, 1992, Respondent

        4               admitted to falsifying Patient CM's medical

        5               records."

        6                    Do you see that?

        7               A. Yes.

        8               Q.    Is that true, sir?

        9               A. That is 1992. This is something that

       10      happened 26 years ago and I really -- this is a

       11      charge against me.

       12                    At this point in time 26 years later,

       13      I don't remember what -- what was said at the time

       14      or what was said at the time when this case went to

       15      trial.

       16               Q.    Because your testimony is that you do

       17      not recall whether or not you admitted to

       18      falsifying those medical records?

       19               A. That's correct.

       20               Q.    Okay.

       21                    So continuing, it says:

       22                    "Falsifying Patient CM's medical

       23               records to include statements recommending

       24               admission to the hospital that were not

       25               made."



                                      www.phippsreporting.com
                                          888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 36 of
                                      220
                                                                        Page 36


        1                Does that refresh your recollection?

        2           A. I don't remember much about this case.

        3           Q.   So the answer is no, that portion of

        4      that sentence, admitted to falsifying Patient CM's

        5      medical records to include statements recommending

        6      admission to the hospital that were not made, that

        7      portion of the sentence does not refresh your

        8      recollection as to whether or not you testified to

        9      falsifying this patient's medical records?

       10           A. It does not. This does not tell me --

       11      this is the charge that was made. And whatever was

       12      accurately said at the time -- at the time of the

       13      trial I don't remember.

       14           Q.   Reviewing the rest of paragraph 6,

       15      however, continuing, it says:

       16                "To include notations indicating fetal

       17           non-stress tests had been performed that

       18           were not performed."

       19                Does that refresh your

       20      recollection at all?

       21           A. I really -- I really don't.

       22           Q.   It does not.

       23           A. No.

       24           Q.   Okay.

       25                And to -- continuing:



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 37 of
                                      220
                                                                        Page 37


        1                "And to include notes on the patient's

        2           history that Respondent had failed to

        3           discover prior to the birth of the

        4           patient's child."

        5                Does that refresh your

        6      recollection at all?

        7           A. I don't even understand. Reading it

        8      again, notes --

        9                MR. CARRAZANA: Just listen to his

       10           last question. Does it refresh your

       11           recollection?

       12           A. No, it does not. It doesn't refresh

       13      my recollection. It doesn't.

       14      BY MR. HENESY:

       15           Q.    Let me ask it this way.

       16                The question so far -- and as I

       17      understand your answer is I asked you, do you

       18      recall testifying that you falsified Patient CM's

       19      medical records, and the answer is no; correct?

       20           A. No.

       21           Q.    No, you do not recall.

       22           A. I do not recall.

       23           Q.    Did you falsify Patient CM's medical

       24      records?

       25           A. No.



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 38 of
                                      220
                                                                        Page 38


        1           Q.   Okay.

        2                Do you have any reason to understand

        3      why this complaint would say that you testified

        4      that you did?

        5           A. What I can remember is that at the

        6      time when this case was brought up before the board

        7      of medicine, and I remember them asking me some

        8      questions relating to this, and at that time I was

        9      able to give them an explanation as to reason for

       10      differences in the records, and the board accepted

       11      my explanation. That I remember.

       12           Q.   Take a look at paragraphs 4 and 5.

       13                Paragraph 4 says:

       14                "On or about November 22nd, 1992,

       15           Respondent testified in civil court under

       16           oath that no changes, additions or

       17           falsifications were made by Respondent to

       18           Patient CM's medical records."

       19                Do you see that?

       20           A. Yes, I see that.

       21           Q.   And the next paragraph says:

       22                "Medical records copied in or about

       23           1984 of Respondent's care to Patient CM are

       24           not identical to the medical records

       25           subsequently obtained by the department."



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 39 of
                                      220
                                                                        Page 39


        1                Do you see that as well.

        2           A. Yes.

        3           Q.   Does that refresh your recollection at

        4      all as to your testimony regarding the difference

        5      between those records?

        6           A. It refreshes my recollection as to the

        7      reason that there was a difference in the records.

        8           Q.   Oh, okay.

        9                What was the reason?

       10           A. The reason is that notations were

       11      made, if I can recall correctly, I made notations

       12      in the record because the patient was going to be

       13      referred out to an endocrinologist, and I made some

       14      notes on the record explaining -- asserting things

       15      about the history -- I don't remember exactly what,

       16      but I made some notations on the record prior to

       17      sending the records to an endocrinologist so that

       18      the patient could be followed up by an

       19      endocrinologist. And as you remember, that was the

       20      conflict for the difference in records that were

       21      seen -- obtained before and records obtained after.

       22           Q.   What you just described, that sounds

       23      different than admitted to falsifying Patient CM's

       24      records, though; right?

       25           A. This is a charge that was made against



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 40 of
                                      220
                                                                        Page 40


        1      me, and I just gave you the explanations that I

        2      remember making. And my explanation was accepted

        3      by the board. That's why I wasn't sure. This

        4      doesn't tell you that.

        5                 MR. HENESY: Exhibit 2 is removed from

        6           the witness.

        7      BY MR. HENESY:

        8            Q.    Now, as a result of this disciplinary

        9      case that we described, do you recall if you

       10      received any punishment?

       11           A. In that case it was unsupervised

       12      probation for one year, and then there was a fine.

       13      That was it.

       14            Q.    Did you have to perform community

       15      service?

       16           A. I think so. Yes, I think I did have

       17      to do community service.

       18            Q.    And did you receive a public reprimand

       19      from the board?

       20           A. Yes.

       21            Q.    So you testified that you recall there

       22      were two instances of discipline. So we have now

       23      sort of talked about the first one.

       24                 What was the second disciplinary

       25      action?



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 41 of
                                      220
                                                                        Page 41


        1           A. Second one involved treating some

        2      patients' pain management.

        3           Q.   Okay.

        4                And what about your treatment of the

        5      patients' pain management?

        6           A. That was saying that I -- if I

        7      remember, the complaint was that I prescribed

        8      certain patients certain medications. And then the

        9      medications were listed for each patient. And I

       10      think that's what was in the complaint, that I

       11      prescribed this medication, that medication for

       12      that patient, and then that medication again for a

       13      second patient, medication for a third, for

       14      approximately nine patients they're saying that I

       15      prescribed these medications. That was the nature

       16      of the complaint.

       17           Q.   Okay.

       18                You testified that you were

       19      prescribing these medications.

       20                In fact, the allegation was -- was it

       21      correct that the allegation was that you were

       22      overprescribing medications?

       23           A. I don't remember they said I

       24      overprescribed. They said I prescribed. I don't

       25      remember. I don't remember.



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 42 of
                                      220
                                                                        Page 42


        1           Q.    So let's see if we can refresh your

        2      recollection.

        3                MR. HENESY: I'm going to mark as

        4           Plaintiff's Exhibit 3 a document entitled

        5           State of Florida, Department of Health --

        6           Department of Health, Petitioner, your

        7           name, Moulton Keane, MD, Respondent, case

        8           number 200716370. This document is dated

        9           December 18, 2009.

       10                (Thereupon, Plaintiff's No. 3,

       11           12/18/09 Department of Health versus

       12           Moulton Keane, MD, was marked for

       13           Identification.)

       14      BY MR. HENESY:

       15           Q.    Is that at or around the time the

       16      action that you are describing?

       17           A. Yes.

       18           Q.    So now, you are certainly free to read

       19      this entire document. This is a 22-page document.

       20      So I'll direct your attention to page 18 of this

       21      document, and paragraph 78, which is, "Respondent

       22      failed to meet the required standard of care in one

       23      of the following ways," and I'll just ask you to

       24      review letters A through K, and then paragraph 79.

       25                Thank you.



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 43 of
                                      220
                                                                        Page 43


        1                Have you had an opportunity to review

        2      that, Doctor?

        3           A. Yes.

        4           Q.   Does that refresh your recollection as

        5      to the nature of the allegations as they related to

        6      your prescription of medication?

        7           A. Well, yes. These are the allegations

        8      that were made. Yes.

        9           Q.   And so are part of those allegations

       10      that you were prescribing essentially too much?

       11           A. No. It says "inappropriate."

       12           Q.   And one of those says specifically

       13      that you were prescribing two substances

       14      simultaneous to one another. I believe it's

       15      paragraph A.

       16           A. From what I'm reading here, each of

       17      these they are saying inappropriately prescribing

       18      these medications.

       19           Q.   Okay.

       20                And so what is your understanding,

       21      then, sir, as to what was meant by inappropriate?

       22      Do you recall the nature of what was inappropriate

       23      about these prescriptions?

       24           A. Well, I remember this question being

       25      raised at the time. And the counsel I had at that



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 44 of
                                      220
                                                                        Page 44


        1      time verified that the actual doses of the

        2      medications that I actually prescribed were well

        3      within the standard of care.

        4                And actually I had gone to a lecture

        5      which was given by the attorney for the board of

        6      medicine at the time. I attended a lecture in

        7      which he gave at Broward General Medical Center.

        8      He recommended doses. We were able to show that I

        9      was in compliance with his recommendations. Even a

       10      booklet which was produced by the board under his

       11      direction that showed the doses I had been

       12      prescribing were well within the limits that he

       13      says should be used.

       14           Q.    So some of the medications, just

       15      because we are calling them medications, some of

       16      the medication we're talking about are opioids;

       17      right?

       18           A. Yes.

       19           Q.    Some are them are narcotic analgesics;

       20      right?

       21           A. Yes.

       22           Q.    Some of them are prescription strength

       23      central nervous system depressants; is that right?

       24           A. Yes.

       25           Q.    Now, do you recall if you received any



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 45 of
                                      220
                                                                        Page 45


        1      punishment in connection with this disciplinary --

        2           A. This document, if I remember, that I

        3      was given a year of supervised -- one year

        4      probation, supervision, and I had to pay a fine and

        5      do community service.

        6           Q.    And again, you received a public

        7      reprimand; is that right?

        8           A. Yes.

        9           Q.    Do you know why you received that --

       10      those -- we'll just call it punishment for lack of

       11      a better word -- that punishment if you had the

       12      attorney for the board of medicine, and you had

       13      this -- you sort of had this literature that you

       14      had support for what you were doing.

       15                So I'm just confused as to if there

       16      was nothing wrong with what you were doing, why you

       17      received the punishment?

       18           A. The reason for that is I was asked if

       19      I was going to continue practicing pain management,

       20      and my answer was yes.

       21                And just before they broke off, one of

       22      the board members says, wait, hold on a minute. If

       23      he's going to continue practicing pain management,

       24      then we should have him being supervised, and

       25      that's when the board said that I should be



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 46 of
                                      220
                                                                        Page 46


        1      supervised.

        2            Q.     But do you recall having to perform

        3      100 hours of community service?

        4           A. Yes.

        5            Q.     Do you know why you had to perform

        6      100 hours of community service if you didn't do

        7      anything?

        8           A. I don't know how the board comes up

        9      with a figure. I have no idea. But from what I've

       10      been reading, they always do.

       11            Q.     And is it your understanding that they

       12      issued that mandate that you had to perform

       13      100 hours of community service even though they had

       14      found you had done nothing wrong?

       15           A. Nobody says whether or not I had done

       16      anything wrong. There is no question as to wrong

       17      or right.

       18                  What you presented here was brought

       19      up, explanations were given by myself and by my

       20      attorney, and they came up with this form of

       21      punishment, whatever you call it. And it was going

       22      to just remain at community service and the fine,

       23      until one board member asked the question am I

       24      going to continue doing pain management?

       25                  And when I said yes, he said, well



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 47 of
                                      220
                                                                        Page 47


        1      then we need to have supervision.

        2             Q.      Okay. I'll take that back. Thank

        3      you.

        4                  MR. HENESY: Removing Exhibit 3 from

        5             the witness.

        6      BY MR. HENESY:

        7             Q.      Now, sir, is it correct that earlier

        8      this year you were arrested?

        9             A. Yes.

       10             Q.      And what is your understanding as to

       11      why you were arrested?

       12                  MR. CARRAZANA: On the advice of his

       13             criminal counsel, I'm in contact with him,

       14             he's going to -- my client is not going to

       15             be answering any questions related to the

       16             criminal case. He's pleading the 5th.

       17             There will be no questions relating to

       18             that.

       19                  MR. HENESY: Okay. So let's just go

       20             off the record for a second.

       21                  (Whereupon, an off-the-record

       22             discussion was had:)

       23                  MR. HENESY: Back on the record.

       24                  We had a conversation off the record,

       25             counsel and I, regarding the witness's



                                    www.phippsreporting.com
                                        888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 48 of
                                      220
                                                                        Page 48


        1           intention to invoke his 5th Amendment

        2           privilege against self-incrimination.

        3                I'm going to ask the question I just

        4           asked, I'm going to reask it, I'll have the

        5           witness give his answer. And then any

        6           prospective questions where the witness

        7           wishes to invoke his 5th Amendment

        8           privilege against self-incrimination, we've

        9           agreed, counsel and I, that the witness

       10           will just say "5th." And then after that,

       11           the record will reflect that the witness

       12           has said "on the advice of counsel, I

       13           hereby invoke my Fifth Amendment privilege

       14           against self-incrimination."

       15                Counsel, is that your understanding?

       16                MR. CARRAZANA: Yes.

       17                MR. HENESY: And you will consent to

       18           that?

       19                MR. CARRAZANA: Yes.

       20      BY MR. HENESY:

       21           Q.    So my question was, sir, what was your

       22      understanding as to why you were arrested earlier

       23      this year?

       24           A. On the advice of counsel, I hereby

       25      invoke my 5th Amendment privilege against



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 49 of
                                      220
                                                                        Page 49


        1      self-incrimination.

        2           Q.    Did you fabricate any medical records

        3      of Quality Diagnostic?

        4           A. On the advice of counsel, I hereby

        5      invoke my 5th Amendment privilege against

        6      self-incrimination.

        7           Q.    Did you list findings on examination

        8      reports that Quality Diagnostic that were not true?

        9           A. On the advice of counsel, I hereby

       10      invoke my 5th Amendment privilege against

       11      self-incrimination.

       12                MR. CARRAZANA: Hold on.

       13                Can we have a minute break?

       14                MR. HENESY: Uh-huh.

       15                MR. CARRAZANA: Are we referring to

       16           this case? The question is very broad.

       17                MR. HENESY: Let's go off the record.

       18                (Whereupon, an off-the-record

       19           discussion was had:)

       20                MR. HENESY: Back on.

       21                We've had a conversation off the

       22           record with counsel and we are just going

       23           to continue with the deposition at this

       24           time.

       25      BY MR. HENESY:



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 50 of
                                      220
                                                                        Page 50


        1           Q.    Sir, do you have an ownership interest

        2      in any healthcare practices?

        3           A. No.

        4           Q.    Do you have a cellphone?

        5           A. Yes, I do.

        6           Q.    Do you ever use your cellphone in

        7      connection with your work at Quality Diagnostic?

        8           A. If I'm called by them, but not on any

        9      regular basis, no.

       10           Q.    Did you ever communicate via text

       11      message with anyone at Quality Diagnostic?

       12           A. I'm not sure. I might have. I don't

       13      know.

       14                If that's something that's important

       15      but not something I would do on a regular basis.

       16      So I don't know. I can't answer.

       17                I might have. I don't want to tell

       18      you a lie. So I don't know.

       19           Q.    So you are not sure --

       20           A. I'm not sure, no.

       21           Q.    Do you have an email account in

       22      connection with Quality Diagnostic?

       23           A. No.

       24           Q.    Do you know this email account,

       25      qualitydiagnostichealth, one word, @gmail.com?



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 51 of
                                      220
                                                                        Page 51


        1           A. That might be the email address

        2      possibly.

        3           Q.     We spoke earlier about a staffing

        4      agency called Healthcare Staffing Associates;

        5      right?

        6           A. Yes.

        7           Q.     We said that you were associated with

        8      that company; is that right?

        9           A. I don't know what you mean by

       10      associated with. If you could be more specific

       11      what you mean.

       12           Q.     Okay. That's fine.

       13                  I'm going to call it HSA for the

       14      purposes of today. Is that all right?

       15           A. Yes.

       16           Q.     So did you ever sign a contract or

       17      have any sort of employment agreement with HSA?

       18           A. I think I have had -- we had an

       19      employment agreement. I don't remember actually

       20      signing a contract. I know we had an agreement

       21      between myself and who owns that agency.

       22           Q.     So you have a written agreement with

       23      them?

       24           A. Maybe. I don't even have one -- I

       25      don't have one personally.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 52 of
                                      220
                                                                        Page 52


        1                  If there was one, I don't even

        2      remember if I signed anything with them.

        3             Q.    How did you become associated with

        4      HSA?

        5             A. Because the person who owns it asked

        6      me if I would perform services at clinics.

        7             Q.    And what's that person's name?

        8             A. That's Rolando Torres.

        9             Q.    How did you meet Rolando Torres?

       10             A. I think I was -- I was -- oh, he got

       11      in touch with me, someone else who knew him, and he

       12      was able to contact me.

       13             Q.    So like a friend of a friend?

       14             A. Yeah. I guess he was looking for

       15      somebody to provide services of somebody, and

       16      somebody told him about me.

       17             Q.    Do you remember when you met Rolando

       18      Torres?

       19             A. I don't remember.

       20             Q.    Was it in 2017?

       21             A. It was some time even prior to that.

       22      I don't recall the exact date or year when that

       23      was.

       24             Q.    And so did you meet Rolando Torres in

       25      person or did you speak over the phone?



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 53 of
                                      220
                                                                        Page 53


        1            A. No. I met with him in person.

        2            Q.    And what did you talk about?

        3            A. No. He was -- somebody referred me to

        4      him because he was looking for someone to provide

        5      services, and that's how I met with him.

        6                 He had an office somewhere, I don't

        7      remember the exact place where it is now because

        8      I'm not too familiar with that area, but I remember

        9      meeting with him at an office, and asked if I would

       10      be able to provide services at offices that he -- I

       11      guess he provides physician services. And I

       12      remember he asked me if I would be willing to do

       13      it.

       14                 I said yes, depending on what it is.

       15            Q.    Did he tell you that there was a

       16      specific place that he wanted you to provide

       17      services?

       18            A. Whenever he called me, he would let me

       19      know exactly what it is.

       20            Q.    When you spoke to him, was it your

       21      understanding that there was something lined up

       22      that he was speaking to you about a specific

       23      opportunity?

       24            A. I think when I met with him the first

       25      time, it was just sort of in general, not that



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 54 of
                                      220
                                                                        Page 54


        1      there was something.

        2                 And I said yeah, available -- if I

        3      have -- if I'm available at the time, yes, I will,

        4      you know, let me know what you have.

        5            Q.    And then did he get back to you with

        6      an opportunity?

        7           A. Yes, he has gotten back to me.

        8            Q.    And what was the opportunity?

        9           A. Well, one of them was the services at

       10      Quality Diagnostic.

       11            Q.    Generally speaking, can you describe

       12      essentially the arrangement that you have --

       13      withdrawn. Let's see if we can do it this way.

       14                 When you provide services -- perform

       15      services at a clinic through your association with

       16      HSA, are you working as an employee of the clinic

       17      or of HSA?

       18           A. HSA.

       19            Q.    Who pays you?

       20           A. HSA.

       21            Q.    And how much do you get paid for your

       22      work at HSA?

       23           A. Being paid on an hourly rate.

       24            Q.    What's the hourly rate?

       25           A. $85 an hour.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 55 of
                                      220
                                                                        Page 55


        1           Q.    Was that something you negotiated or

        2      was that the standard rate?

        3           A. It was just a rate that was offered

        4      me, and I said -- and I accepted.

        5           Q.    How many different clinics or offices

        6      have you worked out of through your association

        7      with HSA?

        8           A. Three.

        9           Q.    What are those clinics?

       10           A. There is Quality Diagnostic, and there

       11      is New Generation, and there was a third one. I'm

       12      trying to recall the name.

       13                The third one I can't recall the name

       14      right now.

       15           Q.    What was the first office you worked

       16      out of through your association with HSA?

       17           A. That was at Quality Diagnostic first.

       18           Q.    And how long after -- withdrawn.

       19                Do you remember when you started

       20      working at Quality Diagnostic?

       21           A. I think it was some time early in

       22      2017.

       23           Q.    How long after you began working at

       24      Quality Diagnostic did you begin to work at the

       25      second office?



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 56 of
                                      220
                                                                        Page 56


        1           A. I don't remember. I don't keep track

        2      of that.

        3            Q.   What was the second office?

        4           A. The second one was New Generation.

        5            Q.   Do you still work at New Generation?

        6           A. No.

        7            Q.   By the way, do you still work at

        8      Quality Diagnostic?

        9           A. No.

       10            Q.   The third office, you don't recall the

       11      name?

       12           A. I don't recall the name of it. I'm

       13      trying to -- the name just right at this point in

       14      time, the name just escapes me.

       15            Q.   Do you still work at this third

       16      office?

       17           A. No.

       18            Q.   Are you still working through HSA in

       19      any capacity?

       20           A. No.

       21            Q.   Is there any reason for that?

       22           A. I just decided not to.

       23            Q.   What was the reasons for not --

       24           A. That was personal. I just didn't want

       25      to work with them any more.



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 57 of
                                      220
                                                                        Page 57


        1           Q.   No reason?

        2           A. Personal. Personal reason.

        3           Q.   What do you mean?

        4           A. It's a personal reason. I decided I

        5      do not want to work through HSA any more.

        6           Q.   Well it's a very broad answer. So I'm

        7      just seeing if you can tell me what you mean by a

        8      personal reason. I don't really understand.

        9           A. Personal. Personal. It's a decision

       10      I made that I would not.

       11           Q.   I'm sorry?

       12           A. It's a personal decision that I made.

       13      I would not be working -- that I would not be

       14      working through HSA any more.

       15           Q.   Well, what were the factors that went

       16      into that decision?

       17           A. Well, some of the factors have to do

       18      with this lawsuit that we're engaged in right now.

       19           Q.   This lawsuit was a factor you

       20      considered --

       21           A. One of the factors that I considered.

       22           Q.   Other than this lawsuit, what were the

       23      other factors?

       24           A. As I said, they were personal, sir.

       25      They were my personal reasons, which means it's



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 58 of
                                      220
                                                                        Page 58


        1      personal.

        2            Q.    I understand that, sir. We are in a

        3      deposition, though, in a lawsuit.

        4           A. You asked me what are the others, and

        5      I said my reasons are personal that I do not wish

        6      to divulge.

        7                 MR. HENESY: Is there any indication

        8           of privilege here or something?

        9                 MR. CARRAZANA: No.

       10      BY MR. HENESY:

       11            Q.    Did HSA tell you they didn't want you

       12      to work for them any more?

       13           A. No.

       14            Q.    When was the last time you spoke to

       15      Rolando Torres?

       16           A. I believe about anywhere from one to

       17      six weeks.

       18            Q.    And what did you talk about?

       19           A. Just that I will not be working any

       20      more.

       21            Q.    And did you give him a reason?

       22           A. No.

       23            Q.    Did he ask why?

       24           A. No.

       25            Q.    He didn't ask?



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 59 of
                                      220
                                                                        Page 59


        1           A. No.

        2           Q.   Do you know if HSA is under any sort

        3      of investigation?

        4           A. No, I don't.

        5           Q.   Was your arrest a factor in not

        6      working for HSA any more?

        7           A. Yes.

        8           Q.   New Generation, how long did you work

        9      for New Generation for?

       10           A. I started working with them some time

       11      again in -- some time in 2017 late. Latter part of

       12      2017, I think.

       13           Q.   And when did you stop?

       14           A. Again, some time in May of this year.

       15           Q.   Is that at or around the same time you

       16      stopped working Quality Diagnostic?

       17           A. Yes.

       18           Q.   What kind of services were being

       19      provided at New Generation?

       20           A. Again, seeing and evaluating patients

       21      involved in motor vehicle accidents.

       22           Q.   PIP, no-fault work?

       23           A. Yes.

       24           Q.   What was your schedule -- withdrawn.

       25                What was your -- what were your duties



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 60 of
                                      220
                                                                        Page 60


        1      and responsibilities at New Generation?

        2           A. Evaluating patients.

        3           Q.   A treating doctor?

        4           A. I was asked to evaluate patients and

        5      recommend a course of treatment.

        6           Q.   So you were performing examinations.

        7           A. Yes.

        8           Q.   Did you have a specific schedule at

        9      New Generation?

       10           A. Again, you have certain hours per week

       11      that I was asked to --

       12           Q.   What were those hours?

       13           A. I was doing six -- initially six hours

       14      a week. And they cut one hour off and then went

       15      down to five hours a week.

       16           Q.   And so six hours a week, and then five

       17      hours a week?

       18           A. Yes.

       19           Q.   When did it shift to five hours?

       20           A. I think for approximately a month or

       21      two before I stopped working.

       22           Q.   Do you know what month in 2017 you

       23      started working there?

       24           A. I don't remember. I don't keep in my

       25      mind. So I'm not sure exactly what month I



                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 61 of
                                      220
                                                                        Page 61


        1      actually started.

        2           Q.     How about season? Fall? Spring?

        3      Summer?

        4           A. I know it was the latter part of 2017.

        5           Q.     So maybe in the fall?

        6           A. Some time around that time. August,

        7      September, somewhere around that.

        8           Q.     Are the services that -- generally

        9      speaking at New Generation, that are provided at

       10      New Generation similar to those services that are

       11      provided at Quality Diagnostic or were provided at

       12      Quality Diagnostic?

       13           A. Yes.

       14           Q.     So rehabilitative medicine, like

       15      rehab?

       16           A. Yes. I was asked to evaluate patients

       17      and provide recommendations of course of treatment.

       18           Q.     And then do they have people

       19      performing physical therapy services at New

       20      Generation?

       21           A. Yes, they have been providing those

       22      services.

       23           Q.     Did you ever serve as the medical

       24      director at New Generation?

       25           A. No.



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 62 of
                                      220
                                                                        Page 62


        1              Q.   Who was the medical director there?

        2           A. I don't remember the name of the

        3      person.

        4              Q.   The third clinic that you don't recall

        5      the name, do you recall when you started working at

        6      that third clinic?

        7           A. Again, that would be towards the end

        8      of 2017.

        9              Q.   And did that go until May of this

       10      year?

       11           A. Yes.

       12              Q.   Were you performing the same services

       13      at that third clinic?

       14           A. Yes.

       15              Q.   And what was your schedule there?

       16           A. I was working for six, -- six hours a

       17      week.

       18              Q.   I apologize. I meant to ask this

       19      question about New Generation.

       20                   At New Generation, you testified that

       21      it was six hours a week and then eventually five.

       22                   Was that over the course of one day?

       23      Was it multiple days?

       24           A. No. Two days, three hours each day,

       25      and then one of those days, one hour -- then went



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 63 of
                                      220
                                                                        Page 63


        1      to -- let's see, they cut off -- oh, they cut a

        2      half an hour off each day. So I was working two

        3      and a half hours two days a week.

        4            Q.    How about at that third clinic that

        5      you don't recall the name?

        6           A. I was doing three hours a week --

        7      three hours a day for two days.

        8            Q.    While we're talking about this, I want

        9      to talk about --

       10                 MR. HENESY: Is everyone good?

       11           Anybody need a break?

       12                 We'll break for lunch in about a half

       13           an hour.

       14      BY MR. HENESY:

       15            Q.    In 2017, did you work at or perform

       16      services at a clinic called Gonzalez's Medical

       17      Center?

       18           A. Gonzalez. I think I was -- that's the

       19      center that I was the medical director at.

       20            Q.    You believe you were the medical

       21      director of Gonzalez?

       22           A. That's what I think. I don't know. I

       23      don't know, pain or something. I remember the

       24      name. I think I was asked to be medical director

       25      at that particular clinic.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 64 of
                                      220
                                                                        Page 64


        1             Q.    Are you sure about that? You are sort

        2      of hesitating.

        3           A. I'm trying to remember.

        4                  MR. CARRAZANA: He doesn't remember.

        5           Just don't speculate, Doctor.

        6           A. Yeah, I remember actually perform

        7      services at the Gonzalez clinic. But there is some

        8      patients that HSA asked me to work at as medical

        9      director only.

       10             Q.    So when I asked you earlier -- I asked

       11      you to name the places that you had worked at or

       12      performed services at through your association with

       13      HSA.

       14                  Was Gonzalez's Medical Center also one

       15      of those places?

       16           A. When you asked me that question, my

       17      interpretation was where I actually went to those

       18      places and performed and saw patients.

       19                  So those are those three that --

       20      that's where I saw patients.

       21             Q.    Easy enough.

       22                  So that's one category that were

       23      clinics at which you actually performed medical

       24      services.

       25           A. Right.



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 65 of
                                      220
                                                                        Page 65


        1            Q.    Specifically in the form of

        2      examinations.

        3           A. Right.

        4            Q.    Are there clinics or offices at which

        5      you served as the medical director through your

        6      association with HSA?

        7           A. Yes.

        8            Q.    Okay. What are those clinics?

        9           A. Gonzalez was one of them.

       10                 Let's see. There was some others, I

       11      try to remember the names, because I would just go

       12      to the office and do the service of a medical

       13      director on a once-per month. Actually names of

       14      the places, names I just can't keep in my head

       15      because I'm just working for HSA and those places.

       16            Q.    So do you know how many clinics you

       17      were serving as the medical director for through

       18      your association with HSA?

       19           A. I think there were four.

       20            Q.    And so my question was about Gonzalez.

       21                 Other than Gonzalez, can you give me

       22      the name of any other clinics?

       23           A. One is Gonzalez. One was that other

       24      place, the third place I talked about that I

       25      couldn't recall -- I couldn't recall the name of,



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 66 of
                                      220
                                                                        Page 66


        1      that was medical director of that one.

        2              Q.    So you were a medical director and

        3      performed services?

        4           A. And performed services.

        5              Q.    But you don't recall the name.

        6           A. Right now, I really can't remember the

        7      name, exactly.

        8                   And then there was another place which

        9      is downtown Miami is -- gosh, I just can't recall

       10      the name of that any more. I can't recall the name

       11      of the others.

       12              Q.    Okay.

       13                   Can you describe what services you

       14      performed in connection with your role as medical

       15      director at these four clinics?

       16           A. Going and reviewing percentage of

       17      records on a monthly basis. We were looking at the

       18      services performed and making sure that the billing

       19      corresponded to the services that were actually

       20      done.

       21              Q.    Did you do anything else other than

       22      that at those four clinics?

       23           A. And that was basically what was --

       24      that's what I would review on a monthly basis.

       25              Q.    Nothing else?



                                     www.phippsreporting.com
                                         888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 67 of
                                      220
                                                                        Page 67


        1           A. Well, as far as I can recall, that's

        2      what --

        3           Q.   Was your pay rate through HSA any

        4      different in connection with your work as a medical

        5      director as opposed to what you were paid in

        6      connection with actually performing services?

        7           A. Yes.

        8           Q.   What was it?

        9           A. I was paid $800 a month for medical

       10      record services.

       11           Q.   For each clinic?

       12           A. Correct.

       13           Q.   So those four -- the four clinics,

       14      three of which we don't know the names of right

       15      now, were you working at those places simultaneous

       16      to one another?

       17                Let me give you an example.

       18                In July of 2017, were you the medical

       19      director at more than one clinic?

       20           A. Yes.

       21           Q.   So that's what I mean.

       22                When you would serve as medical

       23      director -- just because you were medical director

       24      at one clinic doesn't mean you weren't medical

       25      director at several other ones; correct?



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 68 of
                                      220
                                                                        Page 68


        1              A. Correct.

        2              Q.    So was there ever a month where you

        3      were the medical director at four clinics?

        4              A. Yes.

        5              Q.    So in that month, you received $3,200

        6      for those services?

        7              A. Yes.

        8              Q.    On top of the $85 an hour you received

        9      as your compensation for your, like, hourly work.

       10              A. Yes.

       11              Q.    And how many hours a month would you

       12      say you would spend in connection with your role as

       13      medical director at a given clinic at one clinic?

       14              A. When I go to review, it would take

       15      anywhere from an hour, one hour to an hour and a

       16      half.

       17              Q.    Do you know how much HSA charges the

       18      clinics for your services?

       19              A. No, I don't.

       20              Q.    Did you ever ask?

       21              A. No.

       22              Q.    Weren't curious?

       23              A. None of my business.

       24                   MR. HENESY: This is kind of a logical

       25              point to stop now if we wanted to stop now



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 69 of
                                      220
                                                                        Page 69


        1           and go and come back at 12:30.

        2                MR. CARRAZANA: That's fine.

        3                MR. HENESY: It's just that I'm about

        4           to launch into -- we're going to start

        5           talking about Quality Diagnostic now. So

        6           we might as well just --

        7                MR. CARRAZANA: Fair enough.

        8                (Whereupon, a lunch break was taken at

        9           11:45 a.m. and, upon reconvening at 12:12

       10           p.m., the following proceedings were had:)

       11                MR. HENESY: Back on the record.

       12                I've marked as Plaintiff's Exhibit 4

       13           an 8-page document. I'm going to show it

       14           to the witness and counsel at this time.

       15                (Thereupon, Plaintiff's No. 4, 7/19/16

       16           Healthcare Staffing Associates Personal

       17           Information Form for Moulton Keane, MD, was

       18           marked for Identification.)

       19      BY MR. HENESY:

       20           Q.    Sir, do you recognize Exhibit 4?

       21                MR. HENESY: I'll withdraw that

       22           question.

       23      BY MR. HENESY:

       24           Q.    Sir, have you had the opportunity to

       25      review all of the pages of Exhibit 4?



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 70 of
                                      220
                                                                        Page 70


        1           A. Yes. I've just looked at it.

        2           Q.   Do you recognize those documents?

        3           A. Yes.

        4           Q.   Okay.

        5                What are they?

        6           A. It's a form which was provided to me

        7      at the Staffing Associates requesting certain

        8      information from me.

        9           Q.   And did you fill this form out at or

       10      around the time you first began working with HSA?

       11           A. At around the time, I would say yes.

       12           Q.   And on the first page, whose

       13      handwriting that appears on that page?

       14           A. That's my handwriting.

       15           Q.   And on the second page, do you see the

       16      signature on that page?

       17           A. Yes.

       18           Q.   Whose signature is that?

       19           A. That's my signature.

       20           Q.   And the date next to the signature, is

       21      that also your handwriting?

       22           A. Yes.

       23           Q.   And you see the date, it says July 19,

       24      2016. Right?

       25           A. Yes.



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 71 of
                                      220
                                                                        Page 71


        1            Q.    So it appears from these pages of this

        2      document that your association with HSA dates back

        3      to somewhere around July of 2016; is that right?

        4           A. Yes. Based on this, yes.

        5            Q.    Did you work at any clinics or offices

        6      through your association with HSA in 2016?

        7           A. I don't recall working at any offices.

        8      I might -- this might have been the time when he

        9      asked me to come, you know, if I would be able to

       10      provide services asked for by them.

       11                 When I actually started providing

       12      services I can't say.

       13            Q.    So there was -- so it appears that

       14      there was some time between when you first sort of

       15      aligned yourself with HSA and when you actually

       16      started providing services through HSA; is that

       17      right?

       18           A. Possibly. I don't know. I can't tell

       19      when it was the first job that I had with them. I

       20      don't know.

       21                 7/19/16 is when I signed this document

       22      with them to work with them.

       23                 When I did the first job for them, I

       24      don't know.

       25            Q.    But you don't believe that it was in



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 72 of
                                      220
                                                                        Page 72


        1      2016.

        2           A. I don't know, sir.

        3            Q.    I'll take that back.

        4                 MR. SALTIEL: Removing Exhibit 4 from

        5           the witness.

        6      BY MR. HENESY:

        7            Q.    So there comes a time where you begin

        8      to work at an office called Quality Diagnostic;

        9      right?

       10           A. Yes.

       11            Q.    Do you know when you first started

       12      working at Quality Diagnostic?

       13           A. Again, it was some time, as I said, I

       14      think it is some time in 2017. I don't know what

       15      the exact date is.

       16            Q.    I'm not asking for an exact date. If

       17      you can give me a month, it will be fine.

       18           A. Some time early 2017 something. I

       19      don't -- I'm not sure of the exact date when I

       20      first started. I said that before.

       21            Q.    Can you tell me how it came about that

       22      you started working at Quality Diagnostic?

       23           A. Because Mr. Torres asked me if I would

       24      provide services there.

       25            Q.    So Mr. Torres contacts you and tells



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 73 of
                                      220
                                                                        Page 73


        1      you and asks you if you would like to provide

        2      services at Quality Diagnostic.

        3             A. Yes.

        4             Q.   Did he give you any information about

        5      Quality Diagnostic at that time?

        6             A. He just told me what the services were

        7      for.

        8             Q.   And what were the services?

        9             A. To evaluate patients that have come

       10      in, and they will let me know what the

       11      evaluation -- what the actual services for me would

       12      be to be provided.

       13             Q.   And did he tell you if this was a new

       14      clinic? If it was an existing clinic?

       15             A. No.

       16             Q.   Besides this conversation with

       17      Mr. Torres, did you speak to anybody else prior to

       18      actually starting to work at Quality Diagnostic?

       19             A. Just when I went there.

       20             Q.   When did you go there?

       21             A. Well, it could be -- he gave a name

       22      and address and asked me to call them so that we

       23      can set up a time when I can go down there and talk

       24      to them.

       25             Q.   So did you do that? You called?



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 74 of
                                      220
                                                                        Page 74


        1           A. Yes.

        2              Q.   Do you remember who you spoke to?

        3           A. It was to Ms. Garcia.

        4              Q.   Ivelis Garcia?

        5           A. Yes.

        6              Q.   And you spoke to her over the phone.

        7           A. Yes.

        8              Q.   And did you set up a meeting?

        9           A. Yes.

       10              Q.   And who was the meeting with?

       11           A. It was with her.

       12              Q.   With Ivelis Garcia.

       13           A. Yes.

       14              Q.   Was there anyone else at the meeting?

       15           A. I know I was introduced to the owner.

       16      At the time I'm not sure if he was actually present

       17      at the actual meeting.

       18              Q.   And who was -- who did you understand

       19      the owner to be?

       20           A. Mr. Jose -- what was his last name? I

       21      can't remember his last name. I know the first

       22      name was Jose.

       23              Q.   So it was a gentleman by the name of

       24      Jose.

       25           A. Yes, or Jorge. Jose or Jorge. I'm



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 75 of
                                      220
                                                                        Page 75


        1      not sure, I don't speak the Spanish language. You

        2      are asking me things I don't recall, whether it was

        3      Jose or Jorge. So based on the spelling, whether

        4      it was a G or an S. That's all I can give you.

        5              Q.   And the gentleman who you understood

        6      to be the owner was not present when you went to

        7      the clinic for that first meeting?

        8           A. First time I think the owner was

        9      there. I remember being introduced to the owner.

       10      And I'm thinking back after that time, I think at

       11      that time I was also introduced.

       12              Q.   Can you describe what the owner looks

       13      like?

       14           A. Short and sort of muscular build.

       15              Q.   Color hair?

       16           A. Dark.

       17              Q.   Dark hair, short, muscular build?

       18           A. Right.

       19              Q.   Approximate age?

       20           A. I don't know. That's difficult for me

       21      to say.

       22              Q.   Was he around my age? I mean, no

       23      offense, Doctor, but you and I are different ages.

       24      So was he around my age?

       25           A. What's your age?



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 76 of
                                      220
                                                                        Page 76


        1            Q.    I'm 31.

        2           A. Probably closer to your age.

        3            Q.    Maybe in his 30's?

        4           A. Maybe.

        5            Q.    How long was this first meeting at

        6      Quality Diagnostic?

        7           A. I don't know.

        8            Q.    Was it an hour?

        9           A. I don't. I don't time it. So I don't

       10      know.

       11            Q.    And you spoke to Ivelis Garcia; is

       12      that right?

       13           A. Yes.

       14            Q.    Is it fair to say you spent the

       15      majority of that time with Ivelis Garcia?

       16           A. Yes.

       17            Q.    And what did you talk about with

       18      Ivelis Garcia?

       19           A. She just told me that the job there

       20      was for evaluating patients and recommending a

       21      course of treatment. That's it.

       22            Q.    At that time, did you know if Quality

       23      Diagnostic had a medical director?

       24           A. Yes, I knew that there was a medical

       25      director.



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 77 of
                                      220
                                                                        Page 77


        1           Q.     Do you know who it was?

        2           A. I don't remember his name.

        3           Q.     You spoke to Ivelis Garcia, and did

        4      you discuss a schedule?

        5           A. Yes. They told me how many hours I

        6      was expected to work.

        7           Q.     And how many hours was it?

        8           A. Initially it was 10 hours per week.

        9           Q.     And over how many days would that be?

       10           A. Three days.

       11           Q.     And what were the services that you

       12      were told you were going to be performing?

       13           A. Evaluating patients and recommending a

       14      course of treatment.

       15           Q.     Performing patient examinations.

       16           A. Yes. That's what an evaluation is, is

       17      a history and examination.

       18           Q.     Did they tell you that you were going

       19      to be performing any other services?

       20           A. No.

       21           Q.     During your time at Quality

       22      Diagnostic, did you ever perform physical therapy

       23      services?

       24           A. No.

       25           Q.     Can you describe the outside of



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 78 of
                                      220
                                                                        Page 78


        1      Quality Diagnostic?

        2           A. It was a white building on the side

        3      saying Quality Diagnostic and the telephone number.

        4           Q.     Do you know the telephone number?

        5           A. No, I don't recall it.

        6           Q.     Is it a 1-story building? Is it a

        7      skyscraper? What is it?

        8           A. No. It's a 1-story building.

        9           Q.     And how many entrances are there?

       10           A. I know there is a front entrance.

       11           Q.     Is that the entrance you used?

       12           A. Yes.

       13           Q.     When you were working at Quality

       14      Diagnostic, did you ever have a key to the

       15      facility?

       16           A. No.

       17           Q.     Who do you understand to be in charge

       18      of the facility?

       19           A. I understand the owner.

       20           Q.     The owner.

       21           A. Yeah.

       22           Q.     How often did you see the owner?

       23           A. I don't know. I never have much

       24      contact with the owner. I can't say how often I

       25      saw him.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 79 of
                                      220
                                                                        Page 79


        1             Q.   So you go in the front -- is the front

        2      entrance the entrance to Quality Diagnostic?

        3             A. Yes.

        4             Q.   What does it look like when you walk

        5      in the front door?

        6             A. You walk in and there is like a small

        7      sitting area with chairs and a table, and there is

        8      another entrance into the left that goes into the

        9      main waiting room.

       10             Q.   There is a front desk?

       11             A. With a front desk. And then behind

       12      that is the medical office.

       13             Q.   There is a medical office.

       14                  Is there a -- is there a separate room

       15      for like a treatment room with treatment beds?

       16             A. Yes. Separate rooms for treatments,

       17      yes.

       18             Q.   And so when we say "treatment" --

       19      withdrawn.

       20             A. Whatever treatments they do for their

       21      patients.

       22             Q.   Was there a room that you specifically

       23      used for patient examinations?

       24             A. Yes.

       25             Q.   And was that the room behind



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 80 of
                                      220
                                                                        Page 80


        1      reception?

        2           A. Yes.

        3           Q.   And there is a separate room; right?

        4           A. Yes.

        5           Q.   And that separate -- that second room

        6      is for like the physical therapy services?

        7           A. I only go into the room that is the

        8      physician's office where I see patients.

        9           Q.   You never went in the other room?

       10           A. The first time they showed me around

       11      the other rooms that they have where they have the

       12      therapy equipment they use and so on, just that one

       13      time. And I know where the bathroom is.

       14           Q.   So that first time, does Ivelis Garcia

       15      give you a tour during the first meeting?

       16           A. Yes, basically that's what it was.

       17      She gave me a tour of the office.

       18           Q.   Did Ivelis Garcia tell you what she

       19      does at Quality Diagnostic?

       20           A. She was the office manager.

       21           Q.   So at the time that you go in for this

       22      meeting at Quality Diagnostic, at that time, are

       23      you working at any other offices or clinics?

       24           A. At that time. I have to think back.

       25      Yes. Yes, I was.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 81 of
                                      220
                                                                        Page 81


        1           Q.    But we established earlier that

        2      Quality Diagnostic was the first clinic where you

        3      performed services through HSA; right?

        4           A. Yes.

        5           Q.    So the other offices that you were

        6      working at were not with your association with HSA?

        7           A. That's correct.

        8           Q.    And what were those offices?

        9           A. Again, they were chiropractors'

       10      offices that would call me and ask me to come in

       11      and evaluate patients. I would go, arrange a time

       12      when I would go to the office and go in and see a

       13      patient.

       14           Q.    Were you working regularly? And when

       15      I say "regularly," I mean did you have a set

       16      schedule at any other office --

       17           A. No.

       18           Q.    Hang on.

       19                 -- at the time that you first went to

       20      meet at Quality Diagnostic?

       21           A. As far as I recall, no.

       22           Q.    So you meet with Ivelis Garcia. It

       23      sounds like you briefly meet the owner of Quality

       24      Diagnostic.

       25                 Did you meet anyone else that first



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 82 of
                                      220
                                                                        Page 82


        1      day during that first meeting?

        2           A. I don't recall meeting anybody else,

        3      not that I can remember.

        4           Q.    Do you remember how long it was after

        5      that first meeting that you began working at

        6      Quality Diagnostic?

        7           A. Exact time, I don't know the exact

        8      time. It was shortly thereafter.

        9           Q.    Certainly within --

       10           A. It could be a couple of days, but I

       11      don't -- I can't give you an exact time.

       12           Q.    Probably within a week?

       13           A. Within a week I would say, yes.

       14           Q.    And what days of the week were you

       15      going to work at Quality Diagnostic?

       16           A. Monday, Wednesday, Friday.

       17           Q.    And what were the hours on those days?

       18           A. They were four hours on Monday, three

       19      hours on Wednesday, three hours on Friday.

       20           Q.    And specifically were there set time

       21      frames?

       22           A. Yes.

       23                Monday was from 10 to 2. Wednesdays

       24      and Fridays were 10 to 1.

       25           Q.    Do you know what time the clinic



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 83 of
                                      220
                                                                        Page 83


        1      opened?

        2           A. I think it went from 9 o'clock. I

        3      think so. I'm just guessing.

        4           Q.    You are not sure?

        5           A. Not sure.

        6           Q.    Now, at the time you met with Ivelis

        7      Garcia, did she say anything to you about the fact

        8      that Quality Diagnostic was like a new clinic?

        9           A. No.

       10           Q.    When you went the first day to Quality

       11      Diagnostic, were there any patients being treated

       12      there that day?

       13           A. I didn't see any patients.

       14           Q.    The first day that you worked at

       15      Quality Diagnostic, did you treat patients?

       16           A. I didn't treat patients.

       17                I went there to evaluate patients.

       18           Q.    I apologize. That's a layperson's

       19      mistake.

       20                When you -- the first day that you

       21      went to Quality Diagnostic to work, did you examine

       22      any patients?

       23           A. Yes.

       24           Q.    Do you remember how many?

       25           A. I don't remember.



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 84 of
                                      220
                                                                        Page 84


        1           Q.     Prior to beginning to examine patients

        2      on behalf of Quality Diagnostic, did you ever speak

        3      to the medical director?

        4           A. I was introduced to the medical

        5      director I remember on one occasion.

        6           Q.     Was it prior to --

        7           A. Not prior to.

        8           Q.     Not prior to?

        9           A. No.

       10           Q.     How many times -- well, when did you

       11      stop working at Quality Diagnostic?

       12           A. When did I stop?

       13           Q.     Stop.

       14           A. In May of this year.

       15           Q.     And we're going to talk in more detail

       16      about this in a minute, but did there come a time

       17      where you became the medical director of Quality

       18      Diagnostic?

       19           A. Yes.

       20           Q.     And at the time you became the medical

       21      director of Quality Diagnostic, did you continue

       22      your role as performing patient examinations?

       23           A. Yes.

       24           Q.     When did you become the medical

       25      director?



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 85 of
                                      220
                                                                        Page 85


        1           A. I think it was in November of 2017 --

        2      or December. I'm not sure exactly what month.

        3           Q.    I apologize for interrupting you.

        4                From the time you started at Quality

        5      Diagnostic to the time you became the medical

        6      director; okay? So when you started doing patient

        7      examinations to the time you became the medical

        8      director, how many medical directors were there at

        9      Quality Diagnostic?

       10           A. Just that one.

       11           Q.    Okay.

       12                And how many times did you speak to

       13      that person?

       14           A. Very, very rarely. I don't remember

       15      ever seeing him.

       16                I remember once at the time when he

       17      came there and I was introduced to him, and I don't

       18      recall any other times.

       19           Q.    Other than that one time, you don't

       20      remember --

       21           A. I don't recall.

       22           Q.    And do you ever recall seeing him

       23      there other than speaking to him?

       24           A. I only recall the first time I was

       25      introduced to him.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 86 of
                                      220
                                                                        Page 86


        1           Q.    That was the only time you saw him.

        2           A. I don't recall any other times.

        3           Q.    So you said that Ivelis Garcia was the

        4      office manager; right?

        5           A. That's what I understood.

        6           Q.    Okay.

        7                What did you understand her duties and

        8      responsibilities to be?

        9           A. I don't know. I never actually went

       10      through what her duties.

       11                She told me at the time that she was

       12      the office manager, and that's what I know.

       13           Q.    When you became the medical director

       14      at Quality Diagnostic, did you find out what Ivelis

       15      Garcia's duties and responsibilities were at that

       16      time?

       17           A. Because I understood at the time as an

       18      office manager, she was responsible for day-to-day

       19      management of the office.

       20           Q.    But beyond the day-to-day management

       21      of the office, you don't know any specifics?

       22           A. Not specifics.

       23           Q.    How often -- withdrawn.

       24                Was Ivelis Garcia always at the clinic

       25      when you were there?



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 87 of
                                      220
                                                                        Page 87


        1           A. Yes.

        2           Q.    Do you recall a time when Ivelis

        3      Garcia was not at the clinic?

        4           A. That I can't recall any times.

        5           Q.    Did you ever see Ivelis Garcia

        6      speaking with patients?

        7           A. Yes.

        8           Q.    Did you ever see Ivelis Garcia offer a

        9      patient money?

       10           A. No.

       11           Q.    The owner who you understood to be

       12      when you first went to Quality Diagnostic that day,

       13      how many times did you see him at the clinic?

       14           A. I can't -- I can't count how many

       15      times I saw him.

       16                I would see him sometimes. Sometimes

       17      he was not there. I can't tell you how many times

       18      I've seen him.

       19           Q.    Do you know if that person was the

       20      owner of Quality Diagnostic throughout your entire

       21      association with Quality Diagnostic?

       22           A. There was a time when I -- they told

       23      me that someone else was taking over ownership.

       24      That's all -- that's the only way I can answer you.

       25           Q.    Do you know when that was?



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 88 of
                                      220
                                                                        Page 88


        1            A. The exact dates I don't know.

        2            Q.    Generally?

        3            A. I don't want to give you false

        4      information.

        5                 If I know something, I'm going to tell

        6      you yes, this is it. If I don't, I'll tell you I

        7      can't recollect it.

        8            Q.    Do you know what season?

        9            A. I don't remember, sir. I do not

       10      recall exactly when.

       11            Q.    Do you know if Ivelis Garcia has any

       12      professional licenses or certifications?

       13            A. I don't know.

       14            Q.    Do you know if she's licensed in any

       15      way as a healthcare provider?

       16            A. I don't know.

       17            Q.    Other than the owner, the medical

       18      director and Ivelis Garcia, who else worked at

       19      Quality Diagnostic during your time there?

       20            A. Whoever was giving the therapy.

       21            Q.    Did you know who that person was?

       22            A. Again, names, I'm very bad at names.

       23      I don't know the name of the person.

       24            Q.    Was it one person or multiple people?

       25            A. As far as I know, it was one person.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 89 of
                                      220
                                                                        Page 89


        1      At the time there was one person who provided it.

        2      And subsequently I was told that there was someone

        3      else that they had employed as someone else to

        4      provide therapy.

        5             Q.   To replace the first person?

        6           A. Right.

        7             Q.   The first person who was providing the

        8      physical therapy services, do you know if they were

        9      a licensed physical therapist?

       10           A. I know there was a license there,

       11      physical therapy. It was licensed for some form of

       12      therapy. I'm not sure if it was physical therapy,

       13      massage therapy.

       14             Q.   You didn't know if it was physical

       15      therapy or massage therapy?

       16           A. No.

       17             Q.   Did you ever ask?

       18           A. No. They were the one supposed to be

       19      providing the therapy.

       20             Q.   Well, my question was did you ever ask

       21      what kind of license or certification that person

       22      had?

       23           A. No, I didn't.

       24             Q.   Were you ever curious?

       25           A. No. That was not my job there.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 90 of
                                      220
                                                                        Page 90


        1           Q.     When you became the medical director

        2      of Quality Diagnostic, did you ever ask whether or

        3      not the person providing physical therapy services

        4      had any kind of license or anything like that?

        5           A. At that time the person there was a

        6      massage therapist.

        7           Q.     Do you remember that person's name?

        8           A. No.

        9           Q.     Do you know anything about their

       10      background?

       11           A. No.

       12           Q.     Education?

       13           A. No.

       14           Q.     When the new therapist came in, it was

       15      during the time you were the medical director or

       16      was it before?

       17           A. I don't -- I'm not sure.

       18           Q.     Did you interview the new person?

       19           A. No.

       20           Q.     Did you speak to that new person at

       21      all before they started providing physical therapy

       22      services?

       23           A. No.

       24           Q.     So we have -- other than the person

       25      providing the therapy services, anyone else work at



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 91 of
                                      220
                                                                        Page 91


        1      Quality Diagnostic?

        2           A. Nobody else that I can recall.

        3            Q.     Do you know someone named Yeini

        4      Torres? Y-E-I-N-I Torres?

        5           A. No.

        6            Q.     Do you know someone named Juan

        7      Gonzalez that worked at Quality Diagnostic?

        8           A. Juan Gonzalez? No.

        9            Q.     Anybody named Carlos that worked at

       10      Quality Diagnostic?

       11           A. Carlos.

       12                  Do you have the last name?

       13            Q.     Alboriga. A-L-B-O-R-I-G-A.

       14           A. Sounds like a person who was a medical

       15      director.

       16            Q.     Do you think that was the medical

       17      director?

       18           A. It sounds like it, but I can't -- I

       19      will not come out definitively and say yes, I know

       20      this person.

       21            Q.     You don't remember the name of the

       22      medical director?

       23           A. No.

       24            Q.     Linda Knapp? K-N-A-P-P.

       25           A. No.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 92 of
                                      220
                                                                        Page 92


        1           Q.   Beatriz, B-E-A-T-R-I-Z, Gutierrez?

        2           A. No.

        3           Q.   Name doesn't sound familiar to you?

        4           A. No.

        5           Q.   Do you have any idea if Quality

        6      Diagnostic, whether its owners owned that building

        7      or leased that building?

        8           A. Nope.

        9           Q.   When patients came in to Quality

       10      Diagnostic, was there a sign-in sheet for those

       11      patients?

       12           A. I don't know.

       13           Q.   You don't know?

       14           A. No.

       15           Q.   Did you keep any records of how many

       16      hours you worked at Quality Diagnostic?

       17           A. No. It was such a short period of

       18      time. I didn't have to keep records.

       19           Q.   So no, you didn't?

       20           A. No.

       21           Q.   Do you know if HSA kept any records

       22      about how often --

       23           A. I don't know, sir.

       24           Q.   Let me finish.

       25           A. Sorry.



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 93 of
                                      220
                                                                        Page 93


        1           Q.    -- if HSA kept any records regarding

        2      how long -- you know, or for how many hours you

        3      worked at Quality Diagnostic?

        4           A. I can't say that I know that. I would

        5      assume that they know because they paid me.

        6                How would they -- they probably giving

        7      them the amount of hours, but I don't provide it.

        8      HSA would know the amount of hours that I worked.

        9           Q.    You didn't provide HSA with the amount

       10      of hours you worked; correct?

       11           A. That's correct.

       12           Q.    You received -- withdrawn.

       13                How often did you get your check --

       14      withdrawn.

       15                Did you get paid by check through HSA?

       16           A. I got paid by direct deposit.

       17           Q.    And how often did you receive direct

       18      deposit?

       19           A. Once per month.

       20           Q.    Was the amount the same every month or

       21      was it different?

       22           A. It would be -- they would vary

       23      sometimes.

       24           Q.    And what would cause it to vary?

       25           A. It would be because the number of



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 94 of
                                      220
                                                                        Page 94


        1      hours that we worked.

        2           Q.   Did you get -- now, when you were

        3      receiving the direct deposits from HSA, fair to say

        4      you were working at multiple different locations

        5      for HSA; right?

        6           A. Yes.

        7           Q.   Did you ever receive any records or

        8      have any records breaking it up as to how much of

        9      the -- of your pay was derived from Quality

       10      Diagnostic as opposed to any of the other clinics?

       11           A. No.

       12           Q.   Do you know if HSA has those records?

       13           A. I don't know.

       14           Q.   How did you know you were getting the

       15      right amount of money?

       16           A. Because I know how many hours I worked

       17      each day. I could give them to you.

       18           Q.   How many hours was it?

       19           A. I worked 10 hours one time, seven

       20      hours at Quality Diagnostic. At New Generation, I

       21      worked one time six hours a week, and another time

       22      down to five hours a week.

       23           Q.   Well let's do it this way. How many

       24      hours a month were you working?

       25           A. You have to add it up.



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 95 of
                                      220
                                                                        Page 95


        1              Q.    Well, here's what I'm asking. You get

        2      a direct deposit once a month; right?

        3              A. Right.

        4              Q.    And it was a number, and there wasn't

        5      any breakdown as to which clinic it was for.

        6              A. No.

        7              Q.    So when you looked at that number,

        8      what was the number that it typically was?

        9              A. I know that if there were -- depending

       10      on how many places I was there as a medical

       11      director, it was $800 for each medical director.

       12                   Now some months it would be two,

       13      versus another time it might be three, another time

       14      it might be four.

       15                   So that's why I said the amount would

       16      vary.

       17              Q.    And you got -- your medical director

       18      services were also encompassed in that direct

       19      deposit.

       20              A. That's correct.

       21              Q.    Were you involved at all during your

       22      time performing examinations at Quality Diagnostic

       23      with the preparation of bills?

       24              A. No.

       25              Q.    Do you know who was in charge of that?



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 96 of
                                      220
                                                                        Page 96


        1           A. Ms. Garcia.

        2           Q.   Ivelis Garcia?

        3           A. I would assume it was Garcia.

        4           Q.   Why do you assume that?

        5           A. She was the office manager.

        6           Q.   Did you ever see Ms. Garcia working on

        7      a bill?

        8           A. No.

        9           Q.   Did you ever see any of the bills for

       10      your services?

       11           A. No.

       12           Q.   Did you ever ask to see any of them?

       13           A. No.

       14           Q.   Were you concerned at all about the

       15      accuracy of those bills?

       16           A. No.

       17           Q.   Were you curious to look at what one

       18      looked like?

       19           A. No.

       20           Q.   Why not?

       21           A. Because that's not my job.

       22           Q.   Your job wasn't to make sure your

       23      bills were accurate?

       24           A. I did not bill.

       25           Q.   So you weren't involved in that



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 97 of
                                      220
                                                                        Page 97


        1      process at all.

        2           A. Not at all.

        3           Q.   Do you know if Quality Diagnostic did

        4      any marketing or advertising?

        5           A. I don't know.

        6           Q.   Did Quality Diagnostic provide

        7      transportation to its patients?

        8           A. I don't know.

        9           Q.   Did you ever ask?

       10           A. No.

       11           Q.   Have you ever heard of a company

       12      called Gaviota, G-A-V-I-O-T-A, Express

       13      Transportation Corp.?

       14           A. No.

       15           Q.   You don't know what that is?

       16           A. No.

       17           Q.   Do you know someone named Carlos Acebo

       18      Martinez?

       19           A. No.

       20           Q.   Never heard that name before?

       21           A. No. Not that I can remember.

       22           Q.   Do you know how Quality Diagnostic got

       23      its patients?

       24           A. No.

       25           Q.   Did you ever ask?



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 98 of
                                      220
                                                                        Page 98


        1           A. No.

        2           Q.    Do you know if Quality Diagnostic ever

        3      received patient referrals from lawyers?

        4           A. No.

        5           Q.    Do you know if Quality Diagnostic ever

        6      received patient referrals from other healthcare

        7      providers?

        8           A. No.

        9           Q.    Did you ever ask?

       10           A. No.

       11           Q.    Generally speaking, what kind of

       12      services did Quality Diagnostic provide?

       13           A. As far as I know, they asked me to do

       14      the patient evaluations, and the therapy was

       15      performed.

       16           Q.    And when you say "therapy," what is

       17      your understanding of what the therapy was?

       18           A. Massage therapy that was recommended.

       19           Q.    Well, who recommended it?

       20           A. I recommended it.

       21           Q.    So what were you recommending?

       22           A. I recommended various forms of

       23      therapy.

       24           Q.    What kind of therapy?

       25           A. Well there was things like ultrasound



                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 99 of
                                      220
                                                                        Page 99


        1      therapy; the application of heat and cold;

        2      therapeutic activities; therapeutic exercises.

        3           Q.   Did you ever recommend one of your

        4      patients to get massage therapy?

        5           A. And there is massage therapy also, I

        6      think, yes.

        7           Q.   You did?

        8           A. I think there is massage therapy. I

        9      have to look at it to make sure. Yes.

       10           Q.   Would it be fair to say that Quality

       11      Diagnostic mostly treated no-fault automobile

       12      accident patients?

       13           A. Yes.

       14           Q.   Do you know what percentage of the

       15      patients were not no-fault patients?

       16           A. The patients that I saw were all auto

       17      accident patients.

       18           Q.   They were all auto accident patients?

       19           A. Yes.

       20           Q.   Do you know the address for Quality

       21      Diagnostic?

       22           A. It's on -- I think it's 620 33rd

       23      Avenue.

       24           Q.   Were there any other occupants of that

       25      building with regarding other offices working



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 100 of
                                      220
                                                                       Page 100


         1      there?

         2           A. No.

         3           Q.   Was there any equipment inside? When

         4      I say "equipment," I mean medical equipment inside

         5      that facility?

         6           A. Yes, there was equipment inside.

         7           Q.   What equipment?

         8           A. Whatever equipment that they use for

         9      their therapy.

       10            Q.   Well, what was it?

       11            A. I told the facility initially, and I

       12       was shown the equipment that was being used for the

       13       various forms of therapy.

       14            Q.   So what did you see?

       15            A. I saw the exercise machines; I saw

       16       ultrasound-type machine. I remember seeing

       17       weights; bicycles, I think. That's all I can

       18       remember.

       19            Q.   Do you know if Quality Diagnostic

       20       owned or rented that equipment?

       21            A. I don't.

       22            Q.   Do you remember -- during your time at

       23       Quality Diagnostic in 2017, do you remember any of

       24       the equipment breaking?

       25            A. I don't know.



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 101 of
                                      220
                                                                       Page 101


         1            Q.   You never heard anything about that?

         2           A. No.

         3            Q.   Do you know where Quality Diagnostic

         4      maintains its medical records?

         5           A. No.

         6            Q.   Or maintained?

         7           A. No.

         8            Q.   Did you ever know during your time at

         9      Quality Diagnostic?

       10            A. No.

       11             Q.   When you were a medical director, you

       12       didn't know where the medical records were?

       13            A. I had to assume that records were kept

       14       at a location.

       15             Q.   But you didn't know.

       16            A. No, I didn't know.

       17             Q.   So you stopped working at Quality

       18       Diagnostic in May?

       19            A. Yes.

       20             Q.   Why?

       21            A. I just decided I didn't want to do

       22       this work any more. I want to stop working.

       23             Q.   You wanted to stop working all

       24       together?

       25            A. Stop working at Quality Diagnostic.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 102 of
                                      220
                                                                       Page 102


         1           Q.    Why?

         2           A. That was a decision I made.

         3           Q.    What were the factors that you

         4      considered in making that decision?

         5           A. You asked me for this before, and I

         6      said some of it is personal, and I just decided I

         7      was not going to be working not just Quality

         8      Diagnostic. I made a decision I was not going to

         9      be working with HSA any more, which included not

       10       working with Quality Diagnostic.

       11            Q.    Do you know if Quality Diagnostic is

       12       still operating?

       13            A. I don't.

       14            Q.    During your time as medical director

       15       of Quality Diagnostic, can you tell me what you did

       16       as Quality Diagnostic's medical director?

       17            A. Just reviewing a certain percentage of

       18       records.

       19            Q.    What percentage?

       20            A. I would ask for five or six records of

       21       patients who were seen during a particular month

       22       that I wanted to review, and then I would look at

       23       the billing and making sure that what was being

       24       billed corresponded with the services that were

       25       being provided.



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 103 of
                                      220
                                                                       Page 103


         1            Q.   Five or six records. Where did you

         2      come up with that number?

         3           A. It depends -- I realized -- I don't

         4      remember really it was an exorbitant amount of

         5      patients. So in any given month, they would ask

         6      what I thought would be about, say, 10 percent of

         7      records of patients that were seen, roughly, and to

         8      me that came out to five or six, and I'd ask for

         9      them to bring five or six records for me.

       10             Q.   How did you know that would be

       11       10 percent?

       12            A. I just said it. Based on what I saw

       13       was the amount of patients that was being seen on

       14       that particular month, and I would say, well, let

       15       me see five charts.

       16             Q.   Well, did you assume it or did you --

       17            A. I just assumed it I just said. I

       18       assumed it.

       19             Q.   So you assumed it was 10 percent.

       20            A. Yes. I could be wrong. I don't know.

       21       But I'm telling you what I did. I assumed it would

       22       be about 10 percent. So I would ask for five or

       23       six records. That's it.

       24             Q.   Do you know how those records were

       25       chosen, the ones you were going to review?



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 104 of
                                      220
                                                                       Page 104


         1           A. No. I had them bring them to me. I

         2      didn't ask for particular patients.

         3           Q.   Who did you ask?

         4           A. I asked Ms. Garcia to provide me with

         5      those records.

         6           Q.   And you don't know how she selected

         7      them.

         8           A. No.

         9           Q.   Other than reviewing those records,

       10       did you do anything else in connection with your

       11       work as medical director of Quality Diagnostic?

       12            A. Well, the stipulations of AHCA, make

       13       sure the people properly had their licenses up to

       14       date and I could go and read them off the board.

       15            Q.   Whose licenses did you make sure was

       16       up to date?

       17            A. Whoever was working there who had

       18       licenses, they had a license displayed in the

       19       waiting room.

       20            Q.   Right. But who?

       21            A. These who were the persons that were

       22       working there. Mine was there. The therapist

       23       license was there.

       24            Q.   What was the therapist's name?

       25            A. I don't know. I just told you that.



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 105 of
                                      220
                                                                       Page 105


         1           Q.    What kind of license did he have?

         2                MR. CARRAZANA: If you don't remember

         3          -- Doctor, relax. If you don't remember,

         4          say you don't remember.

         5          A. I don't remember.

         6      BY MR. HENESY:

         7           Q.    Other than making sure that there were

         8      licenses posted and other than reviewing the

         9      records, what else did you do?

       10           A. That's it.

       11            Q.    Nothing else?

       12           A. Nothing else.

       13                 MR. HENESY: I'm going to mark this as

       14           Exhibit 5.

       15                 (Thereupon, Plaintiff's No. 5, GEICO

       16           Health Insurance Claim Forms 1500, was

       17           marked for Identification.)

       18                 MR. HENESY: So I've marked as

       19           Exhibit 5 a series of health insurance

       20           claim forms, we called these HICF forms,

       21           1500 forms, followed by a series of

       22           corresponding treatment records from

       23           Quality Diagnostic. The patient's name is

       24           Juan Romero-Ortega. The records date from

       25           June 8, 2017 to June 21st, 2017. This is



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 106 of
                                      220
                                                                       Page 106


         1           Exhibit 5. I'm showing it to the witness

         2           and counsel.

         3      BY MR. HENESY:

         4           Q.   Doctor, if you wouldn't mind please

         5      reviewing -- it is a lengthy document, but please

         6      review all of the pages of Exhibit 5.

         7                Have you had the opportunity to read

         8      all of Exhibit 5?

         9           A. I have looked at the pages, yes.

       10            Q.   Do you recognize any of these

       11       documents?

       12            A. The ones in front of these are the

       13       insurance claim forms, and then at the back forms

       14       are done by the therapist.

       15            Q.   On the first page of Exhibit 5, do you

       16       see the bottom left-hand box, box No. 31, do you

       17       see that there?

       18            A. Yes.

       19            Q.   Do you see the name in there?

       20            A. Yes.

       21            Q.   That's your name; right?

       22            A. Yes.

       23            Q.   And that box is signature of physician

       24       or supplier including degrees or credentials;

       25       right?



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 107 of
                                      220
                                                                       Page 107


         1           A. Yes.

         2             Q.   Looking at this first page, there are

         3      dates of service above that for June 8, 2017;

         4      right?

         5           A. Yes.

         6             Q.   And do you -- do you know what a CBT

         7      code is?

         8           A. No. I know what CBT code what it

         9      means. I couldn't tell you what each of these

       10       individual codes mean.

       11              Q.   Do they look like therapy codes to

       12       you?

       13            A. I just said I can't tell you what each

       14       code means.

       15              Q.   Well, on this first page -- well,

       16       withdrawn.

       17                   Do you know what CBT codes were used

       18       to bill for your services?

       19            A. No.

       20              Q.   For your exams?

       21            A. No.

       22              Q.   Do you know what the exam codes are

       23       generally?

       24            A. I know there is a code for initial

       25       exams, and then there's a code for followup exams.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 108 of
                                      220
                                                                       Page 108


         1            Q.    None of these are those codes; right?

         2           A. They don't look like them, but I can't

         3      tell you specifically, as I said. I look at these

         4      individually and I couldn't tell you what this one

         5      means.

         6            Q.    Did you do any of the services that

         7      are billed for on this first page?

         8           A. You have to tell me what it was. I

         9      don't know what the codes are.

       10             Q.    Okay. Let's turn to the back.

       11                  MR. CARRAZANA: Off the record.

       12                  (Whereupon, an off-the-record

       13            discussion was had:)

       14       BY MR. HENESY:

       15             Q.    So if you could turn to the very first

       16       therapy note.

       17                  Do you see this says visit number one

       18       at the top right?

       19            A. Yes.

       20             Q.    And you see June 8, 2017?

       21            A. Yes.

       22             Q.    And you see -- underneath the date,

       23       you see there are a list of boxes under modalities?

       24            A. Yes.

       25             Q.    And do you see -- like it says 97014?



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 109 of
                                      220
                                                                       Page 109


         1           A. Yes.

         2           Q.   And next to it, it says EMS?

         3           A. Yes.

         4           Q.   So you see there is a list of codes on

         5      this form for the therapy services that were

         6      provided; is that right?

         7           A. Yes.

         8           Q.   And those are the codes that appear on

         9      that first page that we just looked at; right?

       10            A. Yes.

       11            Q.   So my question is -- well, you already

       12       testified you didn't do any therapy services at

       13       Quality Diagnostic; right?

       14            A. That's right.

       15            Q.   Why is your name on this bill?

       16            A. I don't know.

       17            Q.   When did you first find out that your

       18       name was on therapy bills from Quality Diagnostic?

       19            A. Somewhere around the time when the

       20       issue with this lawsuit came up. That's when I --

       21            Q.   Before this lawsuit, did you know

       22       anything about the fact that your name was being

       23       used on physical therapy bills?

       24            A. No.

       25            Q.   No one ever asked you if they could do



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 110 of
                                      220
                                                                       Page 110


         1      that?

         2           A. No.

         3           Q.     Do you think there is anything wrong

         4      with that?

         5           A. I didn't like it.

         6           Q.     You didn't like it?

         7           A. No.

         8           Q.     Why not?

         9           A. Because I didn't provide the services.

       10            Q.     I know you didn't provide the

       11       services.

       12                  What about is it you didn't like?

       13            A. That's what I didn't like.

       14            Q.     Well, it was wrong; right?

       15                 MR. CARRAZANA: Asked and answered.

       16       BY MR. HENESY:

       17            Q.     Would you agree with me, Doctor, that

       18       this bill is misleading?

       19            A. You are asking me to render -- I don't

       20       know what you are asking.

       21                 You are asking me to render an

       22       opinion?

       23            Q.     You have been licensed as a medical

       24       doctor for over 30 years.

       25                  In your opinion, do you believe that



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 111 of
                                      220
                                                                       Page 111


         1      that bill, the first page of this exhibit, is

         2      misleading?

         3            A. Tell me what you mean by misleading.

         4            Q.   It represents one thing, but that is

         5      not correct.

         6            A. I can tell you that what's on this

         7      bill is a list of services which were not provided

         8      by me. That's all I can tell you.

         9            Q.   Okay.

       10                  What's your medical license number?

       11             A. ME42167.

       12             Q.   And you see that appears on this bill

       13       as well on the right-hand side under rendering

       14       provider ID?

       15             A. Yes.

       16             Q.   Do you know what your MPI number is?

       17             A. Yes.

       18             Q.   Does it appear on this bill as well?

       19             A. Yes.

       20             Q.   When you found out about the fact that

       21       your name was appearing on therapy bills from

       22       Quality Diagnostic, did you speak to anybody about

       23       it?

       24             A. Yes.

       25             Q.   Who did you speak to?



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 112 of
                                      220
                                                                       Page 112


         1               A. Spoke to Mr. Torres.

         2               Q.   You spoke to Mr. Torres?

         3               A. Yes.

         4               Q.   And what did you say to Mr. Torres?

         5               A. I told him that my name was on an

         6      insurance form, and I don't think it should be.

         7      And he should inform whoever is putting my name on

         8      these bills that they should not.

         9               Q.   Did you speak to anybody at Quality

       10       Diagnostic about it?

       11                A. I might have mentioned it at some time

       12       with -- discussed it with Ms. Garcia.

       13                Q.   What did you say to Ms. Garcia?

       14                A. My name is on insurance forms and they

       15       should not be there.

       16                Q.   And what did she say?

       17                A. I don't remember.

       18                Q.   You don't remember?

       19                A. No, I don't remember whatever came out

       20       of it.

       21                Q.   When did that conversation happen?

       22                A. I don't know. It came up whenever

       23       this lawsuit was brought to my attention, and

       24       informed that my name was on this form, and that's

       25       when I spoke with Mr. Torres so that he could



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 113 of
                                      220
                                                                       Page 113


         1      notify wherever I work, if my name is appearing on

         2      these pages, it should not be.

         3           Q.    When you first met with Ms. Garcia at

         4      Quality Diagnostic when you were discussing whether

         5      or not you were going to work there, did Ms. Garcia

         6      say anything to you about their desire to use your

         7      name on bills?

         8           A. No. Only for my services.

         9           Q.    Right. For therapy bills, I should

       10       have said.

       11            A. Not for therapy.

       12            Q.    If she had said that, what would you

       13       have said?

       14            A. No.

       15            Q.    Why?

       16            A. Because I didn't provide the service.

       17            Q.    Are you familiar with what the

       18       requirements are under Florida law for filling one

       19       of these insurance claim forms out?

       20                 MR. CARRAZANA: Only answer if you

       21            know, Doctor.

       22            A. I don't understand the question.

       23                 MR. CARRAZANA: Do you know? It's

       24            simple.

       25            A. If I knew the requirements? I mean



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 114 of
                                      220
                                                                       Page 114


         1      what --

         2                MR. CARRAZANA: Do you know the legal

         3           requirements; yes or no, Doctor?

         4                Do you know or do you not know the

         5           legal requirements? to move faster.

         6           A. I don't know, because --

         7                MR. CARRAZANA: I know you don't know,

         8           Doctor --

         9           A. Requirements -- what requirements?

       10       Bill for rights?

       11                 Be more specific so I can answer your

       12       question properly.

       13                 MR. HENESY: Counsel, I'd just ask

       14            that -- I understand what you are saying,

       15            but you can't say to your own witness "I

       16            know you don't know."

       17                 MR. CARRAZANA: I get it, Steve. I

       18            get it.

       19                 We're just trying to move this faster

       20            because we stipulated to the majority of

       21            these issues already with respect to the

       22            billing error, we stipulated to all of

       23            this. So why are we going through all

       24            these shenanigans? I don't understand, but

       25            it's fine. It's your depo.



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 115 of
                                      220
                                                                       Page 115


         1                MR. HENESY: Listen, and like I said,

         2           I understand what you are saying and I'm

         3           not seeking to belabor the point. But if

         4           the witness wants to say -- if the Doctor

         5           wants to say he doesn't know, then he

         6           doesn't know. But let's let the Doctor say

         7           that. That's all I'm saying.

         8                MR. CARRAZANA: Okay.

         9                MR. HENESY: Thank you.

       10       BY MR. HENESY:

       11            Q.    Do you know what the legal

       12       requirements are in Florida for filling out an

       13       insurance claim?

       14            A. No, I don't.

       15            Q.    Have you ever filled out one of these

       16       forms before?

       17            A. I've not actually filled them out.

       18            Q.    That's correct.

       19            A. That's what I was going to say, I have

       20       never filled out one of these forms out.

       21            Q.    Oh, I apologize. I didn't hear your

       22       answer.

       23                 Do you know why Quality Diagnostic

       24       listed your name on this bill?

       25            A. No, I don't.



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 116 of
                                      220
                                                                       Page 116


         1           Q.    Did you ever ask?

         2           A. I just said, when I found out, it

         3      shouldn't be there, and that's it.

         4           Q.    Right. But did you ever ask why they

         5      did it?

         6           A. No, I didn't get into that because I

         7      spoke to the person who employed me, because that's

         8      the way I should have addressed it.

         9           Q.    Why do you think they did it? You

       10       don't know.

       11            A. No, I don't.

       12                 MR. HENESY: I'll take that back,

       13            thank you, with counsel's note.

       14                 This is going to be Exhibit 6.

       15                 (Thereupon, Plaintiff's No. 6, 7/10/17

       16            Quality Diagnostic Therapy Prescription for

       17            Patient Caridad Paz, was marked for

       18            Identification.)

       19       BY MR. HENESY:

       20            Q.    I've marked Plaintiff's Exhibit 6,

       21       which is a therapy prescription dated July 10,

       22       2017.

       23                 Doctor, do you recognize that form?

       24            A. Yes.

       25            Q.    What is it?



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 117 of
                                      220
                                                                       Page 117


         1          A. A prescription form for therapy.

         2           Q.    Do you recognize the handwriting

         3      that's at the top of this form next to patient and

         4      date?

         5          A. I don't -- the name and date?

         6           Q.    Name and date.

         7          A. No, I don't recognize that.

         8           Q.    It's not your handwriting; is it?

         9          A. No.

       10            Q.    And do you recognize the signature

       11       above your name at the bottom left?

       12           A. Yes.

       13            Q.    Is that your signature?

       14           A. Yes.

       15            Q.    Did you physically sign all of your

       16       prescription forms?

       17           A. Yes.

       18            Q.    Did you physically sign all the

       19       documents you were required to sign at Quality

       20       Diagnostic?

       21           A. Yes.

       22                 MR. HENESY: I'm going to mark this as

       23           Exhibit 7.

       24                 (Thereupon, Plaintiff's No. 7, 6/13/17

       25           Quality Diagnostic Diagnostic Referral Form



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 118 of
                                      220
                                                                       Page 118


         1           for Patient Rocco Eli, was marked for

         2           Identification.)

         3      BY MR. HENESY:

         4           Q.     Take a look at Exhibit 7.

         5                  Do you recognize Exhibit 7?

         6           A. Yes.

         7           Q.     And what is Exhibit 7?

         8           A. It's a requisition for x-rays and MRI

         9      services.

       10            Q.     And do you recognize the handwriting,

       11       just the handwriting that appears on that form?

       12            A. The handwriting? No.

       13            Q.     Is there a signature on that form?

       14            A. Yeah, there is a signature stamp.

       15            Q.     There is a signature stamp.

       16            A. It looks like a stamp.

       17            Q.     All right.

       18                   Do you recognize that signature stamp?

       19            A. Yeah. That's mine.

       20            Q.     It's your signature stamp?

       21            A. I'm looking at the signature. It

       22       looks like a signature of mine.

       23                 Let me look at the other form.

       24            Q.     Well, I want to talk about this one.

       25            A. Well, because sometimes I sign,



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 119 of
                                      220
                                                                       Page 119


         1      sometimes I don't sign.

         2                This one I didn't.

         3           Q.    Take a look at --

         4                MR. HENESY: For the record, I've

         5           showed the witness Exhibit 6 once more to

         6           compare the signature with Exhibit 7.

         7      BY MR. HENESY:

         8           Q.    Certainly, Doctor, these are different

         9      signatures; right?

       10            A. They look different.

       11            Q.    Let me ask you a question. Did you

       12       sign Exhibit 7?

       13            A. This looks like a stamp; okay?

       14                 There are sometimes when I have used

       15       the stamp rather than actually handwriting out a

       16       signature.

       17            Q.    How often do you do that?

       18            A. I don't -- I can't tell you how many

       19       percent of the times. Sometimes I would --

       20       sometimes I would just handwrite it.

       21                 I know there are times when I had a

       22       stamp and I would just stamp it.

       23            Q.    How many signature stamps do you have?

       24            A. Just I got one.

       25            Q.    And did you keep it at Quality



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 120 of
                                      220
                                                                       Page 120


         1      Diagnostic?

         2           A. No. Whatever stamp I have, I kept

         3      within my -- I always have that with me.

         4           Q.    Did anybody else have access to your

         5      signature stamp?

         6           A. No.

         7           Q.    The reason I'm asking is because when

         8      you first looked at Exhibit 7, it seemed that you

         9      didn't recognize that signature.

       10            A. Because I recognize it's not a hand

       11       signature. It's that of a stamp.

       12                 So I've had several different

       13       signature stamps, different papers. Sometimes put

       14       an MD after it, sometimes I don't.

       15            Q.    I thought you had one signature stamp.

       16            A. You are referring to the time when I

       17       was at Quality, that's what I'm referring to. At

       18       that time I had one.

       19            Q.    You had one signature stamp at Quality

       20       Diagnostic.

       21            A. Yes.

       22            Q.    Did you ever give Ivelis Garcia that

       23       signature stamp?

       24            A. No.

       25            Q.    Are you sure about that?



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 121 of
                                      220
                                                                       Page 121


         1           A. I don't recall ever having given her a

         2      stamp, no.

         3           Q.    Well, do you not recall doing it or

         4      did you not?

         5           A. No. I just said it. I don't recall

         6      ever having given her a stamp.

         7           Q.    And my question is there is a

         8      difference between not recalling if you did -- so

         9      here's the -- withdrawn.

       10                  Are you saying you didn't recall

       11       because it's possible that you did?

       12            A. I don't think that I ever gave her a

       13       stamp. I don't. I don't think so.

       14            Q.    But you can't unequivocally tell me

       15       that you did not?

       16            A. It's not something I would do.

       17                 So the answer to my question is,

       18       again, I don't recall that I ever gave her my

       19       stamp. To the best of my knowledge, I always had

       20       my stamp with me.

       21            Q.    Did you give anyone at Quality

       22       Diagnostic authorization to use your signature

       23       stamp --

       24            A. No.

       25            Q.    -- other than you.



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 122 of
                                      220
                                                                       Page 122


         1           A. No.

         2           Q.     No?

         3           A. No.

         4           Q.     So you stamped that form yourself,

         5      Exhibit 7?

         6           A. I would assume I did it, yes.

         7           Q.     Why are you saying you would assume?

         8           A. Well, I mean it's a form requesting an

         9      x-ray; okay? And it's asked for a signature.

       10                 So I don't see what the problem is,

       11       honestly.

       12                 MR. HENESY: Going to mark this as

       13            Exhibit 8.

       14                 (Thereupon, Plaintiff's No. 8, 5/12/17

       15            Quality Diagnostic Diagnostic Referral Form

       16            for Patient Clemente C. Lopez, was marked

       17            for Identification.)

       18       BY MR. HENESY:

       19            Q.     Exhibit 8 is another one of these

       20       diagnostic testing referral forms; right?

       21            A. Yes.

       22            Q.     And you see that your signature stamp

       23       appears on Exhibit 8 also?

       24            A. Yes.

       25            Q.     And it looks like it appears there



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 123 of
                                      220
                                                                       Page 123


         1      twice.

         2            A. Yes.

         3             Q.    Do you know why it appears there

         4      twice?

         5            A. It looks like the first time it was

         6      stamped where it says "referring physician," and

         7      then the second time on a physician signature.

         8             Q.    Right.

         9                  But on the referring signature line,

       10       someone actually wrote out your name.

       11             A. Yes, because that's what should be

       12       done. A name under referring physician requires

       13       the name and then signature requires the signature.

       14              Q.    So do you know why --

       15             A. And on this one, I would assume here

       16       that the stamp was made in the wrong position the

       17       first time, and then the correct position

       18       underneath it. So it was in the incorrect position

       19       up there, and in a correct position here.

       20              Q.    The handwriting on this form, do you

       21       recognize the handwriting?

       22             A. The handwriting is not my handwriting.

       23              Q.    Is it Ivelis Garcia's handwriting?

       24             A. I don't know what handwriting it is.

       25       I can't tell if it is.



                                     www.phippsreporting.com
                                         888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 124 of
                                      220
                                                                       Page 124


         1           Q.   So this form, referring physician

         2      form, why is there someone's handwriting other than

         3      yours on it?

         4           A. Why is --

         5           Q.   Withdrawn.

         6                So this is a prescription; right?

         7           A. No. This is not a prescription.

         8           Q.   This is a referral for diagnostic

         9      testing; right?

       10            A. This is a form for x-rays and MRIs.

       11            Q.   And why did you sign these forms for

       12       patients?

       13            A. Because if I'm asking, the form

       14       requires a signature.

       15            Q.   Why does it require a signature if

       16       it's not a prescription?

       17            A. It's not a prescription because

       18       whoever provides these services wants a physician's

       19       signature.

       20            Q.   Okay.

       21                 So my question is, if this form

       22       requires a physician's signature, why is someone

       23       else's handwriting on this form?

       24            A. Because it asks for the name of the

       25       physician, and then it asks for the physician's



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 125 of
                                      220
                                                                       Page 125


         1      signature.

         2            Q.   When is this form filled out in the

         3      process of examining a patient?

         4           A. I fill this form out after I have

         5      examined a patient.

         6            Q.   When is the patient's name and your

         7      name written on this form?

         8           A. I don't know when. When it's

         9      presented to me with a name and patient, and my

       10       name and a date already filled in.

       11             Q.   And that's at the time you are

       12       examining the patient? Do you get like a packet of

       13       paperwork?

       14            A. It's brought to me with all of this

       15       already filled out.

       16             Q.   So for a patient that comes into

       17       Quality Diagnostic and you are examining them,

       18       someone fills out the diagnostic testing --

       19            A. No.

       20             Q.   Hang on. Let me finish my question.

       21                  Someone fills out a diagnostic testing

       22       referral form -- someone else, because that's not

       23       your handwriting -- someone else fills this form

       24       out, gives it to you, and then you sign it?

       25            A. Someone puts in the name of the



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 126 of
                                      220
                                                                       Page 126


         1      patient, my name and the date, that's it.

         2           Q.   Did you provide this type of

         3      diagnostic testing referral for every patient that

         4      you examined at Quality Diagnostic?

         5           A. I don't provide it. This is not

         6      provided by me. This is requested by me.

         7           Q.   Okay.

         8           A. This is to whoever does x-rays. I

         9      don't do x-rays. I don't do MRIs.

       10            Q.   Did you fill one of these forms out

       11       for every patient that you saw at Quality

       12       Diagnostic?

       13            A. Yes.

       14            Q.   Did you ask that every one of your

       15       patients get an x-ray?

       16            A. Yes.

       17            Q.   Did you ask that every one of your

       18       patients get an MRI?

       19            A. No.

       20            Q.   Why x-ray and not MRI?

       21            A. It depends on what the diagnosis is.

       22            Q.   Why would you order an x-ray --

       23            A. That's a medical opinion.

       24            Q.   I understand it's a medical opinion.

       25            A. That's a medical opinion. And if in



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 127 of
                                      220
                                                                       Page 127


         1      my judgment a patient needs an x-ray, I ask for an

         2      x-ray. If they need an MRI, I ask for an MRI. If

         3      they need both, I ask for both.

         4           Q.     Would it be fair to say, Doctor, that

         5      the majority of the patients that you saw at

         6      Quality Diagnostic were complaining of soft tissue

         7      injuries?

         8           A. Yes.

         9           Q.     And that's a common series of injuries

       10       to suffer as a result of an automobile accident; is

       11       that right?

       12            A. Yes.

       13            Q.     In fact, it's the vast majority of

       14       patients that are seen in a clinic like this are

       15       going to have soft tissue injuries; right?

       16            A. Yes.

       17            Q.     Is there something that an x-ray can

       18       show you about soft tissue injuries?

       19            A. Very little.

       20            Q.     Why did you order an x-ray for

       21       100 percent of the automobile accident patients at

       22       Quality Diagnostic if the majority of them were

       23       suffering from soft tissue injuries?

       24            A. Because there could be other injuries

       25       that could be -- that could show up on x-ray.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 128 of
                                      220
                                                                       Page 128


         1           Q.   Like a fracture?

         2           A. Sometimes it may be a fracture.

         3           Q.   Would the patient need to say

         4      something to you or would you have to examine

         5      something on the patient for there to be some sort

         6      of indication that you would need to order an x-ray

         7      for that patient?

         8           A. Reason, sometimes I want to know if

         9      there might have been other injuries associated or

       10       something that might have been missed.

       11            Q.   Missed by who?

       12            A. By anybody as to who might have seen

       13       this patient before. Any -- any injury that a

       14       patient might have had prior to me seeing them, I

       15       want to be sure that whatever they are complaining

       16       about has been as a result of the accident.

       17            Q.   I'll take those back.

       18                 Can you describe for me the procedure

       19       of how it came about that you would perform an

       20       initial examination of a patient at Quality

       21       Diagnostic?

       22            A. I don't understand the question.

       23            Q.   Describe a typical initial examination

       24       at Quality Diagnostic. What would you do?

       25            A. Just a physical exam or the entire



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 129 of
                                      220
                                                                       Page 129


         1      history and physical?

         2           Q.     The whole process.

         3           A. You are telling me the whole process?

         4           Q.     Yes.

         5           A. Physical?

         6           Q.     Yes.

         7           A. All right.

         8                Patient comes in. They are brought

         9      into the office, into the examination room, and a

       10       history is taken.

       11            Q.     Who takes the history?

       12            A. Most of the time I get the history

       13       form filled out by Ms. Garcia because of the

       14       language.

       15            Q.     What do you mean "the language?"

       16            A. Because of the language barrier. I

       17       don't speak Spanish. I'm not fluent in Spanish.

       18       And a lot of the patients are Spanish speaking.

       19                 I have a form that identifies, which

       20       she goes through it with the patient, that can

       21       explain the details of the accident; the medical

       22       history and all the things that are required of

       23       obtaining a history.

       24                 A history is part of any physicians'

       25       examination. Any -- any office that you go to, a



                                    www.phippsreporting.com
                                        888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 130 of
                                      220
                                                                       Page 130


         1      history is required. All of that is on that

         2      particular form; but I need that information.

         3                 That comes in to me. I sit down and I

         4      review what is written out on that form.

         5                 If I see any -- I might see some

         6      discrepancies and I ask to have them cleared up by

         7      calling Ms. Garcia back in again if I have any

         8      further questions for the patient in addition to

         9      what has already been filled out. So that way I

       10       get a detailed history.

       11                  Following that, a physical examination

       12       is done.

       13             Q.    Okay. Let's take a look at exhibit --

       14       well, before we do that.

       15                  How long does one of your initial

       16       examinations take at Quality Diagnostic?

       17            A. The whole process takes -- is going to

       18       vary, is going to take a minimum -- a minimum of

       19       30 minutes.

       20             Q.    How long do you spend face-to-face

       21       with a patient?

       22            A. Me face-to-face with a patient, I will

       23       tell you it's a minimum of 30 minutes face-to-face

       24       with a patient.

       25             Q.    Why a minimum --



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 131 of
                                      220
                                                                       Page 131


         1           A. It will vary because it all depends on

         2      how many organ systems it's going to tell me about.

         3      I'm there reviewing the history. And it all

         4      depends on how many organ systems are involved in

         5      the history. The examination has to do with,

         6      again, how many organ systems are necessary that I

         7      have to pay attention to.

         8                So when you ask how much time, it all

         9      depends on how many organ systems.

       10                 And when I review the history, if I

       11       need to ask them further questions, I ask

       12       Ms. Garcia to come back in to act as an

       13       interpreter, and I ask further questions. So it's

       14       going to vary. It could be 30 minutes or it could

       15       be an hour.

       16                 (Thereupon, Plaintiff's No. 9, Patient

       17            Basic Information Form. Automobile

       18            Accident Description, was marked for

       19            Identification.)

       20       BY MR. HENESY:

       21            Q.    Let's take a look at Exhibit 9. This

       22       document says Basic Information, Automobile

       23       Accident Description. It's a 2-page document.

       24                 Sir, the document I have just put in

       25       front of you, Exhibit 9, is that the patient



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 132 of
                                      220
                                                                       Page 132


         1      history that you were just describing?

         2           A. Yes.

         3           Q.     And who fills this form out?

         4           A. Usually Ms. Garcia, or sometimes the

         5      patient might if they understand the English.

         6           Q.     Do you recognize the handwriting that

         7      appears on this form?

         8           A. No.

         9           Q.     Do you know if it's Ms. Garcia's

       10       handwriting?

       11            A. No, I don't.

       12            Q.     Okay. I just wanted to make sue.

       13                  MR. HENESY: I'm removing Exhibit 9.

       14       BY MR. HENESY:

       15            Q.     Now, as part of this basic information

       16       that's gathered about the patient, part of it is

       17       the circumstances of the accident; right?

       18            A. Yes.

       19            Q.     Okay. And why is that important?

       20            A. Because in order to evaluate a

       21       particular system, I need to know what part was

       22       injured.

       23            Q.     And would you agree with me that

       24       different people experience accidents in different

       25       ways?



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 133 of
                                      220
                                                                       Page 133


         1            A. Yes.

         2            Q.    Every patient is different; right?

         3            A. Yes.

         4            Q.    And you wouldn't expect to see

         5      identical injuries for a number of patients that

         6      were involved in different auto accidents?

         7            A. They are not going to be identical

         8      because there might be different systems that are

         9      going to be affected.

       10             Q.    Would you say that -- would you agree

       11       with me that 100 percent of the patients that you

       12       saw at Quality Diagnostic complained of neck pain?

       13             A. I don't know if it's 100. I never

       14       counted.

       15             Q.    Would you agree with me that

       16       100 percent of the patients that you examined at

       17       Quality Diagnostic complained of middle back pain?

       18             A. Again, I don't know. I never counted

       19       it.

       20                  I don't go into statistics to find out

       21       how many patients complain of which pain.

       22                  If you did, I don't know. You might

       23       have done it. I didn't.

       24             Q.    Would it surprise you to know that

       25       every single GEICO patient that Quality Diagnostic



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 134 of
                                      220
                                                                       Page 134


         1      saw in 2017 --

         2           A. Maybe you did.

         3           Q.     -- experienced neck, middle back and

         4      lower-back pain?

         5           A. Maybe you did. I don't look at

         6      percentages.

         7           Q.     Do you think that's possible?

         8           A. It's possible.

         9           Q.     Do you think it's medically possible

       10       for all of those patients to experience the same

       11       injuries?

       12            A. It's possible, yes.

       13            Q.     Every patient?

       14            A. It's quite possible.

       15                 MR. HENESY: We'll mark these exhibits

       16            as 10 and 11.

       17                 (Thereupon, Plaintiff's No. 10,

       18            5/17/17 GEICO Insurance Health Insurance

       19            Claim Form for Patient Swany Delgado, was

       20            marked for Identification.)

       21       BY MR. HENESY:

       22            Q.     Plaintiff's Exhibit 10 is a bill --

       23       therapy prescription and corresponding report for

       24       an initial examination -- I'll represent this and

       25       the witness can contest this if he wishes -- for a



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 135 of
                                      220
                                                                       Page 135


         1      patient named Delgado is the last name of the

         2      patient. The examination is purported to have been

         3      provided on May 17, 2017 at Quality Diagnostic.

         4      The billing provider is Dr. Keane.

         5                So take a look at Exhibit 10, please.

         6                Have you had the opportunity to review

         7      that?

         8           A. Yes.

         9           Q.   Do you recognize that?

       10            A. Yes.

       11            Q.   And would you agree with me that this

       12       appears to be the bill for your exam, the first

       13       page?

       14            A. Yes.

       15            Q.   The second page is a therapy

       16       prescription for this patient Delgado; right?

       17            A. Yes.

       18            Q.   And at the bottom you see your

       19       signature stamp.

       20            A. Yes.

       21            Q.   Does your handwriting appear anywhere

       22       on the therapy prescription?

       23            A. Yes.

       24            Q.   Where?

       25            A. Where it says "posttraumatic



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 136 of
                                      220
                                                                       Page 136


         1      headache."

         2           Q.   The physician's diagnosis section

         3      where there are certain diagnosis codes circled,

         4      who made those markings?

         5           A. I circled those.

         6           Q.   You circled those?

         7           A. Yes.

         8           Q.   And what about -- you see where it

         9      says "frequency, five times a week?"

       10            A. Yes.

       11            Q.   Who wrote the number "5" there?

       12            A. Looks like -- I think I wrote it.

       13            Q.   That's your handwriting?

       14            A. On this form, as far as I know, I

       15       always write these.

       16            Q.   But my question is, do you recognize

       17       that to be your handwriting, the number "5" and

       18       where it says "2 to 3?"

       19            A. I have a question about the 2. The 2

       20       doesn't look like my handwriting.

       21            Q.   Doesn't look like your handwriting.

       22            A. No.

       23            Q.   So it's possible somebody else filled

       24       that portion of this form out?

       25            A. Filled it out.



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 137 of
                                      220
                                                                       Page 137


         1                 When this form was given to me, I fill

         2      this -- is given to me with a name and a date. I

         3      circle the diagnosis. And if additional diagnosis,

         4      I handwrite them in. I take off procedures and

         5      mortalities, and I usually fill out frequency and

         6      when to follow up, return to follow up.

         7            Q.    But you agree with me, Doctor, on this

         8      form, the number "5" and "2", and then where it

         9      says "follow up in 2 to 3 weeks," that doesn't look

       10       like your handwriting.

       11            A. The 2 doesn't look like mine. That's

       12       all I can say, doesn't look like --

       13             Q.    Do you have any explanation for that?

       14            A. No, I don't.

       15             Q.    Do you have any idea why someone

       16       else's handwriting would appear --

       17            A. No, I don't.

       18             Q.    -- on the frequency portion of this?

       19            A. No, I don't.

       20             Q.    Is that concerning to you?

       21            A. It doesn't concern because it really

       22       doesn't matter. It's not important whether it was

       23       two weeks or three weeks or two to three weeks.

       24                  To me looking at it now, it's not an

       25       issue.



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 138 of
                                      220
                                                                       Page 138


         1            Q.    What about the number "5".

         2           A. The five is because that's when we

         3      usually ask on initial visit about number of times

         4      per week, I usually ask initially to do five times

         5      a week after following an initial visit.

         6            Q.    Did you write the number "5" on the

         7      form?

         8           A. I will assume that I did it.

         9                 Now, whether I wrote it or somebody

       10       wrote it, to me right now at this minute is not an

       11       issue because I usually ask for five times.

       12             Q.    Well, whether or not you believe it to

       13       be an issue -- and that's -- I understand what you

       14       are saying. But I'm asking you a very specific

       15       question.

       16                  Do you believe that you wrote the

       17       number "5" on this form? Irrespective of whether

       18       you believe that to be an issue, did you write the

       19       number "5" on this form?

       20            A. I would assume that I wrote it. Okay?

       21             Q.    But you are not sure.

       22            A. If you are asking me -- quibbling as

       23       whether I wrote it or somebody else wrote it, to me

       24       at this point, that doesn't bother me because it's

       25       what I would have asked for.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 139 of
                                      220
                                                                       Page 139


         1              Q.    But I'm not asking you what you would

         2      have asked for, Doctor.

         3              A. Okay. So I can't answer it any other

         4      way.

         5              Q.    You are not sure whether you wrote

         6      that.

         7              A. It's not something I would write.

         8                   If you ask me anything else on any

         9      other form, whether I wrote it, that doesn't bother

       10       me that five is there.

       11               Q.    Did you write the number "5" on this

       12       form?

       13               A. I can't answer you any other way.

       14               Q.    Do you know if you did or not? It's a

       15       simple yes or no question, Doctor.

       16               A. It is something that I would do. And

       17       if a five is there and if somebody else wrote it,

       18       it doesn't bother me because I would write it.

       19               Q.    I'm not asking if it would bother you.

       20               A. Okay. I can't answer your question,

       21       then.

       22               Q.    Because you don't know; right?

       23               A. It's something -- this is what I would

       24       usually write, and that's all I can answer you.

       25               Q.    But it's true that you don't know who



                                    www.phippsreporting.com
                                        888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 140 of
                                      220
                                                                       Page 140


         1      wrote the number "5" on that form. That's true;

         2      correct?

         3             A. It could be me. It could be -- you

         4      are just presenting me with this now. It

         5      doesn't -- to me it's not an issue.

         6                  MR. HENESY: Off the record.

         7                  (Whereupon, an off-the-record

         8             discussion was had:)

         9                  MR. HENESY: Back on the record.

       10              A. I have answered it to the best that I

       11       can.

       12       BY MR. HENESY:

       13              Q.    Is it true, Doctor, you don't know who

       14       wrote the number "5" on that form? As you sit

       15       here, you don't know.

       16              A. I have tried to answer that question

       17       the best that I can.

       18              Q.    You have told me that you don't

       19       believe it's an issue whether or not you did.

       20                   MR. CARRAZANA: Steve, he's tried to

       21              answer as best he can. Come on. Please

       22              move on.

       23              A. Well, I've told you already.

       24       BY MR. HENESY:

       25              Q.    Told me already what?



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 141 of
                                      220
                                                                       Page 141


         1           A. That that "5", to request five times a

         2      week, I would request it.

         3                So whether I wrote it or somebody else

         4      wrote it, to me it doesn't matter.

         5           Q.    Let's turn to the next page, to the

         6      first page of your typed out report.

         7                Can you tell me how this report is

         8      typed out? Describe the process.

         9           A. Because I have a computer program. I

       10       input data into the program and a report is

       11       generated.

       12            Q.    Is there some language in these

       13       examination reports that sort of recycle over from

       14       one report to the next?

       15            A. What do you mean?

       16            Q.    Is there a certain like boilerplate

       17       language that's in this examination report that you

       18       have on the computer that is in every single one of

       19       your reports?

       20            A. Yes. Some language is like that, yes.

       21            Q.    Okay. Which language?

       22            A. I don't recall, but a lot of the

       23       reports, the way the report is set up, I put the

       24       data in and the narrative report is printed out.

       25       So that is why language for different reports is



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 142 of
                                      220
                                                                       Page 142


         1      identical.

         2            Q.     So one of the things you said that

         3      Ms. Garcia does is fill out one of those patient

         4      history forms; right?

         5           A. That's correct.

         6            Q.     And it's presented to you.

         7           A. Yes.

         8            Q.     And you testified that one of the

         9      things you do is review it to see if there is any

       10       discrepancies; right?

       11            A. I review it, yes.

       12             Q.     Well, you said to see if there is any

       13       discrepancies.

       14            A. Discrepancies could be one of the

       15       things.

       16                  If I'm not sure about some of the

       17       answers that are there, you have to come back in,

       18       and there are questions I need to ask the patient

       19       again, and I do it again.

       20             Q.     So I have a question about this

       21       examination under the injury description portion.

       22            A. Yes.

       23             Q.     It says that the time was 2:19 pm:

       24                  "Ms. Delgado stated that she was the

       25             front seat passenger in a car which was



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 143 of
                                      220
                                                                       Page 143


         1           proceeding along at approximately 5 miles

         2           per hour."

         3                Do you see that?

         4           A. Yes.

         5           Q.    Okay.

         6                "According to the patient, the other

         7           vehicle involved was traveling at

         8           approximately 10 miles per hour."

         9           A. Yes.

       10            Q.    And she stated she struck the other

       11       vehicle in the rear-end.

       12            A. Yes.

       13            Q.    Anything strike you as odd with that

       14       description of that accident?

       15            A. Yes.

       16            Q.    The way that accident is described is

       17       impossible; right?

       18            A. As a physician, we are trained to

       19       write down exactly what the patient says.

       20                 We don't -- when we are taking a

       21       history, we are not there to determine whether that

       22       patient is not telling the truth or not. We are

       23       trained to write down exactly what a patient says

       24       happened, and that's what is written there.

       25            Q.    So one of the things -- you are not



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 144 of
                                      220
                                                                       Page 144


         1      concerned with whether or not the accident sounded

         2      plausible? That's not a concern of yours?

         3           A. If she -- if a vehicle strikes another

         4      vehicle from the rear, that is -- that's what

         5      happened.

         6           Q.   But you would agree with me, obviously

         7      Doctor, the way this accident is described here is

         8      physically impossible. Right?

         9           A. It doesn't sound as the way it might

       10       have happened. But I'm there to evaluate what a

       11       patient says. They have complaints, and then I

       12       examine them.

       13            Q.   So I guess that's my next question;

       14       right?

       15                 What is reflected in this injury

       16       description, that's what the patient told either

       17       you or Ms. Garcia; right?

       18            A. Right.

       19            Q.   And it's individualized to a patient;

       20       right?

       21            A. Right.

       22            Q.   So let's take a look at Exhibit 11.

       23       Keep Exhibit 10 in front of you, please.

       24                 (Thereupon, Plaintiff's No. 11,

       25            5/17/17 GEICO Insurance Health Insurance



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 145 of
                                      220
                                                                       Page 145


         1           Claim Form for Patient Jorge Lopez, was

         2           marked for Identification.)

         3      BY MR. HENESY:

         4           Q.    Exhibit 11 is an examination report

         5      dated May 17, 2017. The patient's name is Jorge

         6      Lopez. I'm turning to -- you can review the whole

         7      thing but I'm going to ask you specifically about

         8      page 3.

         9                MR. CARRAZANA: Off the record.

       10                 (Whereupon, an off-the-record

       11           discussion was had:)

       12                 MR. HENESY: Back on the record.

       13       BY MR. HENESY:

       14            Q.    Please turn to page 3 of Exhibit 11.

       15       And I specifically want to talk to you about the

       16       injury description.

       17           A. Okay.

       18            Q.    Now, you see that -- I mean you'd

       19       agree with me that it appears that Patient Delgado

       20       and Patient Lopez were involved in the same

       21       accident; right?

       22           A. It looks like it, yes.

       23            Q.    And you see that the report for

       24       Patient Lopez appears to also report that his

       25       vehicle was traveling 5 miles an hour and



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 146 of
                                      220
                                                                       Page 146


         1      rear-ended a vehicle going 10 miles an hour; right?

         2           A. Actually on this one, he said that he

         3      was actually accelerating.

         4           Q.    Accelerating at approximately 5 miles

         5      an hour?

         6           A. Well, I mean, if you are accelerating,

         7      you are going faster and faster and faster. But I

         8      just wrote what he said. This is his description.

         9      It's not my evaluation of his description.

       10            Q.    Okay.

       11                 Go down to initial complaints. Right?

       12            A. Yes.

       13            Q.    So on Exhibit 11, it says:

       14                 "Immediately following the accident,

       15            the patient's main complaints include pain

       16            in the mid back, neck pain, and pain in the

       17            low back."

       18            A. Yes.

       19            Q.    Okay. And then go back to Exhibit 10

       20       to Ms. Delgado's initial complaints.

       21                 Would you agree with me that the

       22       language under initial complaints for Ms. Delgado

       23       and Mr. Lopez are identical?

       24            A. The language will be identical because

       25       it's a computer program generating the information.



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 147 of
                                      220
                                                                       Page 147


         1      That's the reason it's identical.

         2            Q.   Did the computer program generate the

         3      fact that they had the same locations of pain?

         4           A. I see here this one says includes

         5      headache, mid back pain, neck pain, and pain in the

         6      low back. This one does not have headache.

         7            Q.   Okay. But mid back, neck pain and

         8      pain in the low back.

         9                 So your testimony is that both of

       10       those patients reported having pain in those exact

       11       places?

       12            A. Yes.

       13             Q.   Turn to the subjective complaints, two

       14       pages later on what is listed as page 3 of the

       15       examination report at the top.

       16                  Do you see on Exhibit 11 for Mr. Lopez

       17       where it says:

       18                  "His first symptom is sharp and aching

       19             pain in the neck bilaterally."

       20                  Do you see that?

       21            A. Yes.

       22             Q.   And do you see on Ms. Delgado's

       23       report, the second stated symptom is sharp and

       24       aching pain in the neck bilaterally?

       25            A. Yes.



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 148 of
                                      220
                                                                       Page 148


         1            Q.     They both reported that identical

         2      symptom?

         3           A. Yes.

         4            Q.     You see on Exhibit 11, it says:

         5                 "It occurs between one-half and

         6            three-fourths of the time when he is awake,

         7            is tolerated, but does cause some

         8            diminution in his capacity to carry out

         9            daily activities."

       10            A. Yes.

       11             Q.     Do you see on Ms. Delgado's report,

       12       Exhibit 10, where it says:

       13                  "It occurs between one-half and

       14             three-fourths of the time when she is

       15             awake, is tolerated but does cause some

       16             diminution in her capacity to carry out

       17             daily activities."

       18            A. Yes.

       19             Q.     That's identical; right?

       20            A. Yes. And I told you why it's

       21       identical.

       22             Q.     You don't see any issue with that?

       23            A. I told you why it is identical,

       24       because it's a computer-generated report.

       25             Q.     But both of these patients reported



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 149 of
                                      220
                                                                       Page 149


         1      having this sharp and aching pain in their neck

         2      bilaterally between one-half and three-fourths of

         3      the time?

         4           A. Yes.

         5           Q.     They did?

         6           A. Yes.

         7           Q.     Exhibit 11, the second symptom is

         8      burning pain in the mid back bilaterally. Do you

         9      see that?

       10            A. Yes.

       11            Q.     Exhibit 10, the third symptom is

       12       burning pain in the mid back bilaterally.

       13            A. Yes.

       14            Q.     And then the language after that is

       15       the same as the other symptoms; right?

       16            A. Yes.

       17            Q.     One-half, three-fourths of the time.

       18            A. Yes.

       19            Q.     Would it surprise you to know that

       20       looking at these examination reports for Quality

       21       Diagnostic, that every single GEICO patient

       22       reported having pain in their back, neck and low

       23       back bilaterally that affects their -- that occurs

       24       between one-half and three-fourths of the time?

       25            A. That's what they said.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 150 of
                                      220
                                                                       Page 150


         1           Q.   That's what every one of those

         2      patients said?

         3           A. If that's what's in the record, that's

         4      what they said.

         5           Q.   And you think that's a medical

         6      possibility?

         7           A. We record what patients say.

         8           Q.   And that never struck you as odd that

         9      they all had the same complaints?

       10            A. No.

       11            Q.   It didn't?

       12            A. No.

       13            Q.   Okay.

       14                 Let's talk about -- you said that you

       15       order an x-ray for every patient; right?

       16            A. Yes.

       17            Q.   Okay.

       18                 Let's talk about Exhibit 11 -- or both

       19       of these patients because they were involved in the

       20       same accident.

       21                 You would agree with me that these

       22       patients have described being in a low-speed

       23       accident; right?

       24            A. Yes.

       25            Q.   Okay.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 151 of
                                      220
                                                                       Page 151


         1                That they're traveling either 5 miles

         2      an hour or accelerating somewhere from 5 miles an

         3      hour.

         4           A. Yes.

         5           Q.   You would agree with me that, as

         6      described, you said the patients are describing

         7      this as a minor accident. Right?

         8           A. I don't categorize patients as minor

         9      or whatever you want to call it.

       10            Q.   So you don't think that's a minor

       11       accident?

       12            A. That's not a medical diagnosis.

       13            Q.   I'm not asking you if it's a medical

       14       diagnosis.

       15                 Do you drive a car?

       16            A. Sir, this is a medical evaluation.

       17            Q.   Right. I'm asking you --

       18            A. I use medical terminology.

       19            Q.   Okay.

       20                 The severity of the accident is not

       21       something you are interested in?

       22            A. Has nothing to do with the way the

       23       patient presents to me.

       24            Q.   So the severity of the accident has

       25       nothing to do with how the patient presents to you.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 152 of
                                      220
                                                                       Page 152


         1           A. Exactly.

         2           Q.   So the severity of the accident

         3      doesn't have any bearing on whether or not that

         4      patient is going to receive a referral for an x-ray

         5      or an MRI?

         6           A. No.

         7           Q.   It doesn't have anything to do with

         8      whether or not that patient is going to receive a

         9      prescription from you for therapy?

       10            A. No.

       11            Q.   It's not going to have any bearing at

       12       all on the treatment of that patient.

       13            A. No.

       14            Q.   So what percentage of the patients at

       15       Quality Diagnostic that you examined did you then

       16       prescribe therapy for?

       17            A. I prescribed therapy for all patients.

       18            Q.   Every patient.

       19            A. Yes.

       20            Q.   And that's, again, regardless of the

       21       severity of the accident; right?

       22            A. That's correct.

       23            Q.   It's regardless of their

       24       individualized physical circumstances?

       25            A. That's correct.



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 153 of
                                      220
                                                                       Page 153


         1           Q.   It's regardless of their sex?

         2           A. That's correct.

         3           Q.   Height, weight?

         4           A. What?

         5           Q.   Height, weight, doesn't matter.

         6           A. That's correct.

         7           Q.   Everybody got a therapy prescription.

         8           A. Yes.

         9           Q.   And it was the same therapy

       10       prescription for everybody?

       11            A. I can't say off my top of my head if

       12       everybody got the exact same prescription, but they

       13       were all prescribed -- therapy had all been

       14       prescribed.

       15            Q.   With that caveat in mind, would it be

       16       fair to say they all got substantially the same

       17       therapy prescription?

       18            A. Yes.

       19            Q.   Do you know if this claim from Quality

       20       Diagnostic was withdrawn?

       21            A. I don't know.

       22            Q.   Do you know if any of the

       23       examination -- the claims for your examination

       24       reports were withdrawn from Quality Diagnostic?

       25            A. No, I don't.



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 154 of
                                      220
                                                                       Page 154


         1           Q.   Nobody ever talked to you about that?

         2           A. No.

         3           Q.   Did you ever receive any information

         4      from anyone at Quality Diagnostic that a certain

         5      patient's accident had been a staged accident?

         6           A. No.

         7           Q.   Are you familiar with the term "staged

         8      accident?"

         9           A. Yes, I'm familiar with that term.

       10            Q.   But you didn't hear anything at

       11       Quality Diagnostic about any of the patients being

       12       involved in staged accidents?

       13            A. No.

       14            Q.   Did you ever review police reports as

       15       part of your initial examination process?

       16            A. If they are present, yes.

       17            Q.   And how often were they present?

       18            A. Most of the times they were.

       19            Q.   So 100 percent of the patients were

       20       sent for an x-ray.

       21                 Did you send patients to a particular

       22       x-ray facility?

       23            A. I have no interest in where they went.

       24       All I did was order an x-ray. That was not my

       25       business to tell them which facility they went to.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 155 of
                                      220
                                                                       Page 155


         1           Q.    So you did -- you said go get an

         2      x-ray, but as far as you were concerned, the

         3      patient could go anywhere and get their x-rays?

         4           A. I gave that information to Ms. Garcia,

         5      the request for an x-ray, they took care of that.

         6           Q.    But you never referred a patient to a

         7      particular x-ray clinic?

         8           A. No. No.

         9           Q.    So let's take a look at -- this is a

       10       paper clipped set of documents because they are

       11       related.

       12                  I'll take those exhibits back from

       13       you. That's 10 and 11. So we'll make this 12.

       14                  (Thereupon, Plaintiff's No. 12, GEICO

       15            Insurance Health Insurance Claim Form for

       16            Patient Juan Romero-Ortega, was marked for

       17            Identification.)

       18       BY MR. HENESY:

       19            Q.    Exhibit 12, take a look at the

       20       documents that are contained in Exhibit 12.

       21                  Have you reviewed those documents?

       22            A. Yes.

       23            Q.    So the first half of this exhibit, it

       24       appears to be another one of your initial

       25       examination reports; right?



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 156 of
                                      220
                                                                       Page 156


         1           A. Yeah.

         2           Q.    Okay.

         3                And in the second half of the exhibit,

         4      which is the other paper-clipped part, is a report

         5      from All X Ray Diagnostics Services.

         6                Do you see that?

         7           A. Yes.

         8           Q.    Have you ever heard of All X Ray

         9      Diagnostics Services?

       10            A. Yes. When the report comes back I see

       11       that. I see it comes back from that particular

       12       place.

       13            Q.    Did you ever notice during your time

       14       at Quality Diagnostic that the reports for x-rays

       15       were coming from one particular x-ray clinic?

       16            A. Honestly I didn't pay attention to

       17       whether or not they all coming from the same place.

       18            Q.    You never noticed that?

       19            A. I didn't look for that because that

       20       wasn't important to me.

       21            Q.    It wouldn't be important to you that

       22       every one of the patients received their x-rays at

       23       the same x-ray clinic?

       24            A. No.

       25                 MR. CARRAZANA: Asked and answered.



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 157 of
                                      220
                                                                       Page 157


         1                 MR. HENESY: Well, no. It was a

         2            little bit different, but that's okay.

         3      BY MR. HENESY:

         4            Q.    So you see on this form, it says

         5      "referring physician;" right?

         6            A. Yes.

         7            Q.    And it lists your name.

         8            A. Yes.

         9            Q.    Do you know anybody at All X Ray

       10       Diagnostics Services?

       11             A. No.

       12             Q.    The third page of this contains an

       13       electronic signature from a Dr. Germaine Rodriguez,

       14       MD.

       15             A. Yes.

       16             Q.    I apologize. It's the very last page

       17       of this exhibit, yes.

       18                  On the very last page of this exhibit,

       19       do you see that name, Germaine Rodriguez?

       20             A. Yes.

       21             Q.    Do you know that doctor?

       22             A. No.

       23             Q.    Turning back a few pages to -- there

       24       is another doctor's name with an electronic

       25       signature, Dr. Osama Gomaa, MD.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 158 of
                                      220
                                                                       Page 158


         1                Do you know that person?

         2          A. No.

         3           Q.   So have you ever spoken to anybody at

         4      All X Ray Diagnostics Services?

         5          A. No.

         6           Q.   Do you know if Quality Diagnostic has

         7      any sort of referral or agreement or arrangement

         8      with All X Ray Diagnostics Services?

         9          A. No.

       10            Q.   No?

       11           A. No.

       12            Q.   When you became the medical director

       13       of Quality Diagnostic, did you ask anyone if they

       14       had referral relationships with anybody?

       15           A. No.

       16            Q.   You weren't concerned about that?

       17           A. No.

       18            Q.   Did you ask if there was a referral

       19       agreement signed somewhere?

       20           A. No.

       21            Q.   So here's why I'm asking.

       22                 When I looked at the records for

       23       Quality Diagnostic, it appeared that every single

       24       one of these patients got their x-rays at the same

       25       place.



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 159 of
                                      220
                                                                       Page 159


         1                     Is that surprising to you?

         2            A. No.

         3                Q.    Why not?

         4            A. I asked for an x-ray. I asked for an

         5      MRI. They go wherever they go to get it. The

         6      report comes back. I'm interested in the report.

         7      I'm not interested in who -- where they went to go

         8      get it.

         9                Q.    And as far as you know -- so was it a

       10       coincidence that every one of these patients went

       11       to the same x-ray clinic?

       12             A. That's not my concern.

       13                 Q.    You weren't worried about that.

       14             A. It's not my concern.

       15                 Q.    Are you aware of these circumstances

       16       of Ivelis Garcia's arrest?

       17                      MR. CARRAZANA: We're going to plead

       18             the Fifth on that. It is related to his

       19             pending case.

       20                      MR. HENESY: Okay. I'll just ask the

       21             question again.

       22       BY MR. HENESY:

       23                 Q.    Are you aware of the circumstances of

       24       Ivelis Garcia's arrest?

       25                      MR. CARRAZANA: I'm going to plead the



                                      www.phippsreporting.com
                                          888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 160 of
                                      220
                                                                       Page 160


         1          Fifth on that question.

         2                MR. HENESY: Okay. I need the witness

         3          to say it.

         4          A. I'll plead the Fifth.

         5      BY MR. HENESY:

         6           Q.    Do you know that Ivelis Garcia is

         7      alleged to have paid a patient in exchange for that

         8      patient receiving their x-ray at All X Ray

         9      Diagnostics Services?

       10           A. No.

       11            Q.    You don't know that?

       12           A. No.

       13            Q.    So what do you know about Ivelis

       14       Garcia's arrest?

       15                 MR. CARRAZANA: We're going to

       16           plead --

       17                 MR. HENESY: He just waived it,

       18           Christian.

       19                 MR. CARRAZANA: Okay. You know what?

       20           We're pleading the Fifth on all these

       21           questions.

       22                 You want to certify it to the Court,

       23           go ahead and certify it.

       24                 MR. HENESY: Okay. So let me just

       25           make a record here.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 161 of
                                      220
                                                                       Page 161


         1      BY MR. HENESY:

         2           Q.    The first question was, are you aware

         3      of the circumstances of Ivelis Garcia's arrest?

         4      And the witness invoked his Fifth Amendment

         5      privilege against self-incrimination.

         6                The next question was, are you aware

         7      that -- and obviously the record will speak for

         8      itself as to what the exact language of these

         9      questions were, but the thrust of the second

       10       question was, are you aware that it is alleged that

       11       Ms. Garcia paid a patient in exchange for that

       12       patient receiving x-rays at All X Ray Diagnostics

       13       Services? And the witness's response to that

       14       question was no.

       15                 MR. CARRAZANA: And earlier I stated

       16            any line of question with regard to

       17            anything having to do with the criminal

       18            case is unrelated to this case, my client

       19            is not going to answer the question. It's

       20            based on the Fifth Amendment.

       21                 Although he said what he said, I

       22            heard -- I asserted his privilege on his

       23            behalf, and you continue to ask him

       24            questions along that same subject matter

       25            despite the fact that we've already



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 162 of
                                      220
                                                                       Page 162


         1          asserted the Fifth Amendment right.

         2              MR. HENESY: Well, counsel, in

         3          fairness --

         4              MR. CARRAZANA: As his counsel, I can

         5          assert the Fifth Amendment on his behalf.

         6              Please move on, Steve.

         7              MR. HENESY: In fairness --

         8              MR. CARRAZANA: Steve, move on.

         9              MR. HENESY: I'm going to make my

       10           record.

       11               MR. CARRAZANA: Make your record.

       12               MR. HENESY: As counsel is well aware,

       13           an invocation of privilege by a witness or

       14           the witness's counsel does not preclude

       15           questioning as it relates to that

       16           privilege.

       17               The fact that the witness pled the

       18           Fifth to a topic does not preclude me from

       19           asking further questions, and the witness

       20           can invoke the Fifth Amendment as many

       21           times as he sees fit.

       22               So I'm going to be -- I'm going to

       23           continue with my questioning here. And to

       24           any question where he believes that his

       25           privilege is being implicated, he can



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 163 of
                                      220
                                                                       Page 163


         1           indicate the Fifth Amendment. But it does

         2           not preclude me from asking questions.

         3      BY MR. HENESY:

         4           Q.    So you said no, you don't know -- you

         5      are not aware that Ivelis Garcia --

         6           A. I don't know no.

         7                MR. CARRAZANA: Doctor, we're

         8           asserting the Fifth Amendment.

         9      BY MR. HENESY:

       10            Q.    Do you know if any patient at Quality

       11       Diagnostic was ever paid to receive their x-ray at

       12       All X Ray Diagnostics Services?

       13                 MR. CARRAZANA: You can answer that.

       14            A. Could you ask the question again?

       15                 (Thereupon, a portion of the record

       16            was read by the court reporter:

       17                 "Question: Do you know if any patient

       18            at Quality Diagnostic was ever paid to

       19            receive their x-ray at All X Ray

       20            Diagnostics Services?")

       21            A. I don't know.

       22       BY MR. HENESY:

       23            Q.    Nobody ever talked to you about that?

       24            A. About --

       25                 MR. CARRAZANA: Please rephrase the



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 164 of
                                      220
                                                                       Page 164


         1           question and I'll object to the form.

         2                MR. HENESY: Okay. That's fine.

         3      BY MR. HENESY:

         4           Q.    Did anyone ever talk to you about

         5      patients being paid to receive their x-rays at All

         6      X Ray Diagnostics Services?

         7           A. No.

         8           Q.    Have you ever heard of any patient at

         9      Quality Diagnostic being paid in exchange for

       10       getting any treatment?

       11            A. No.

       12            Q.    Did you ever pay a patient?

       13            A. No.

       14            Q.    Do you know if Ms. Garcia ever paid a

       15       patient?

       16            A. No.

       17                 MR. CARRAZANA: Okay. That's fine.

       18            You can answer that.

       19       BY MR. HENESY:

       20            Q.    Do you know if Ms. Garcia ever paid a

       21       patient to appear in an EUO?

       22            A. No.

       23            Q.    But you know that that's part of her

       24       arrest?

       25                 MR. CARRAZANA: Client can answer



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 165 of
                                      220
                                                                       Page 165


         1           that.

         2           A. I don't know.

         3      BY MR. HENESY:

         4           Q.      You don't. Okay.

         5                MR. HENESY: I'll take back that

         6           exhibit.

         7      BY MR. HENESY:

         8           Q.      As a physician, are you aware of any

         9      studies or literature in the medical field related

       10       to how long one should wait before ordering an MRI

       11       after an automobile accident?

       12            A. No, I don't.

       13            Q.      Is it fair to say that on the patients

       14       that you did order MRIs for at Quality Diagnostic,

       15       you did so during your -- during the initial

       16       examination process?

       17            A. Yes.

       18            Q.      And the same goes for the x-rays;

       19       right?

       20            A. Yes.

       21            Q.      If you were ordering those tests, they

       22       were going to be ordered on the first date of

       23       service; right?

       24            A. That's when they are ordered, yes.

       25            Q.      And so you said that every patient got



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 166 of
                                      220
                                                                       Page 166


         1      x-ray, but not every patient got MRI; is that

         2      correct?

         3           A. Right.

         4            Q.    And what's the reason for the

         5      difference there?

         6           A. Well, it depended on the type of

         7      injury. If I think the injury on my examination

         8      warranted getting an MRI, I would order that MRI.

         9            Q.    And what about the injury would

       10       warrant an MRI? Just if you can tell me in general

       11       terms.

       12            A. From my evaluation of the patient.

       13                  If I find I need to know if there is

       14       any issue in addition to the soft tissue injury, if

       15       there's any dislocations or any herniations, or I

       16       think there could be based on my examination, then

       17       I would order an MRI.

       18             Q.    So there would be certain clinical

       19       indications during your examination?

       20            A. Yes.

       21             Q.    And as it relates to when you are

       22       talking about like a herniation, or something like

       23       that, what in your examinations would be one of

       24       these clinical indications of that?

       25            A. Based on my examination of that



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 167 of
                                      220
                                                                       Page 167


         1      patient, the examination correlates -- examination

         2      findings, plus the history that they present with,

         3      it would give me an indication as to should I get

         4      an MRI on this patient to decide whether there is a

         5      movement or dislocation or herniation or

         6      protrusion, whatever language the radiologist

         7      choose to call it, that would help me figure is

         8      there anything like this occurring?

         9            Q.   So the decision whether or not to

       10       order an MRI was done on a patient-by-patient

       11       basis --

       12            A. Yes.

       13             Q.   -- as opposed to the x-rays, which

       14       were just done as a matter of course.

       15            A. Well, x-rays -- if a patient is

       16       complaining about a pain in a certain area, one of

       17       the reasons for pain in an area could be a

       18       fracture, could be a fracture dislocation. I want

       19       to know if that's occurring, if that's there. So I

       20       would get the x-ray.

       21             Q.   Well, I understand that. But my

       22       question is, is the decision whether or not to

       23       order an x-ray done on a patient-by-patient basis?

       24            A. Yes.

       25             Q.   But it just so happens that all the



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 168 of
                                      220
                                                                       Page 168


         1      patients at Quality Diagnostic needed x-rays.

         2           A. Yes, because they got pain.

         3              Q.   So that's the clinical --

         4           A. Yes. They got pain and I need to know

         5      if the pain is occurring from bone. The x-ray will

         6      tell me that.

         7              Q.   So long as the patient complained of

         8      pain, they would get an x-ray.

         9           A. Yes.

       10               Q.   And all of your patients complained of

       11       pain.

       12            A. Yes. And my medical evaluation, if

       13       they got pain in the leg, joint, I need to know is

       14       there a fracture there.

       15               Q.   Do you ever review the physical

       16       therapy notes from Quality Diagnostic?

       17            A. I don't review them. I may look,

       18       glance through them in between evaluations, but I

       19       don't sit down and do a page and look to see --

       20               Q.   So let's go back to Exhibit 12 for a

       21       second.

       22                    This was an examination and then the

       23       records from All X Ray Diagnostics Services, it was

       24       your examination and the records from All X Ray

       25       Diagnostics Services for this patient, Juan



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 169 of
                                      220
                                                                       Page 169


         1      Romero-Ortega. So we reviewed this document

         2      earlier, but I'm turning to the last page of your

         3      typed out examination report, and I want you to

         4      take a look at -- so this is at the end of the

         5      report, one of the last paragraphs, but it's at the

         6      top third of this page.

         7                   It says:

         8                   "If the patient fails to improve with

         9              conservative treatment, I recommend further

       10               testing and/or referrals to outside

       11               providers. Such referrals may include but

       12               are not limited to MRI scans, CT scans,

       13               neurological evaluation, and other

       14               orthopedic consultation." Okay?

       15                    And the object -- and then it

       16       says:

       17                    "The object of testing would be to

       18               ascertain the extent of injury and trauma

       19               to the central and/or peripheral nervous

       20               system and further isolate any

       21               radiculopathies."

       22                    Do you see that paragraph?

       23            A. Yes.

       24               Q.   But then underneath it, it says you

       25       referred this patient for an MRI.



                                    www.phippsreporting.com
                                        888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 170 of
                                      220
                                                                       Page 170


         1           A. Yes.

         2            Q.    Okay.

         3                 So I'm wondering why -- it appears to

         4      be a discrepancy there. It appears that you're

         5      saying I'll order an MRI if conservative treatment

         6      fails, but then you ordered an MRI.

         7           A. These are different situations. These

         8      are listed -- you're taking it out of context.

         9                 I have listed the therapies

       10       recommended, and the reasons for some of the

       11       therapies. And then I stated if at a followup, if

       12       you do not improve with that conservative therapy,

       13       which is what I listed above, if they do not, then

       14       these things will be ordered.

       15                  Now, having said that, this is what I

       16       am going to order. It's not a sequence. They are

       17       different isolated sections. All this refers to

       18       what is up there. This is now separate. This is

       19       something else. Now I'm going to order this.

       20             Q.    So you are going to order an MRI

       21       there.

       22            A. Yes.

       23             Q.    The reason I'm asking is that that

       24       document, that paragraph suggests that an MRI will

       25       be ordered if the conservative treatment that you



                                    www.phippsreporting.com
                                        888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 171 of
                                      220
                                                                       Page 171


         1      have now ordered fails.

         2           A. Including, but not limited to.

         3            Q.    Right. But it says MRI there.

         4           A. Okay. So it says it up there, but

         5      then I ordered it here.

         6            Q.    So you ordered the MRI because you

         7      didn't --

         8           A. Because that's my evaluation.

         9            Q.    So you did not want to wait to see if

       10       they failed conservative treatment.

       11            A. No.

       12             Q.    Why not?

       13            A. Because I think they needed it.

       14             Q.    What was it about this patient -- take

       15       a look at the examination report.

       16                   What is it about this patient that

       17       required an MRI?

       18            A. I would have to read the entire

       19       report.

       20             Q.    Go ahead.

       21            A. That would be my evaluation, and I

       22       answered you this question before, that based on my

       23       evaluation, I need to know about the -- what type

       24       of injury this patient has -- what has happened

       25       from this type of injury. I don't have to wait.



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 172 of
                                      220
                                                                       Page 172


         1                 MR. CARRAZANA: Just answer his

         2           question, Doctor.

         3           A. This is what I'm trying to answer.

         4                 MR. CARRAZANA: Look at the report.

         5           A. You are asking me about what is in the

         6      report. It's the entire report.

         7      BY MR. HENESY:

         8            Q.    Everything --

         9           A. Everything in this evaluation tells me

       10       that I should order an MRI.

       11             Q.    Is there anything in that MRI that's

       12       fabricated?

       13            A. No.

       14             Q.    Are you sure of that?

       15            A. No.

       16                  Actually I should say yes, I'm sure,

       17       because you asked me if I'm sure. So the answer is

       18       yes, I'm sure.

       19             Q.    Fair enough.

       20                  Did you ever work at Quality

       21       Diagnostic on a day that wasn't a Monday, Wednesday

       22       or Friday?

       23            A. There might have been very few

       24       instances when I have been asked to return on other

       25       days because a patient needed to be evaluated on a



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 173 of
                                      220
                                                                       Page 173


         1      day that was not a Monday, Wednesday or Friday and

         2      the patient could not be there on those days.

         3      Might have happened on very rare occasions.

         4           Q.    Did every patient at Quality

         5      Diagnostic that you were evaluating receive a

         6      followup evaluation?

         7           A. Yes.

         8           Q.    And how often would they receive

         9      followup evaluations?

       10            A. If they came for all of the required

       11       exams, I did two followup exams and a final.

       12            Q.    Two followup exams and then a final

       13       exam?

       14            A. Yes.

       15            Q.    All right. Essentially where you were

       16       discharging the patient?

       17            A. Sometimes patients just never showed

       18       up on some occasions.

       19            Q.    And how long did your followup

       20       examinations take?

       21            A. I would have to say, again, minimum

       22       15, 20 minutes or even more.

       23                 Again, the same reasons you asked me

       24       about the initial exams.

       25            Q.    Generally speaking, Doctor, can you



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 174 of
                                      220
                                                                       Page 174


         1      tell me the percentage of patients -- approximately

         2      the percentage of patients that Quality Diagnostic

         3      saw that just did not speak English at all?

         4           A. I don't know for percentage. Most of

         5      them are bilingual. I don't know what a percentage

         6      is that did not speak English.

         7           Q.   And what did you do in the instances

         8      where the patient didn't speak English?

         9           A. I had an interpreter. And that's one

       10       of the reasons I had that form that you showed me

       11       where they filled out the information about the

       12       history. That's the reason.

       13            Q.   Did Ivelis Garcia ever give you a

       14       stack of forms at Quality Diagnostic to sign in

       15       advance?

       16            A. No.

       17            Q.   Did you ever see anyone signing blank

       18       treatment forms --

       19            A. No.

       20            Q.   -- at Quality Diagnostic?

       21            A. No.

       22            Q.   When you were conducting an

       23       examination of a patient, whether it was an initial

       24       exam or a followup exam, you said that you have a

       25       computer program; right? that generates your



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 175 of
                                      220
                                                                       Page 175


         1      reports?

         2           A. Yes.

         3           Q.    Are you typing into that computer

         4      program contemporaneous to your examination?

         5           A. You are asking --

         6           Q.    Sure.

         7                 Are you typing into the computer

         8      contemporaneous to your conducting an examination?

         9           A. What do you mean by contemporaneous?

       10            Q.    At the same time.

       11            A. That's impossible physically.

       12            Q.    What do you mean?

       13            A. I can't do an exam and type at the

       14       same time.

       15            Q.    So were you taking handwritten notes

       16       during your exams that were then plugged into the

       17       computer?

       18            A. No. I do a physical exam, and then I

       19       go to the computer and I input my findings into the

       20       computer.

       21                 I don't have to write a handwritten

       22       note in between.

       23            Q.    So when you were doing a portion of

       24       the patient that we'll call a hands-on; right? that

       25       is with the patient, how long is that process?



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 176 of
                                      220
                                                                       Page 176


         1           A. It all depends on how extensive an

         2      examination I have to do.

         3           Q.    10 minutes? 20 minutes? 5 minutes?

         4           A. I've already said my face-to-face

         5      examination with a patient is a minimum of

         6      30 minutes. The reviewing the history and the

         7      physical examination takes a minimum of -- minimum

         8      of 30 minutes.

         9                At the end of that, that's when I go

       10       to the computer and I put in the data of the

       11       physical exam.

       12            Q.    So you just remember everything?

       13            A. Yes.

       14            Q.    So, I mean, because you are testing

       15       range of motion; right?

       16            A. Yes.

       17            Q.    You are testing, like, grip strength?

       18            A. Yes.

       19            Q.    So the results of all those tests that

       20       you do during this exam, you are doing the exam,

       21       you are not taking any notes, and then you input it

       22       after-the-fact.

       23            A. Yes. I think that's what every

       24       physician does.

       25            Q.    I'm just asking about you.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 177 of
                                      220
                                                                       Page 177


         1          A. Yes. You must understand that's

         2      normal to me.

         3                MR. HENESY: I don't have any other

         4          questions at this time.

         5                GEICO reserves the right to continue

         6          to reopen the deposition, certainly with

         7          some of the issues that have been raised

         8          and addressed today. Obviously everybody

         9          has made their records and those issues are

       10           all reserved for GEICO.

       11                 I would like to thank you for coming

       12           in this afternoon.

       13                 MR. CARRAZANA: I have a few

       14           questions.

       15                 MR. HENESY: You have some followup

       16           questions?

       17                 MR. CARRAZANA: Very, very few.

       18                 MR. HENESY: Go ahead.

       19                 MR. CARRAZANA: Are you done?

       20                 MR. HENESY: That's my record. And

       21           obviously I'll reserve to see what these

       22           questions are about. I may need to reopen

       23           it.

       24                  CROSS EXAMINATION

       25       BY MR. CARRAZANA:



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 178 of
                                      220
                                                                       Page 178


         1           Q.    Now, Doctor, during the course of your

         2      direct examination, you were asked whether it is

         3      common or is it -- whether all the patients at

         4      Quality Diagnostic seem to have similar injuries,

         5      such as neck pain, mid-back pain, lower-back pain.

         6                In your experience as a medical

         7      doctor, are these type of injuries quite common in

         8      auto accident cases?

         9                MR. HENESY: Objection.

       10            A. Yes, they are.

       11       BY MR. CARRAZANA:

       12            Q.    So based on your professional

       13       experience, Doctor, would it be unusual for you to

       14       treat several patients reporting the same kind of

       15       injuries, such as strains, sprains to neck, back,

       16       shoulder, for example, or extremities?

       17                 MR. HENESY: Objection, form.

       18            A. It would not be unusual.

       19       BY MR. CARRAZANA:

       20            Q.    Why is that?

       21            A. Because of the accident involved,

       22       particular movement of certain parts of your body,

       23       which the patient has no control over at the time,

       24       every movement, back and neck, sometimes it's

       25       injury for the shoulder because, in order to



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 179 of
                                      220
                                                                       Page 179


         1      prevent movement, you put the hand out and continue

         2      to move forward, the movement get injury in the

         3      shoulder, they may get hit from the side and move

         4      side to side.

         5            Q.    In this case, counsel brought up two

         6      patients, Swany Delgado and Jorge Lopez who were

         7      involved in the same accident. They both reported

         8      that there was pain in the neck bilaterally, and

         9      also in the mid back, I believe, bilaterally.

       10                  The fact that you have two patients in

       11       the same accident with the same injuries, does that

       12       give you pause as something -- pause to assume that

       13       it's unusual?

       14                  MR. HENESY: Object to the form.

       15            A. No. Does not.

       16       BY MR. CARRAZANA:

       17             Q.    It does not?

       18            A. No.

       19             Q.    Why not?

       20                  MR. HENESY: Object to the form.

       21            A. That's what -- if that's what

       22       occurred, that's what the patient tells me

       23       occurred.

       24       BY MR. CARRAZANA:

       25             Q.    In your experience as a medical



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 180 of
                                      220
                                                                       Page 180


         1      doctor, have you had other cases where you had

         2      multiple people involved in one accident with

         3      similar or almost identical injuries?

         4                 MR. HENESY: Object to the form.

         5           A. Yes.

         6      BY MR. CARRAZANA:

         7            Q.    Now, Doctor, as for the x-rays,

         8      normally you order an x-ray to rule out a fracture;

         9      is that correct?

       10            A. That's correct.

       11                  MR. HENESY: Object to the form.

       12       BY MR. CARRAZANA

       13             Q.    Do you agree that a fracture is not

       14       something you can see with the naked eye?

       15                  MR. HENESY: Object to the form.

       16            A. That's correct.

       17       BY MR. CARRAZANA:

       18             Q.    Can you please explain what is a

       19       hairline fracture?

       20                  MR. HENESY: Object to the form.

       21            A. A hairline fracture is a fracture of

       22       the bone, and on the x-ray, it appears as a

       23       hairline, like a strong hair.

       24       BY MR. CARRAZANA:

       25             Q.    Is it possible to have a patient who



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 181 of
                                      220
                                                                       Page 181


         1      can come into your office, report of having soft

         2      tissue pain, such as spasms from a sprain/strain,

         3      but is it possible they could also have a hairline

         4      fracture underneath the soft tissue?

         5                MR. HENESY: Object to the form.

         6           A. Yes.

         7      BY MR. CARRAZANA:

         8           Q.    And the only way to determine that

         9      would be through an x-ray?

       10                 MR. HENESY: Object to the form.

       11            A. Yes.

       12       BY MR. CARRAZANA:

       13            Q.    Wouldn't you also, Doctor, need to

       14       perform an x-ray to rule out a fracture in order to

       15       determine whether or not a person can have passive

       16       therapy?

       17                 MR. HENESY: Object to the form.

       18                 Counsel, please watch the leading,

       19            please.

       20                 MR. CARRAZANA: This is cross.

       21                 MR. HENESY: It's not cross.

       22       BY MR. CARRAZANA:

       23            Q.    Now, in this case, Doctor, the course

       24       of therapy that you ordered for all the GEICO

       25       patients at Quality Diagnostic, is this course of



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 182 of
                                      220
                                                                       Page 182


         1      therapy the standard within the medical community

         2      for auto accident cases?

         3                MR. HENESY: Object to the form.

         4           A. Yes, it is.

         5      BY MR. CARRAZANA:

         6           Q.    Was the frequency and duration of the

         7      physical therapy that you prescribed in these

         8      cases, were they appropriate?

         9           A. Yes.

       10                 MR. HENESY: Object to the form.

       11       BY MR. CARRAZANA:

       12            Q.    Now, Doctor, would you have ordered

       13       physical therapy if it wasn't necessary?

       14                 MR. HENESY: Object to the form.

       15            A. I would not have ordered it if it was

       16       not necessary.

       17       BY MR. CARRAZANA:

       18            Q.    And it's your opinion that the

       19       physical therapy that you prescribed in these cases

       20       was necessary.

       21                 MR. HENESY: Object to the form.

       22            A. Yes.

       23       BY MR. CARRAZANA:

       24            Q.    And you are basing that on your

       25       medical judgment.



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 183 of
                                      220
                                                                       Page 183


         1                MR. HENESY: Object to the form.

         2           A. Yes.

         3      BY MR. CARRAZANA:

         4           Q.    Now, Doctor, I wanted to ask you, in

         5      your experience as a medical doctor, is the force

         6      of impact -- is there a correlation between the

         7      force of impact in an accident with respect to

         8      whether or not someone is injured? Is there a

         9      correlation?

       10            A. No.

       11            Q.    Can you explain that, why there isn't?

       12            A. Because I've seen patients complaining

       13       of a lot of pain, and from the way they described

       14       it as an impact, it may be a small impact, and I've

       15       seen the opposite to that. That what sounds like a

       16       lot of damage to a vehicle, and the patient may not

       17       have much pain, not much injury. So there is no

       18       correlation between the two.

       19                 MR. CARRAZANA: I have nothing

       20            further.

       21                  REDIRECT EXAMINATION

       22       BY MR. HENESY:

       23            Q.    Doctor, if what you just said is true,

       24       you were asked does the severity essentially -- and

       25       correct me if I'm wrong -- but essentially the



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 184 of
                                      220
                                                                       Page 184


         1      severity of the underlying accident and the

         2      circumstances of the underlying accident are

         3      irrelevant. Is that your testimony?

         4           A. No, that's not what I said.

         5           Q.     So are the circumstances of the

         6      underlying accident relevant?

         7                MR. CARRAZANA: Object to the form.

         8      BY MR. HENESY:

         9           Q.     Relevant to determining a course of

       10       treatment for a patient.

       11            A. The treatment is based upon my

       12       findings.

       13            Q.     My question was, are the circumstances

       14       of the underlying accident relevant in determining

       15       a course of treatment for a patient?

       16            A. No.

       17            Q.     Why is it on your exam form?

       18            A. I just said it.

       19            Q.     Why are the circumstances of the

       20       accident on your form?

       21            A. That's part of any physician's

       22       evaluation of a patient. You need to know the

       23       patient, you get a history from the patient, and

       24       that history tells you what the accident was all

       25       about.



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 185 of
                                      220
                                                                       Page 185


         1            Q.     Well, why does it matter to you, then?

         2      Why even put it on the report if it doesn't have

         3      any effect on what kind of treatment that patient

         4      is going to get?

         5           A. The treatment is based on the entire

         6      evaluation.

         7            Q.     So the circumstances of the

         8      accident --

         9           A. I don't pick out particular points in

       10       an evaluation. It's the entire overall evaluation.

       11                  The question that was asked was, if

       12       the findings correlate with the nature of the

       13       accident. That was the question.

       14             Q.     Here's my question --

       15            A. So you are asking a question coming

       16       off the question he asked me, if it's relevant.

       17       The question that he asked me was not about

       18       relevancy.

       19             Q.     Well, I'm asking you, are the

       20       circumstances of the accident relevant in making a

       21       determination for a course of treatment for a

       22       patient?

       23            A. Not for making the determination for a

       24       course of treatment because I do not pick out one

       25       part of an evaluation and say, based on this



                                   www.phippsreporting.com
                                       888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 186 of
                                      220
                                                                       Page 186


         1      evaluation, this is what I treat.

         2              Q.    That's not my question.

         3              A. Well, that's the way I have to answer

         4      your question.

         5                   You are asking me to pick out one

         6      isolated part of an evaluation, and I don't do

         7      that.

         8              Q.    Is it a factor, a factor, I'm not

         9      saying the factor. I'm asking you are the

       10       circumstances of the accident one factor that is

       11       considered?

       12               A. Everything is considered.

       13               Q.    So that's a yes.

       14               A. Everything is considered. That's my

       15       answer. My answer is everything is considered.

       16               Q.    Including the circumstances of the

       17       accident.

       18               A. Everything is considered.

       19                    MR. HENESY: Thank you. I don't have

       20               any further questions.

       21                    We reserve our right to continue or

       22               reopen this deposition should the need

       23               arise. Obviously we've made our records

       24               and we reserve all our rights as it relates

       25               to objections and privilege invocations,



                                    www.phippsreporting.com
                                        888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 187 of
                                      220
                                                                       Page 187


         1          and we'll take that up at a later date.

         2              Order it. Five days.

         3              (Thereupon, the proceedings concluded

         4          for the day at 4:10 p.m.)

         5

         6

         7

         8

         9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 188 of
                                      220
                                                                       Page 188


                        CERTIFICATE OF OATH

              THE STATE OF FLORIDA )

              COUNTY OF MIAMI-DADE )




              I, the undersigned authority, certify that

              MOULTON KEANE, M.D. personally appeared before

              me and was duly sworn on the 16th day of July,

              2018.



              Signed this 22nd day of July, 2018.




                _________________________________

                Aurora C. Sloan, FPR

                Notary Public - State of Florida

                My Commission No. GG105318

                My Commission Expires: May 23, 2021



                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 189 of
                                      220
                                                                       Page 189


                        CERTIFICATE OF REPORTER



              THE STATE OF FLORIDA )

              COUNTY OF MIAMI-DADE )



              I, Aurora C. Sloan, Florida Professional Reporter,

              certify that I was authorized to and did

              stenographically report the deposition of MOULTON

              KEANE, M.D., pages 1 through 187; that a review of

              the transcript was requested; and that the

              transcript is a true and complete record of my

              stenographic notes.

              I further certify that I am not a relative,

              employee, attorney, or counsel of any of the

              parties, nor am I a relative or employee of any of

              the parties' attorney or counsel connected with the

              action, nor am I financially interested in the

              action.



                        DATED this 22nd day of July, 2018.




                        _____________________________

                        Aurora C. Sloan, FPR



                                 www.phippsreporting.com
                                     888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 190 of
                                      220
                                                                       Page 190


              MOULTON KEANE, M.D.
              9951 Southwest 4th Street
              Plantation, Florida, 33324
              c/o Christian Carrazana, PA
                 PO Box 900520
                 Homestead, Florida 33090

              IN RE: GEICO V QUALITY DIAGNOSTIC
              CASE NO.: 1:18-CV-20101-JEM

              Please take notice that on the 16th day of
              July, 2018, you gave your deposition in the
              above cause. At that time you did not waive
              your signature.
              Please execute the Errata Sheet, which can be
              found at the back of the transcript, and have
              it returned to us for distribution to all
              parties.

              If you do not read and sign the deposition
              within 30 days, the original, which has already
              been forwarded to the ordering attorney, may be
              filed with the Clerk of the Court.
              If you wish to waive your signature now, please
              sign your name in the blank at the bottom of
              this letter and return it to the address listed
              below.

              Very truly yours,



              Aurora C. Sloan, FPR
              Phipps Reporting, Inc.
              1551 Forum Place, Suite 200-E
              West Palm Beach, Florida 33401

              I do hereby waive my signature.



              _______________________________
              MOULTON KEANE, M.D.



                                  www.phippsreporting.com
                                      888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 191 of
                                      220
                                                                       Page 191


                        ERRATA SHEET
               DO NOT WRITE ON TRANSCRIPT - ENTER CHANGES HERE
                  IN RE: GEICO V QUALITY DIAGNOSTIC
                    CASE NO. 1:18-CV-20101-JEM
              WITNESS: MOULTON KEANE, M.D.
              TAKEN: 07/16/2018


              PAGE    LINE     CHANGE      REASON FOR CHANGE

              _______________________________________________

              _______________________________________________

              _______________________________________________

              _______________________________________________

              _______________________________________________

              _______________________________________________

              _______________________________________________

              _______________________________________________

              _______________________________________________

              _______________________________________________

              _______________________________________________

              _______________________________________________

              _______________________________________________

              _______________________________________________

                Under penalties of perjury, I declare that I
              have read the foregoing document and that the facts
              stated in it are true.




              _______________________________

              Date           MOULTON KEANE, M.D.



                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 192 of
                                      220
                                                                             Page 1

                A          accurately 36:12    affirmed 5:12        93:7,8,9,20
       A-L-B-O-R-I-G-A     Acebo 1:10 12:18    after-the-fact       94:15 95:15
         91:13              97:17                176:22             103:4,13
       a.m 1:20 5:2 69:9   aching 147:18,24    afternoon 177:12    analgesics 44:19
       ability 9:11         149:1              age 75:19,22,24     and/or 169:10,19
       able 26:23 38:9     act 131:12            75:25 76:2        Angeles 15:23
         44:8 52:12        action 40:25        agency 27:14        ANIBAL 1:10
         53:10 71:9         42:16 189:17         28:3,9,11 51:4    answer 6:20 8:7,8
       academy 30:24        189:18               51:21              8:14 9:21 12:9
         31:3,16           activities 99:2     ages 75:23           36:3 37:17,19
       accelerating         148:9,17           ago 35:10            45:20 48:5
         146:3,4,6 151:2   actual 44:1 73:11   agree 110:17         50:16 57:6
       accept 20:6          74:17                132:23 133:10      87:24 113:20
       accepted 18:8       add 94:25             133:15 135:11      114:11 115:22
        19:21,22 20:7      addicted 22:18        137:7 144:6        121:17 139:3
        38:10 40:2 55:4     23:11                145:19 146:21      139:13,20,24
       access 120:4        addiction 22:16       150:21 151:5       140:16,21
       accident 4:1         22:17 24:20          180:13             161:19 163:13
        23:16,20 26:3       25:2,16 28:18      agreed 48:9          164:18,25
        28:20,24 29:6,9     29:6,9,19,20,24    agreement 51:17      172:1,3,17
        29:13,21 99:12      30:4,14 31:2         51:19,20,22        186:3,15,15
        99:17,18           addition 130:8        158:7,19          answered 9:20
        127:10,21           166:14             AHCA 104:12          11:7 110:15
        128:16 129:21      additional 15:19    ahead 160:23         140:10 156:25
        131:18,23           137:3                171:20 177:18      171:22
        132:17 143:14      additions 38:16     al 5:25 6:1         answering 7:21
        143:16 144:1,7     address 9:25 10:1   Alboriga 91:13       7:22 8:1 47:15
        145:21 146:14       10:3,12,13 51:1    alcohol 9:9         answers 7:5 8:7
        150:20,23           73:22 99:20        aligned 71:15        10:9 142:17
        151:7,11,20,24      190:15             allegation 41:20    anybody 63:11
        152:2,21 154:5     addressed 116:8       41:21              73:17 82:2 91:9
        154:5,8 165:11      177:8              allegations 43:5     111:22 112:9
        178:8,21 179:7     administrative        43:7,9             120:4 128:12
        179:11 180:2        3:14 33:19,24      allege 32:15         157:9 158:3,14
        182:2 183:7         34:18              alleged 32:19       apologize 6:17
        184:1,2,6,14,20    admission 35:24       33:3 160:7         62:18 83:18
        184:24 185:8        36:6                 161:10             85:3 115:21
        185:13,20          admitted 35:4,17    Amendment 48:1       157:16
        186:10,17           36:4 39:23           48:7,13,25 49:5   appear 109:8
       accidents 28:21     advance 6:17          49:10 161:4,20     111:18 135:21
        29:9,22 30:14       174:15               162:1,5,20         137:16 164:21
        59:21 132:24       advertising 97:4      163:1,8           APPEARANCES
        133:6 154:12       advice 47:12        American 13:9        2:1
       account 50:21,24     48:12,24 49:4,9      22:8,21 23:14     appeared 158:23
       accuracy 96:15      affect 9:11           24:15,24 26:20     188:9
       accurate 96:23      affirm 5:5          amount 29:24        appearing 111:21


                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 193 of
                                      220
                                                                          Page 2

        113:1              71:10 72:23        65:6,18 71:2,6    B-E-A-T-R-I-Z
       appears 34:17       73:22 98:13        81:6 87:21         92:1
        70:13 71:1,13      102:5 104:4       assume 93:5 96:3   baby 32:14
        111:12 118:11      109:25 110:15      96:4 101:13       back 7:12 20:14
        122:23,25          122:9 138:25       103:16 122:6,7     21:24 23:13,25
        123:3 132:7        139:2 156:25       123:15 138:8       24:5,11 27:25
        135:12 145:19      159:4,4 172:17     138:20 179:12      47:2,23 49:20
        145:24 155:24      172:24 173:23     assumed 103:17      54:5,7 69:1,11
        170:3,4 180:22     178:2 183:24       103:18,19,21       71:2 72:3 75:10
       application 99:1    185:11,16,17      attend 31:15,15     80:24 106:13
       apply 31:17        asking 7:20 10:7   attended 44:6       108:10 116:12
       appropriate         11:15 26:22       attention 42:20     128:17 130:7
        182:8              28:19 29:21        112:23 131:7       131:12 133:17
       Approximate         38:7 72:16 75:2    156:16             134:3 140:9
        75:19              95:1 110:19,20    attorney 5:19       142:17 145:12
       approximately       110:21 120:7       8:23,25 9:17       146:16,17,19
        10:13 14:16,17     124:13 138:14      11:6,13,15 12:6    147:5,6,7,8
        14:19 16:23        138:22 139:1       44:5 45:12         149:8,12,22,23
        22:24,25 25:14     139:19 151:13      46:20 189:14       155:12 156:10
        41:14 60:20        151:17 158:21      189:16 190:12      156:11 157:23
        143:1,8 146:4      162:19 163:2      August 61:6         159:6 165:5
        174:1              170:23 172:5      Aurora 1:25         168:20 178:15
       area 19:22 53:8     175:5 176:25       188:22 189:6       178:24 179:9
        79:7 167:16,17     185:15,19          189:25 190:19      190:9
       arrange 81:11       186:5,9           authority 188:8    background 13:4
       arranged 20:12     asks 73:1 124:24   authorization       26:10 90:10
        20:22              124:25             121:22            bad 88:22
       arrangement        assert 162:5       authorized 189:7   Bahamas 14:6,9
        20:11 54:12       asserted 161:22    auto 29:6 99:16    barrier 129:16
        158:7              162:1              99:18 133:6       based 71:4 75:3
       arrest 59:5        asserting 39:14     178:8 182:2        103:12 161:20
        159:16,24          163:8             automobile 4:1      166:16,25
        160:14 161:3      associated 16:21    23:16,19 28:24     171:22 178:12
        164:24             19:3,15 20:24      29:13 99:11        184:11 185:5
       arrested 47:8,11    22:5 27:2,5,17     127:10,21          185:25
        48:22              51:7,10 52:3       131:17,22         basic 4:1 131:17
       ascertain 169:18    128:9              165:11             131:22 132:15
       asked 11:10,10     Associates 3:17    available 54:2,3   basically 23:5
        19:20 24:10        22:8,22 23:14     Avenue 99:23        66:23 80:16
        27:20 29:15        24:15,24 27:15    awake 148:6,15     basing 182:24
        37:17 45:18        27:18 51:4        aware 159:15,23    basis 50:9,15
        46:23 48:4 52:5    69:16 70:7         161:2,6,10         66:17,24
        53:9,12 58:4      association         162:12 163:5       167:11,23
        60:4,11 61:16      12:25 17:2         165:8             bathroom 80:13
        63:24 64:8,10      27:14 54:15                          Beach 190:20
        64:10,16 71:9      55:6,16 64:12            B           bear 7:6


                              www.phippsreporting.com
                                  888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 194 of
                                      220
                                                                           Page 3

       bearing 152:3,11    birth 37:3           44:7              3:4 27:9 33:9
       Beatriz 92:1        bit 157:2           build 75:14,17     37:9 47:12
       beds 79:15          blank 174:17        building 78:2,6,8  48:16,19 49:12
       began 5:1 23:23      190:14              92:6,7 99:25      49:15 58:9 64:4
        25:13 27:25        blending 29:18      burning 149:8,12   69:2,7 105:2
        55:23 70:10        board 3:14 30:16    business 3:13      108:11 110:15
        82:5                30:19,21 31:1       33:17,25 68:23    113:20,23
       beginning 25:13      33:4,18 34:1        154:25            114:2,7,17
        84:1                38:6,10 40:3,19                       115:8 140:20
       behalf 2:3,8 84:2    44:5,10 45:12               C         145:9 156:25
        161:23 162:5        45:22,25 46:8      C 1:25 3:24        159:17,25
       belabor 115:3        46:23 104:14        122:16 188:22     160:15,19
       believe 43:14       body 178:22          189:6,25          161:15 162:4,8
        58:16 63:20        boilerplate          190:19            162:11 163:7
        71:25 110:25        141:16             c/o 190:2          163:13,25
        138:12,16,18       bone 168:5          California 16:8    164:17,25
        140:19 179:9        180:22             call 11:25 21:12   172:1,4 177:13
       believes 162:24     booklet 44:10        45:10 46:21       177:17,19,25
       Bellflower 16:8     born 10:18,20,21     51:13 73:22       178:11,19
       best 121:19         Boston 15:3,4,10     81:10 151:9       179:16,24
        140:10,17,21       bother 138:24        167:7 175:24      180:6,12,17,24
       better 45:11         139:9,18,19        called 16:16 22:7  181:7,12,20,22
       beyond 86:20        bottom 106:16        24:14 27:2,15     182:5,11,17,23
       bicycles 100:17      117:11 135:18       50:8 51:4 53:18   183:3,19 184:7
       bilaterally          190:14              63:16 72:8        190:2
        147:19,24          box 2:9 106:16       73:25 97:12      carry 148:8,16
        149:2,8,12,23       106:16,23           105:20           case 1:3 5:24
        179:8,9             190:3              calling 44:15      29:12 32:23
       bilingual 174:5     boxes 108:23         130:7             34:4 35:14 36:2
       bill 96:7,24        break 9:16 49:13    calls 20:20        38:6 40:9,11
        107:18 109:15       63:11,12 69:8      capacity 28:8      42:7 47:16
        110:18 111:1,7     breakdown 95:5       56:19 148:8,16    49:16 159:19
        111:12,18          breaking 12:14      car 142:25         161:18,18
        114:10 115:24       94:8 100:24         151:15            179:5 181:23
        134:22 135:12      briefly 23:13       care 1:9 6:1       190:5 191:2
       billed 102:24        81:23               11:23 38:23      cases 178:8
        108:7              bring 103:9 104:1    42:22 44:3        180:1 182:2,8
       billing 66:18       brings 6:11          155:5             182:19
        102:23 114:22      broad 49:16 57:6    Caribbean 13:13   CASUALTY 1:6
        135:4              broke 45:21          13:15            categorize 151:8
       bills 95:23 96:9    brought 32:17       Caridad 3:21      category 64:22
        96:15,23            34:18 38:6          116:17           cause 93:24
        109:18,23           46:18 112:23       Carlos 1:10 12:18  148:7,15 190:7
        111:21 112:8        125:14 129:8        91:9,11 97:17    caveat 153:15
        113:7,9             179:5              Carolina 15:13    CBT 107:6,8,17
       binocular 21:16     Broward 16:15       Carrazana 2:8,10 Ccarrazana.la...


                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 195 of
                                      220
                                                                             Page 4

        2:11               choose 167:7          166:24 168:3      Commission
       cellphone 50:4,6    chosen 103:25       clinics 52:6 55:5    188:24,25
       center 16:6,15      Christian 2:8,10      55:9 64:23 65:4   common 127:9
        44:7 63:17,19        160:18 190:2        65:8,16,22         178:3,7
        64:14              circle 137:3          66:15,22 67:13    communicate
       central 44:23       circled 136:3,5,6     68:3,18 71:5       50:10
        169:19             circumstances         80:23 94:10       community
       certain 41:8,8        132:17 152:24     clipped 155:10       40:14,17 45:5
        60:10 70:7           159:15,23         closer 12:13 19:8    46:3,6,13,22
        102:17 136:3         161:3 184:2,5       22:15 76:2         182:1
        141:16 154:4         184:13,19         CM 38:23            commuting
        166:18 167:16        185:7,20          CM's 35:4,22         20:11,14
        178:22               186:10,16           36:4 37:18,23     company 1:6
       certainly 42:18     citizen 10:15         38:18 39:23        27:20 51:8
        82:9 119:8         City 15:3,4         CME 31:22            97:11
        177:6              civil 35:2 38:15    CMEs 32:3           compare 119:6
       CERTIFICATE         claim 3:19 4:3,5    coast 20:9,10       compensation
        3:6,7 188:1          4:7 32:20         Coastal 16:16        68:9
        189:1                105:16,20         code 107:7,8,14     complain 133:21
       certification         106:13 113:19       107:24,25         complained
        30:21 89:21          115:13 134:19     codes 107:10,11      133:12,17
       certifications        145:1 153:19        107:17,22          168:7,10
        30:16 88:12          155:15              108:1,9 109:4,8   complaining
       certified 30:19     claims 153:23         136:3              127:6 128:15
       certify 160:22,23   classes 31:7,15     coincidence          167:16 183:12
        188:8 189:7,13     classroom 31:10       159:10            complaint 3:14
       Cesarean 32:21      clear 8:5 25:12     cold 99:1            33:4,19,24
       chairs 79:7         cleared 130:6       College 13:7         34:18 38:3 41:7
       CHANGE 191:5,5      clearly 33:10       Color 75:15          41:10,16
       changes 16:17       Clemente 3:24       come 10:23          complaints
        38:16 191:1          122:16              19:20 25:25        144:11 146:11
       charge 18:19        Clerk 190:13          26:23 28:19        146:15,20,22
        35:11 36:11        client 47:14          29:21 69:1 71:9    147:13 150:9
        39:25 78:17          161:18 164:25       73:9 81:10        complete 189:11
        95:25              clinic 27:2 54:15     84:16 91:19       compliance 44:9
       charges 32:16         54:16 62:4,6,13     103:2 131:12      computer 141:9
        68:17                63:4,16,25 64:7     140:21 142:17      141:18 146:25
       Charleston 15:13      67:11,19,24         181:1              147:2 174:25
        15:21                68:13,13 73:14    comes 46:8 72:7      175:3,7,17,19
       charts 11:10,17       73:14 75:7 81:2     125:16 129:8       175:20 176:10
        11:21 12:2           82:25 83:8          130:3 156:10      computer-gene...
        103:15               86:24 87:3,13       156:11 159:6       148:24
       check 93:13,15        95:5 127:14       coming 8:21         concern 137:21
       child 37:4            155:7 156:15        10:25 156:15       144:2 159:12
       chiropractors'        156:23 159:11       156:17 177:11      159:14
        81:9               clinical 166:18       185:15            concerned 96:14


                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 196 of
                                      220
                                                                            Page 5

        144:1 155:2        35:21 36:15,25     count 87:14          117:4,5,6
        158:16            contract 51:16      counted 133:14       125:10 126:1
       concerning          51:20               133:18              137:2 165:22
        137:20            control 178:23      COUNTY 188:3         187:1 191:25
       concluded 187:3    convenient 26:5      189:4              dated 34:1 42:8
       conducting         conversation        couple 82:10         116:21 145:5
        174:22 175:8       7:24 47:24         course 7:24 60:5     189:20
       conflict 39:20      49:21 73:16         61:17 62:22        dates 71:2 88:1
       confused 45:15      112:21              76:21 77:14         107:3
       connected          conversations        167:14 178:1       day 62:22,24
        189:16             11:14               181:23,25           63:2,7 82:1
       connection 5:21    copied 38:22         184:9,15            83:10,12,14,20
        11:22 12:25       copy 6:10            185:21,24           87:12 94:17
        23:16 45:1 50:7   Corp 97:13          court 1:1 5:3,23     172:21 173:1
        50:22 66:14       correct 11:18        6:24,25 7:8,17      187:4 188:10
        67:4,6 68:12       24:16,17 27:13      35:2 38:15          188:13 189:20
        104:10             34:20 35:19         160:22 163:16       190:6
       consent 48:17       37:19 41:21         190:13             day-to-day 86:18
       conservative        47:7 67:12,25      cover 20:13          86:20
        169:9 170:5,12     68:1 81:7 93:10    coverage 20:19      days 62:23,24,25
        170:25 171:10      93:11 95:20         20:21               63:3,7 77:9,10
       considered 57:20    111:5 115:18       covering 20:20       82:10,14,17
        57:21 102:4        123:17,19          credentials          172:25 173:2
        186:11,12,14       140:2 142:5         106:24              187:2 190:12
        186:15,18          152:22,25          criminal 47:13      December 42:9
       consultation        153:2,6 166:2       47:16 161:17        85:2
        169:14             180:9,10,16        cross 3:4 177:24    decide 167:4
       contact 47:13       183:25              181:20,21          decided 21:21
        52:12 78:24       correctly 39:11     CT 169:12            56:22 57:4
       contacted 28:11    correlate 185:12    curious 68:22        101:21 102:6
       contacts 72:25     correlates 167:1     89:24 96:17        decision 57:9,12
       contained 155:20   correlation 183:6   current 9:25 32:5    57:16 102:2,4,8
       contains 157:12     183:9,18           currently 5:21       167:9,22
       contemporane...    corresponded        cut 60:14 63:1,1    declare 191:20
        175:4,8,9          66:19 102:24                           defendant 6:3
       contest 134:25     corresponding               D           Defendants 1:13
       context 24:12       105:22 134:23      daily 148:9,17       2:8
        170:8             counsel 43:25       damage 183:16       DEFENSE 4:8
       continue 21:23      47:13,25 48:9      Dark 75:16,17       definitively
        24:8 45:19,23      48:12,15,24        data 141:10,24       91:19
        46:24 49:23        49:4,9,22 69:14     176:10             degrees 106:24
        84:21 161:23       106:2 114:13       date 26:2 27:19     Delgado 4:4
        162:23 177:5       162:2,4,12,14       52:22 70:20,23      134:19 135:1
        179:1 186:21       179:5 181:18        72:15,16,19         135:16 142:24
       continued 21:19     189:14,16           104:14,16           145:19 146:22
       continuing 31:23   counsel's 116:13     105:24 108:22       179:6


                              www.phippsreporting.com
                                  888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 197 of
                                      220
                                                                           Page 6

       Delgado's 146:20   descriptive 8:12    97:3,6,22 98:2      38:10
        147:22 148:11      8:16               98:5,12 99:11      different 13:8
       delivered 32:14    desire 113:6        99:21 100:19        21:17 22:10
       delivery 32:14     desk 79:10,11       100:23 101:3,9      24:25 25:3,23
       department 3:13    despite 161:25      101:18,25           26:7,24,24,25
        3:15 14:18,21     detail 84:15        102:8,10,11,15      27:21 29:16
        15:8 33:17,25     detailed 130:10     104:11 105:23       39:23 55:5 67:4
        38:25 42:5,6,11   details 129:21      109:13,18           75:23 93:21
       depended 29:14     determination       111:22 112:10       94:4 119:8,10
        166:6              185:21,23          113:4 115:23        120:12,13
       dependent 16:2     determine           116:16 117:20       132:24,24
       depending 53:14     143:21 181:8       117:25,25           133:2,6,8
        95:9               181:15             120:1,20            141:25 157:2
       depends 103:3      determining         121:22 122:15       170:7,17
        126:21 131:1,4     184:9,14           122:15,20          difficult 21:18
        131:9 176:1       diabetes 21:12      124:8 125:17        75:20
       depo 114:25        diabetic 21:13      125:18,21          diminution 148:8
       deposit 93:16,18    32:15              126:3,4,12          148:16
        95:2,19           diagnosed 21:14     127:6,22           direct 3:3 5:14
       deposition 1:15    diagnosis 126:21    128:21,24           42:20 93:16,17
        3:11 6:4,6,10      136:2,3 137:3,3    130:16 133:12       94:3 95:2,18
        8:13 9:4 11:2      151:12,14          133:17,25           178:2
        12:6,7,16 49:23   diagnostic 1:9      135:3 149:21       direction 44:11
        58:3 177:6         3:20,21,22,23      152:15 153:20      directly 13:11
        186:22 189:8       3:23 6:1 11:22     153:24 154:4       director 61:24
        190:7,11           12:1,3 13:1        154:11 156:14       62:1 63:19,21
       deposits 94:3       27:3,6,8 49:3,8    158:6,13,23         63:24 64:9 65:5
       depressants         50:7,11,22         163:11,18           65:13,17 66:1,2
        44:23              54:10 55:10,17     164:9 165:14        66:15 67:5,19
       derived 94:9        55:20,24 56:8      168:1,16            67:23,23,25
       describe 54:11      59:16 61:11,12     172:21 173:5        68:3,13 76:23
        66:13 75:12        69:5 72:8,12,22    174:2,14,20         76:25 84:3,5,17
        77:25 128:18       73:2,5,18 76:6     178:4 181:25        84:21,25 85:6,8
        128:23 141:8       76:23 77:22        190:5 191:2         86:13 88:18
       described 39:22     78:1,3,14 79:2    Diagnostic's         90:1,15 91:15
        40:9 143:16        80:19,22 81:2      102:16              91:17,22 95:11
        144:7 150:22       81:20,24 82:6     Diagnostics          95:11,17
        151:6 183:13       82:15 83:8,11      156:5,9 157:10      101:11 102:14
       describing 34:20    83:15,21 84:2      158:4,8 160:9       102:16 104:11
        42:16 132:1        84:11,18,21        161:12 163:12       158:12
        151:6              85:5,9 86:14       163:20 164:6       directors 85:8
       description 3:10    87:12,20,21        168:23,25          discharging
        4:2,9 131:18,23    88:19 90:2 91:1   difference 39:4,7    173:16
        142:21 143:14      91:7,10 92:6,10    39:20 121:8        disciplinary 34:4
        144:16 145:16      92:16 93:3         166:5               34:19 40:8,24
        146:8,9            94:10,20 95:22    differences 33:14    45:1


                              www.phippsreporting.com
                                  888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 198 of
                                      220
                                                                             Page 7

       discipline 32:8     document 34:12      edema 21:14         equivalent 13:10
        40:22               42:4,8,19,19,21    education 31:23      13:15 30:22
       discover 37:3        45:2 69:13 71:2      90:12             Errata 3:9 190:9
       discrepancies        71:21 106:5        educational 13:4     191:1
        130:6 142:10        131:22,23,24       effect 6:25 185:3   error 114:22
        142:13,14           169:1 170:24       either 144:16       escapes 56:14
       discrepancy          191:20               151:1             Esquire 2:5,10
        170:4              documents 11:1      electronic          essentially 43:10
       discuss 77:4         11:16 70:2           157:13,24          54:12 173:15
       discussed 112:12     106:11 117:19      Eli 3:22 118:1       183:24,25
       discussing 113:4     155:10,20,21       eligible 31:1       established 81:1
       discussion 24:4     doing 15:14,25      else's 124:23       et 5:25 6:1
        47:22 49:19         16:12 17:6,13        137:16            EUO 164:21
        108:13 140:8        17:21 18:22,24     email 50:21,24      evaluate 28:20
        145:11              19:10 20:16          51:1               60:4 61:16 73:9
       dislocation 167:5    21:2,21 22:1       emergency 14:18      81:11 83:17
        167:18              23:6,9,15 24:19    employed 89:3        132:20 144:10
       dislocations         25:1 26:19 28:1      116:7             evaluated 172:25
        166:15              28:2,6,10 30:7     employee 54:16      evaluating 59:20
       displayed 104:18     45:14,16 46:24       189:14,15          60:2 76:20
       distribution         60:13 63:6 85:6    Employees 1:5        77:13 173:5
        190:10              121:3 175:23         5:25              evaluation 73:11
       District 1:1,1       176:20             employment           77:16 146:9
        5:22               door 79:5             51:17,19           151:16 166:12
       DIVISION 1:2        doses 44:1,8,11     EMS 109:2            168:12 169:13
       divulge 58:6        downtown 66:9       encompassed          171:8,21,23
       doctor 18:18        Dr 19:14,15           95:18              172:9 173:6
        19:3,9,13 24:8      135:4 157:13       endocrinologist      184:22 185:6
        33:6 34:3 43:2      157:25               39:13,17,19        185:10,10,25
        60:3 64:5 75:23    drive 151:15        engaged 57:18        186:1,6
        105:3 106:4        drugs 9:9           English 132:5       evaluations
        110:17,24          duly 5:12 188:10      174:3,6,8          98:14 168:18
        113:21 114:3,8     duration 182:6      ENTER 191:1          173:9
        115:4,6 116:23     duties 59:25 86:7   entire 34:12        eventually 27:1
        119:8 127:4         86:10,15             42:19 87:20        62:21
        137:7 139:2,15                           128:25 171:18     everybody 8:2
        140:13 144:7               E             172:6 185:5,10     153:7,10,12
        157:21 163:7       E 1:10              entitled 5:24        177:8
        172:2 173:25       earlier 47:7          42:4              exact 16:24
        178:1,7,13          48:22 51:3         entrance 78:10       17:18 18:5 26:2
        180:1,7 181:13      64:10 81:1           78:11 79:2,2,8     27:19 31:19,21
        181:23 182:12       161:15 169:2       entrances 78:9       52:22 53:7
        183:4,5,23         early 34:6 55:21    Epstein 19:14,16     72:15,16,19
       doctor's 157:24      72:18              equipment 80:12      82:7,7,11 88:1
       doctored 33:1,4     east 20:9             100:3,4,4,6,7,8    147:10 153:12
        33:7,11            Easy 64:21            100:12,20,24       161:8


                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 199 of
                                      220
                                                                            Page 8

       exactly 29:16      example 29:5        179:25 183:5         76:14 94:3
        39:15 53:19        67:17 178:16      experienced           99:10 127:4
        60:25 66:7 85:2   exams 107:20,25     134:3                153:16 165:13
        88:10 143:19       107:25 173:11     Expires 188:25        172:19
        143:23 152:1       173:11,12,24      explain 129:21      fairness 162:3,7
       exam 107:22         175:16             180:18 183:11      fall 61:2,5
        128:25 135:12     exceeding 29:4     explaining 39:14    falling 29:25
        173:13 174:24     exchange 160:7     explanation         false 88:3
        174:24 175:13      161:11 164:9       33:13 38:9,11      falsifications
        175:18 176:11     execute 190:9       40:2 137:13          38:17
        176:20,20         exercise 100:15    explanations        falsified 37:18
        184:17            exercises 99:2      40:1 46:19         falsify 37:23
       examination 3:3    exhibit 6:10       Express 97:12       falsifying 35:4,18
        3:4,5 5:14 31:8    33:23 34:9,15     extensive 176:1       35:22 36:4,9
        31:9,17,18 49:7    40:5 42:4 47:4    extent 10:5           39:23
        77:17 128:20       69:12,20,25        169:18             familiar 31:13
        128:23 129:9       72:4 105:14,19    extremities           53:8 92:3
        129:25 130:11      106:1,6,8,15       178:16               113:17 154:7,9
        131:5 134:24       111:1 116:14      eye 21:13,16,17     far 9:7 29:4 37:16
        135:2 141:13       116:20 117:23      180:14               67:1 81:21
        141:17 142:21      118:4,5,7 119:5                         88:25 98:13
        145:4 147:15       119:6,12 120:8             F            136:14 155:2
        149:20 153:23      122:5,13,19,23    fabricate 49:2        159:9
        153:23 154:15      130:13 131:21     fabricated 33:1     faster 114:5,19
        155:25 165:16      131:25 132:13       172:12              146:7,7,7
        166:7,16,19,25     134:22 135:5      face-to-face        federal 5:23
        167:1,1 168:22     144:22,23           130:20,22,23        22:13
        168:24 169:3       145:4,14            176:4             fellowship 15:15
        171:15 174:23      146:13,19         facility 78:15,18   felt 8:14 21:20
        175:4,8 176:2,5    147:16 148:4        100:5,11          fetal 15:16 17:8
        176:7 177:24       148:12 149:7        154:22,25           17:24 18:12,25
        178:2 183:21       149:11 150:18     fact 33:5,6 41:20     19:11 21:4
       examinations        155:19,20,23        83:7 109:22         30:20 36:16
        60:6 65:2 77:15    156:3 157:17        111:20 127:13     field 165:9
        79:23 84:22        157:18 165:6        147:3 161:25      Fifth 48:13
        85:7 95:22         168:20              162:17 179:10       159:18 160:1,4
        130:16 166:23     exhibits 3:10,10   factor 57:19 59:5     160:20 161:4
        173:20             4:8,9,10 134:15     186:8,8,9,10        161:20 162:1,5
       examine 83:21       155:12            factors 57:15,17      162:18,20
        84:1 128:4        existing 73:14       57:21,23 102:3      163:1,8
        144:12            exorbitant 103:4   facts 191:20        figure 46:9 167:7
       examined 5:13      expect 133:4       failed 37:2 42:22   filed 190:13
        125:5 126:4       expected 77:6        171:10            fill 70:9 125:4
        133:16 152:15     experience         fails 169:8 170:6     126:10 137:1,5
       examining 125:3     132:24 134:10       171:1               142:3
        125:12,17          178:6,13          fair 9:22 69:7      filled 115:15,17


                              www.phippsreporting.com
                                  888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 200 of
                                      220
                                                                               Page 9

         115:20 125:2         161:2 165:22        124:10,13,21      fracture 128:1,2
         125:10,15          fit 162:21            124:23 125:2,4      167:18,18
         129:13 130:9       five 27:23 60:15      125:7,22,23         168:14 180:8
         136:23,25            60:16,19 62:21      129:13,19           180:13,19,21
         174:11               94:22 102:20        130:2,4 131:17      180:21 181:4
       filling 113:18         103:1,8,9,15,22     132:3,7 134:19      181:14
         115:12               136:9 138:2,4       136:14,24         frames 82:21
       fills 125:18,21,23     138:11 139:10       137:1,8 138:7     free 42:18
         132:3                139:17 141:1        138:17,19         frequency 136:9
       final 173:11,12        187:2               139:9,12 140:1      137:5,18 182:6
       financially          Flagler 1:22          140:14 145:1      Friday 82:16,19
         189:17             Floor 1:22            155:15 157:4        172:22 173:1
       find 86:14 109:17    Florida 1:1,22,25     164:1 174:10      Fridays 82:24
         133:20 166:13        2:9 3:12 5:22       178:17 179:14     friend 52:13,13
       findings 49:7          10:4 16:11          179:20 180:4      front 78:10 79:1
         167:2 175:19         20:10 33:17,25      180:11,15,20        79:1,5,10,11
         184:12 185:12        42:5 113:18         181:5,10,17         106:12 131:25
       fine 9:18 40:12        115:12 188:2        182:3,10,14,21      142:25 144:23
         45:4 46:22           188:23 189:3,6      183:1 184:7,17    further 130:8
         51:12 69:2           190:2,3,20          184:20              131:11,13
         72:17 114:25       fluent 129:17       forms 3:19 98:22      162:19 169:9
         164:2,17           follow 137:6,6,9      100:13 105:16       169:20 183:20
       finish 7:20,22       followed 39:18        105:20,20,21        186:20 189:13
         92:24 125:20         105:21              106:13,13
       firm 5:19,20         following 5:1         112:14 113:19            G
       first 5:12 7:16        42:23 69:10         115:16,20         G 75:4
         24:23 27:17          130:11 138:5        117:16 122:20     G-A-V-I-O-T-A
         32:12,13 34:4,9      146:14              124:11 126:10      97:12
         40:23 53:24        follows 5:13          142:4 174:14      Garcia 1:11 12:20
         55:15,17 70:10     followup 107:25       174:18             74:3,4,12 76:11
         70:12 71:14,19       170:11 173:6,9    Fort 16:11,12,14     76:15,18 77:3
         71:23 72:11,20       173:11,12,19        17:12 18:11        80:14,18 81:22
         74:21 75:7,8         174:24 177:15       21:24              83:7 86:3,24
         76:5 80:10,14      force 6:25 183:5    forth 20:15          87:3,5,8 88:11
         80:15 81:2,19        183:7             Forum 190:20         88:18 96:1,2,3
         81:25 82:1,5       foregoing 191:20    forward 9:3 179:2    96:6 104:4
         83:10,14,20        form 3:18,22,23     forwarded 190:12     112:12,13
         85:24 87:12          4:1,3,5,7 46:20   found 46:14          113:3,5 120:22
         89:5,7 106:15        65:1 69:17 70:6     111:20 116:2       129:13 130:7
         107:2,15 108:7       70:9 89:11          190:9              131:12 132:4
         108:15 109:9         109:5 112:6,24    four 22:24,25        142:3 144:17
         109:17 111:1         116:23 117:1,3      65:19 66:15,22     155:4 160:6
         113:3 120:8          117:25 118:11       67:13,13 68:3      161:11 163:5
         123:5,17             118:13,23           82:18 95:14        164:14,20
         135:12 141:6         122:4,8,15        FPR 188:22           174:13
         147:18 155:23        123:20 124:1,2      189:25 190:19     Garcia's 86:15


                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 201 of
                                      220
                                                                           Page 10

        123:23 132:9        80:15 82:11         105:13 113:5      Gutierrez 92:1
        159:16,24           88:3 94:17          114:23 115:19     gynecology 14:20
        160:14 161:3        120:22 121:21       116:14 117:22
       gathered 132:16      167:3 174:13        122:12 127:15             H
       Gaviota 97:12        179:12              130:17,18         hair 75:15,17
       GEICO 1:5,5,6       given 44:5 45:3      131:2,14 133:7     180:23
        3:19 4:2,4,6        46:19 68:13         133:9 145:7       hairline 180:19
        5:20,21 105:15      103:5 121:1,6       146:1,7 152:4,8    180:21,23
        133:25 134:18       137:1,2             152:11 159:17      181:3
        144:25 149:21      gives 125:24         159:25 160:15     half 14:17,20
        155:14 177:5       giving 88:20 93:6    161:19 162:9       63:2,3,12 68:16
        177:10 181:24      glance 168:18        162:22,22          155:23 156:3
        190:5 191:2        gmail.com 50:25      165:22 170:16     hand 5:4 120:10
       general 1:6 16:15   go 6:15 7:12 9:3     170:19,20          179:1
        17:8 21:3 28:16      15:22 16:9 19:7    185:4             hands-on 175:24
        44:7 53:25           23:25 24:1,5      Gomaa 157:25       handwrite
        166:10               26:4,7,24 31:6    Gonzalez 63:18      119:20 137:4
       generally 34:9        47:19 49:17        63:21 64:7 65:9   handwriting
        54:11 61:8 88:2      62:9 65:11         65:20,21,23        70:13,14,21
        98:11 107:23         68:14 69:1         91:7,8             117:2,8 118:10
        173:25               73:20,23 79:1     Gonzalez's 63:16    118:11,12
       generate 147:2        80:7,21 81:11      64:14              119:15 123:20
       generated 141:11      81:12,12          good 5:16,17        123:21,22,22
       generates 174:25      104:14 129:25      20:5 63:10         123:23,24
       generating            133:20 146:11     gosh 66:9           124:2,23
        146:25               146:19 155:1,3    gotten 54:7         125:23 132:6
       Generation 55:11      159:5,5,7         Government 1:5      132:10 135:21
        56:4,5 59:8,9        160:23 168:20      5:24               136:13,17,20
        59:19 60:1,9         171:20 175:19     graduate 13:23      136:21 137:10
        61:9,10,20,24        176:9 177:18      graduated 14:2,3    137:16
        62:19,20 94:20     goes 79:8 129:20    Grenadines         handwritten
       gentleman 74:23       165:18             10:22              175:15,21
        75:5               going 6:15 7:4,5    grip 176:17        Hang 81:18
       Germaine 157:13       7:10,11,19,25     ground 6:15         125:20
        157:19               8:9,18 11:25      group 16:15,19     happen 112:21
       getting 30:10         21:20 23:13        16:22 17:3,18     happened 7:13
        94:14 164:10         29:18 34:8         17:22,25 18:6      17:16 19:18
        166:8                39:12 42:3         18:13,14,16,17     20:1,3 21:7
       GG105318              45:19,23 46:21     19:2,6,19 20:25    35:10 143:24
        188:24               46:24 47:14,14     22:6,7,9,10        144:5,10
       give 5:6 7:5 8:6      48:3,4 49:22       24:19,21,22,24     171:24 173:3
        24:12 26:2           51:13 66:16        25:5,7            happens 7:10
        27:19 32:22          69:4,13 77:12     guess 52:14         167:25
        38:9 48:5 58:21      77:18 82:15        53:11 144:13      happy 9:17
        65:21 67:17          84:15 88:5        guessing 31:20     head 8:10,10
        72:17 73:4 75:4      102:7,8 103:25     83:3               65:14 153:11


                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 202 of
                                      220
                                                                            Page 11

       headache 136:1       160:2,5,17,24      hour 54:25 60:14      122:17 131:19
        147:5,6             161:1 162:2,7,9     62:25 63:2,13        134:20 145:2
       health 1:9 3:16      162:12 163:3,9      68:8,15,15,15        155:17
        3:19 4:3,5,6 6:1    163:22 164:2,3      76:8 131:15        identifies 129:19
        11:22 42:5,6,11     164:19 165:3,5      143:2,8 145:25     Immediately
        105:16,19           165:7 172:7         146:1,5 151:2,3      146:14
        134:18 144:25       177:3,15,18,20     hourly 54:23,24     impact 183:6,7
        155:15              178:9,17            68:9                 183:14,14
       healthcare 3:17      179:14,20          hours 9:10 46:3,6   implicated
        27:15,18 50:2       180:4,11,15,20      46:13 60:10,12       162:25
        51:4 69:16          181:5,10,17,21      60:13,15,16,17     important 7:7
        88:15 98:6          182:3,10,14,21      60:19 62:16,21       50:14 132:19
       hear 10:9 115:21     183:1,22 184:8      62:24 63:3,6,7       137:22 156:20
        154:10              186:19              68:11 77:5,7,8       156:21
       heard 97:11,20      herniation           82:17,18,19,19     impossible
        101:1 156:8         166:22 167:5        92:16 93:2,7,8       143:17 144:8
        161:22 164:8       herniations          93:10 94:1,16        175:11
       heat 99:1            166:15              94:18,19,20,21     improve 169:8
       Height 153:3,5      hesitating 64:2      94:22,24             170:12
       help 167:7          HICF 105:20         HSA 51:13,17        inappropriate
       Henesy 2:5 3:3,5    high 13:11,14,15     52:4 54:16,17        43:11,21,22
        5:15,18 6:8        Highway 22:13        54:18,20,22        inappropriately
        24:1,5,7 27:12     history 37:2         55:7,16 56:18        43:17
        33:15,22 37:14      39:15 77:17         57:5,14 58:11      include 35:23
        40:5,7 42:3,14      129:1,10,11,12      59:2,6 64:8,13       36:5,16 37:1
        47:4,6,19,23        129:22,23,24        65:6,15,18 67:3      146:15 169:11
        48:17,20 49:14      130:1,10 131:3      68:17 70:10        included 102:9
        49:17,20,25         131:5,10 132:1      71:2,6,15,16       includes 147:4
        58:7,10 63:10       142:4 143:21        81:3,6 92:21       including 106:24
        63:14 68:24         167:2 174:12        93:1,8,9,15          171:2 186:16
        69:3,11,19,21       176:6 184:23        94:3,5,12 102:9    incorrect 123:18
        69:23 72:6          184:24                                 INDEMNITY 1:5
        105:6,13,18        hit 179:3                    I          INDEX 3:1
        106:3 108:14       hold 45:22 49:12    ID 111:14           indicate 163:1
        110:16 114:13      Hollywood 17:20     idea 46:9 92:5      indicating 36:16
        115:1,9,10          18:1                 137:15            indication 58:7
        116:12,19          home 10:1,3 19:9    identical 38:24       128:6 167:3
        117:22 118:3        20:21,23 22:15       133:5,7 142:1     indications
        119:4,7 122:12     Homestead 2:9         146:23,24           166:19,24
        122:18 131:20       190:3                147:1 148:1,19    Indies 13:19
        132:13,14          honestly 122:11       148:21,23         individual 28:8
        134:15,21           156:16               180:3               107:10
        140:6,9,12,24      hospital 14:10,11   Identification      individualized
        145:3,12,13         14:16 15:3,5,24      6:7 33:21 42:13     144:19 152:24
        155:18 157:1,3      16:1,6,7 17:20       69:18 105:17      individually
        159:20,22           35:24 36:6           116:18 118:2        108:4


                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 203 of
                                      220
                                                                             Page 12

       inform 112:7           105:19 106:13       138:17             188:13 189:20
       informal 6:21          112:6,14          isolate 169:20       190:7
       information 3:18       113:19 115:13     isolated 170:17     June 105:25,25
         4:1 69:17 70:8       134:18,18           186:6              107:3 108:20
         73:4 88:4 130:2      144:25,25         issue 109:20
         131:17,22            155:15,15           137:25 138:11             K
         132:15 146:25      integrative 30:25     138:13,18         K 42:24
         154:3 155:4          31:4,5,25           140:5,19          K-N-A-P-P 91:24
         174:11             intention 48:1        148:22 166:14     Kaiser 16:7
       informed 112:24      interest 50:1       issued 46:12        Keane 1:11,16
       initial 107:24         154:23            issues 114:21        3:2,12,15,16,18
         128:20,23          interested            177:7,9            5:11 6:6 33:20
         130:15 134:24        151:21 159:6,7    items 11:9           42:7,12 69:17
         138:3,5 146:11       189:17            Ivelis 1:11 12:20    135:4 188:9
         146:20,22          internship 14:4       74:4,12 76:11      189:9 190:1,25
         154:15 155:24        14:12               76:15,18 77:3      191:3,25
         165:15 173:24      interpretation        80:14,18 81:22    keep 10:6 56:1
         174:23               64:17               83:6 86:3,14,24    60:24 65:14
       initially 22:12      interpreter           87:2,5,8 88:11     92:15,18
         60:13 77:8           131:13 174:9        88:18 96:2         119:25 144:23
         100:11 138:4       interrupting 85:3     120:22 123:23     kept 92:21 93:1
       injured 132:22       interview 90:18       159:16,24          101:13 120:2
         183:8              introduced 74:15      160:6,13 161:3    key 78:14
       injuries 127:7,9       75:9,11 84:4        163:5 174:13      kind 17:6,21 25:9
         127:15,18,23         85:17,25                               25:11 59:18
         127:24 128:9       investigation               J            68:24 89:21
         133:5 134:11         59:3              Jamaica 13:16        90:4 98:11,24
         178:4,7,15         invocation          job 71:19,23         105:1 178:14
         179:11 180:3         162:13              76:19 89:25        185:3
       injury 32:16         invocations           96:21,22          King 15:24 16:6
         128:13 142:21        186:25            joined 18:13        Knapp 91:24
         144:15 145:16      invoke 48:1,7,13    joint 168:13        knew 52:11 76:24
         166:7,7,9,14         48:25 49:5,10     Jorge 1:10 4:5       113:25
         169:18 171:24        162:20              12:11,15 74:25    know 6:2 10:7
         171:25 178:25      invoked 161:4         74:25 75:3         16:24 28:23
         179:2 183:17       involved 26:3         145:1,5 179:6      29:15 45:9 46:5
       input 141:10           28:20 29:22       Jose 74:20,22,24     46:8 50:13,16
         175:19 176:21        41:1 59:21          74:25 75:3         50:18,24 51:9
       inside 100:3,4,6       95:21 96:25       Juan 4:7 91:6,8      51:20 53:19
       instances 40:22        131:4 133:6         105:24 155:16      54:4,4 59:2
         172:24 174:7         143:7 145:20        168:25             60:22 61:4
       instruments            150:19 154:12     judgment 127:1       63:22,23 65:16
         21:18                178:21 179:7        182:25             67:14 68:17
       insurance 1:5,6        180:2             July 1:19 67:18      71:9,18,20,24
         3:19 4:2,3,4,5,6   irrelevant 184:3      70:23 71:3         72:2,11,14
         4:7 5:25 105:16    Irrespective          116:21 188:10      73:10 74:15,21


                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 204 of
                                      220
                                                                           Page 13

        75:20 76:7,10      164:20,23          117:11               165:9
        76:22 77:1 78:4    165:2 166:13     left-hand 106:16     little 27:9 127:19
        78:10,23 80:13     167:19 168:4     leg 168:13             157:2
        82:7,25 86:9,12    168:13 171:23    legal 114:2,5        lived 10:11
        86:21 87:19,25     174:4,5 184:22     115:11             living 20:8
        88:1,5,8,11,13    knowledge         legs 9:16            LLP 2:3
        88:14,16,21,23     121:19           lengthy 106:5        LMT 1:12
        88:25 89:8,10                       let's 16:25 24:1,5   location 30:2,6,6
        89:14 90:9 91:3            L          33:15 42:1           30:7 101:14
        91:6,19 92:12     LA 16:3,4           47:19 49:17        locations 94:4
        92:13,21,23       lack 45:10          54:13 63:1           147:3
        93:2,4,5,8        Lakes 19:10         65:10 94:23        logical 68:24
        94:12,13,14,16    language 8:13,17    108:10 115:6       long 10:11 14:12
        95:9,25 97:3,5      75:1 129:14,15    130:13 131:21        15:4 16:3,21
        97:8,15,17,22       129:16 141:12     141:5 144:22         17:13,25 19:2
        98:2,5,13 99:14     141:17,20,21      150:14,18            19:15 20:16,24
        99:20 100:19        141:25 146:22     155:9 168:20         21:5 22:20
        100:25 101:3,8      146:24 149:14   letter 3:8 190:15      23:22 24:21
        101:12,15,16        161:8 167:6     letters 42:24          25:21 28:6,6
        102:11 103:10     large 32:14       license 32:7,8         55:18,23 59:8
        103:20,24         late 59:11          89:10,21 90:4        76:5 82:4 93:2
        104:6,25 107:6    Lauderdale 16:11    104:18,23            130:15,20
        107:8,17,22,24      16:13,14 17:12    105:1 111:10         165:10 168:7
        108:9 109:16        18:11 19:10     licensed 88:14         173:19 175:25
        109:21 110:10       21:24             89:9,11 110:23     look 11:10 34:8
        110:20 111:16     Lauderhill 22:14 licenses 88:12          34:23 38:12
        112:22 113:21     launch 69:4         104:13,15,18         79:4 96:17 99:9
        113:23 114:2,4    law 5:19 6:24 7:1   105:8                102:22 107:11
        114:4,6,7,7,16      113:18          lie 50:18              108:2,3 118:4
        114:16 115:5,6    lawsuit 5:21 6:3  limited 169:12         118:23 119:3
        115:11,23           57:18,19,22       171:2                119:10 130:13
        116:10 119:21       58:3 109:20,21 limits 44:12            131:21 134:5
        123:3,14,24         112:23          Linda 91:24            135:5 136:20
        125:8 128:8       lawyers 98:3      line 29:19 123:9       136:21 137:9
        132:9,21          layperson's 83:18   161:16 191:5         137:11,12
        133:13,18,22      leading 181:18    lined 53:21            144:22 155:9
        133:24 136:14     leased 92:7       lines 8:12             155:19 156:19
        139:14,22,25      leave 18:6        list 49:7 108:23       168:17,19
        140:13,15         leaving 9:21        109:4 111:7          169:4 171:15
        149:19 153:19     lecture 44:4,6    listed 41:9            172:4
        153:21,22         lectures 31:15      115:24 147:14      looked 11:16,21
        157:9,21 158:1    left 7:8 8:15 9:1   170:8,9,13           29:2 70:1 95:7
        158:6 159:9         13:10,14 16:5     190:15               96:18 106:9
        160:6,11,13,19      19:5 21:17      listen 37:9 115:1      109:9 120:8
        163:4,6,10,17       24:23 25:4,5    lists 157:7            158:22
        163:21 164:14       26:21 79:8      literature 45:13     looking 52:14


                              www.phippsreporting.com
                                  888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 205 of
                                      220
                                                                        Page 14

         53:4 66:17      66:18 102:4,23      153:5 161:24       102:16 104:11
         107:2 118:21    105:7 185:20        167:14 185:1       110:23 111:10
         137:24 149:20   185:23             MD 3:2,15,16,18     126:23,24,25
       looks 75:12      management           33:20 42:7,12      129:21 150:5
         118:16,22       22:4,8,15,21        69:17 120:14       151:12,13,16
         119:13 122:25   23:10,14,15         157:14,25          151:18 158:12
         123:5 136:12    24:15,20 25:2      ME42167 111:11      165:9 168:12
         145:22          25:16 30:20,23     mean 21:10          178:6 179:25
       Lopez 3:24 4:6    30:25 31:4,5        22:17 51:9,11      182:1,25 183:5
         122:16 145:1,6  32:1,2,4 41:2,5     57:3,7 67:21,24   medically 134:9
         145:20,24       45:19,23 46:24      75:22 81:15       medication 9:10
         146:23 147:16   86:19,20            100:4 107:10       41:11,11,12,13
         179:6          manager 80:20        111:3 113:25       43:6 44:16
       Los 15:23         86:4,12,18 96:5     122:8 129:15      medications 41:8
       lot 21:18 25:23  mandate 46:12        141:15 145:18      41:9,15,19,22
         26:10 129:18   March 34:2           146:6 175:9,12     43:18 44:2,14
         141:22 183:13  Margaret 14:11       176:14             44:15
         183:16          14:16              means 57:25        medicine 3:14
       louder 27:10     mark 33:15 42:3      107:9,14 108:5     15:16 17:9,24
       low 146:17 147:6  105:13 117:22      meant 43:21         18:12 19:1,11
         147:8 149:22    122:12 134:15       62:18              21:4 22:16,17
       low-speed 150:22 marked 4:10 6:7     medical 11:17,21    24:20 25:2,16
       lower-back 134:4  6:9 33:20,23        13:5,11,16,17      28:19 29:6,10
         178:5           42:12 69:12,18      15:18,20 16:5,6    29:19,20,25
       LUIS 1:10         105:17,18           16:15 22:8,21      30:5,15,20 31:2
       lunch 63:12 69:8  116:17,20           23:14 24:15,24     33:19 34:1 38:7
       Luther 15:23      118:1 122:16        26:20 31:23        44:6 45:12
         16:6            131:18 134:20       32:7 33:2 35:4     61:14
                         145:2 155:16        35:18,22 36:5,9   meet 42:22 52:9
              M         marketing 97:4       37:19,23 38:18     52:24 81:20,22
       M.D 1:11,11,16   markings 136:4       38:22,24 44:7      81:23,25
        5:11 188:9      Martin 15:23         49:2 61:23 62:1   meeting 53:9
        189:9 190:1,25   16:6                63:16,19,20,24     74:8,10,14,17
        191:3,25        Martinez 1:10,10     64:8,14,23 65:5    75:7 76:5 80:15
       machine 100:16    12:11,15,18         65:12,17 66:1,2    80:22 82:1,2,5
       machines 100:15   97:18               66:14 67:4,9,18   member 46:23
       macula 21:14     massage 89:13        67:22,23,24       members 45:22
       main 79:9 146:15  89:15 90:6          68:3,13 76:23     Memorial 17:19
       maintain 32:3     98:18 99:4,5,8      76:24 79:12,13    mentioned 11:17
       maintained       material 31:14       84:3,4,17,20,24    30:1 112:11
        101:6           maternal 15:15       85:5,7,8 86:13    message 50:11
       maintains 101:4   17:8,24 18:12       88:17 90:1,15     met 52:17 53:1,5
       majority 76:15    18:25 19:10         91:14,16,22        53:24 83:6
        114:20 127:5     21:4 30:19          95:10,11,17        113:3
        127:13,22       matter 5:7 6:18      100:4 101:4,11    Miami 1:2,22
       making 40:2       137:22 141:4        101:12 102:14      5:23 66:9


                              www.phippsreporting.com
                                  888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 206 of
                                      220
                                                                          Page 15

       MIAMI-DADE          102:21 103:5       muscular 75:14      185:12
        188:3 189:4        103:14              75:17             necessary 21:19
       MICHEL 1:11        monthly 66:17                           131:6 182:13
       mid 34:6 146:16     66:24                      N           182:16,20
        147:5,7 149:8     months 95:12        naked 180:14       neck 133:12
        149:12 179:9      morning 5:16,17     name 5:18 13:17     134:3 146:16
       mid-back 178:5      6:11,16,23 7:14     16:17 17:19        147:5,7,19,24
       middle 133:17       8:2,21 9:12         18:14,15,17,18     149:1,22 178:5
        134:3             mortalities 137:5    18:19,21 19:12     178:15,24
       miles 143:1,8      mother 32:15         20:25 23:7,8,24    179:8
        145:25 146:1,4    motion 176:15        42:7 52:7 55:12   need 10:6 47:1
        151:1,2           motor 29:22          55:13 56:11,12     63:11 127:2,3
       mind 7:7 60:25      30:14 59:21         56:13,14 62:2,5    128:3,6 130:2
        106:4 153:15      Moulton 1:11,16      63:5,24 64:11      131:11 132:21
       mine 104:22         3:2,11,15,16,18     65:22,25 66:5,7    142:18 160:2
        118:19,22          5:11 6:6 33:20      66:10,10 73:21     166:13 168:4
        137:11             42:7,12 69:17       74:20,21,22,23     168:13 171:23
       minimum 130:18      188:9 189:8         77:2 88:23 90:7    177:22 181:13
        130:18,23,25       190:1,25 191:3      91:12,21 92:3      184:22 186:22
        173:21 176:5,7     191:25              97:20 104:24      needed 11:6
        176:7             move 12:13           105:23 106:19      168:1 171:13
       minor 151:7,8,10    19:24 20:4          106:21 109:15      172:25
       minute 34:11        114:5,19            109:18,22         needs 10:9 127:1
        45:22 49:13        140:22 162:6,8      111:21 112:5,7    negotiated 55:1
        84:16 138:10       179:2,3             112:14,24         nervous 44:23
       minutes 130:19     movement 167:5       113:1,7 115:24     169:19
        130:23 131:14      178:22,24           117:5,6,11        neurological
        173:22 176:3,3     179:1,2             123:10,12,13       169:13
        176:3,6,8         moving 19:22         124:24 125:6,7    never 29:2 78:23
       misleading         MPI 111:16           125:9,10,25        80:9 86:9 97:20
        110:18 111:2,3    MRI 118:8            126:1 135:1        101:1 115:20
       missed 128:10,11    126:18,20           137:2 145:5        133:13,18
       mistake 83:19       127:2,2 152:5       157:7,19,24        150:8 155:6
       modalities          159:5 165:10        190:14             156:18 173:17
        108:23             166:1,8,8,10,17    named 6:2 91:3,6   new 2:4 5:19
       Monday 1:19         167:4,10            91:9 97:17         30:11 55:11
        82:16,18,23        169:12,25           135:1              56:4,5 59:8,9
        172:21 173:1       170:5,6,20,24      names 65:11,13      59:19 60:1,9
       money 87:9          171:3,6,17          65:14 67:14        61:9,10,19,24
        94:15              172:10,11           88:22,22           62:19,20 73:13
       month 20:14,17     MRIs 124:10         narcotic 44:19      83:8 90:14,18
        60:20,22,25        126:9 165:14       narrative 141:24    90:20 94:20
        65:13 67:9 68:2   multiple 26:14      Nassau 14:6,9      nine 41:14
        68:5,11 72:17      28:1,7 62:23       natural 7:24       no-fault 59:22
        85:2 93:19,20      88:24 94:4         nature 28:16        99:11,15
        94:24 95:2         180:2               41:15 43:5,22     nod 8:10


                              www.phippsreporting.com
                                  888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 207 of
                                      220
                                                                            Page 16

       non-stress 36:17     181:5,10,17         96:5 129:9,25       103:25 106:12
       Nope 92:8            182:3,10,14,21      181:1              online 31:16
       normal 177:2         183:1 184:7        offices 22:11       opened 83:1
       normally 180:8      Objection 178:9      24:25 25:3,8,15    operating 102:12
       Notary 188:23        178:17              25:20,23,25        opinion 110:22
       notations 36:16     objections           26:7,24,25          110:25 126:23
        39:10,11,16         186:25              27:21 28:1,7        126:24,25
       note 108:16         obstetrics 14:20     29:16 53:10         182:18
        116:13 175:22       21:1                55:5 65:4 71:5     opioids 22:19
       notes 37:1,8        obtained 38:25       71:7 80:23 81:5     23:12 30:10
        39:14 168:16        39:21,21            81:8,10 99:25       44:16
        175:15 176:21      obtaining 129:23    oh 32:20 39:8       opportunity 8:22
        189:12             obviously 31:12      52:10 63:1          34:14 43:1
       notice 3:11 6:5      144:6 161:7         115:21              53:23 54:6,8
        6:10 156:13         177:8,21           okay 9:24 10:9       69:24 106:7
        190:6               186:23              10:10 24:22         135:6
       noticed 156:18      occasion 84:5        35:20 36:24        opposed 67:5
       notify 113:1        occasions 173:3      38:1 39:8 41:3      94:10 167:13
       November 35:3        173:18              41:17 43:19        opposite 183:15
        38:14 85:1         occupants 99:24      47:2,19 51:12      order 7:14 30:4
       number 42:8         occurred 29:17       65:8 66:12 70:4     31:12 32:2
        78:3,4 93:25        179:22,23           85:6,11 86:6        126:22 127:20
        95:4,7,8 103:2     occurring 30:13      108:10 111:9        128:6 132:20
        108:17 111:10       167:8,19 168:5      115:8 119:13        150:15 154:24
        111:16 133:5       occurs 148:5,13      122:9 124:20        165:14 166:8
        136:11,17           149:23              126:7 130:13        166:17 167:10
        137:8 138:1,3,6    odd 143:13 150:8     132:12,19           167:23 170:5
        138:17,19          off-the-record       138:20 139:3        170:16,19,20
        139:11 140:1        24:3 47:21          139:20 141:21       172:10 178:25
        140:14              49:18 108:12        143:5 145:17        180:8 181:14
                            140:7 145:10        146:10,19           187:2
               O           offense 75:23        147:7 150:13       ordered 165:22
       o'clock 83:2        offer 87:8           150:17,25           165:24 170:6
       oath 3:6 6:22,23    offered 18:7         151:19 156:2        170:14,25
         6:25 38:16         31:16 55:3          157:2 159:20        171:1,5,6
         188:1             office 6:22 22:12    160:2,19,24         181:24 182:12
       OB/GYN 14:22         22:14 23:6,7,9      164:2,17 165:4      182:15
         14:23 15:9 16:2    23:22 25:1,14       169:14 170:2       ordering 165:10
         16:16 17:3,8,23    25:24 26:4,6        171:4               165:21 190:12
         18:22,24 19:10     30:2,3 53:6,9      once 26:15 85:16    organ 131:2,4,6,9
         21:4 26:19         55:15,25 56:3       93:19 95:2         original 190:12
         30:19              56:10,16 65:12      119:5              orthopedic
       object 164:1         72:8 79:12,13      once-per 65:13       169:14
         169:15,17          80:8,17,20         one-half 148:5,13   Osama 157:25
         179:14,20          81:12,16 86:4       149:2,17,24        outpatient 14:18
         180:4,11,15,20     86:12,18,19,21     ones 30:11 67:25    outside 77:25


                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 208 of
                                      220
                                                                        Page 17

        169:10            23:10,14 24:19      178:22 185:9     169:25 171:14
       overall 185:10     25:1,15 30:20      parties 189:15    171:16,24
       overprescribed     30:23,25 31:4,5     190:10           172:25 173:2,4
        41:24             31:25 32:2,3       parties' 189:16   173:16 174:8
       overprescribing    41:2,5 45:19,23    parts 178:22      174:23 175:24
        41:22             46:24 63:23        passenger 142:25  175:25 176:5
       owned 92:6         133:12,17,21       passive 181:15    178:23 179:22
        100:20            134:4 146:15       patient 3:21,22   180:25 183:16
       owner 74:15,19     146:16,16           3:24 4:1,3,5,7   184:10,15,22
        75:6,8,9,12       147:3,5,5,5,7,8     32:13 35:4,22    184:23,23
        78:19,20,22,24    147:10,19,24        36:4 37:18,23    185:3,22
        81:23 87:11,20    149:1,8,12,22       38:18,23 39:12 patient's 36:9
        88:17             167:16,17           39:18,23 41:9    37:1,4 105:23
       owners 92:6        168:2,4,5,8,11      41:12,13 77:15   125:6 145:5
       ownership 50:1     168:13 178:5,5      79:23 81:13      146:15 154:5
        87:23             178:5 179:8         84:22 85:6 87:9 patient-by-pati...
       owns 51:21 52:5    181:2 183:13        98:3,6,14        167:10,23
                          183:17              116:17 117:3    patients 21:20
               P         Palm 190:20          118:1 122:16     22:18 23:4,10
       p.m 1:20 69:10    paper 155:10         125:3,5,9,12,16  23:11,16,20
        187:4            paper-clipped        126:1,3,11       26:1,3,4,5,7,23
       PA 2:8 190:2       156:4               127:1 128:3,5,7  28:20,20,24
       packet 125:12     papers 120:13        128:13,14,20     29:22,24 30:5
       page 3:2,10 4:9   paperwork            129:8,20 130:8   30:10,13 41:8
        34:12 42:20       125:13              130:21,22,24     41:14 59:20
        70:12,13,15,16 paragraph 34:23        131:16,25        60:2,4 61:16
        106:15 107:2      35:1 36:14          132:5,16 133:2   64:8,18,20 73:9
        107:15 108:7      38:13,21 42:21      133:25 134:13    76:20 77:13
        109:9 111:1       42:24 43:15         134:19 135:1,2   79:21 80:8
        135:13,15         169:22 170:24       135:16 142:3     81:11 83:11,13
        141:5,6 145:8    paragraphs 38:12     142:18 143:6     83:15,16,17,22
        145:14 147:14     169:5               143:19,22,23     84:1 87:6 92:9
        157:12,16,18     part 32:22 34:19     144:11,16,19     92:11 97:7,23
        168:19 169:2,6    43:9 59:11 61:4     145:1,19,20,24   99:4,12,15,15
        191:5             129:24 132:15       149:21 150:15    99:16,17,18
       pages 1:17 69:25   132:16,21           151:23,25        102:21 103:5,7
        71:1 106:6,9      154:15 156:4        152:4,8,12,18    103:13 104:2
        113:2 147:14      164:23 184:21       155:3,6,16       124:12 126:15
        157:23 189:9      185:25 186:6        160:7,8 161:11   126:18 127:5
       paid 54:21,23     particular 14:7,8    161:12 163:10    127:14,21
        67:5,9 93:5,15    15:7 22:5 25:22     163:17 164:8     129:18 133:5
        93:16 160:7       63:25 102:21        164:12,15,21     133:11,16,21
        161:11 163:11     103:14 104:2        165:25 166:1     134:10 147:10
        163:18 164:5,9    130:2 132:21        166:12 167:1,4   148:25 150:2,7
        164:14,20         154:21 155:7        167:15 168:7     150:19,22
       pain 8:14 22:3,15  156:11,15           168:25 169:8     151:6,8 152:14


                              www.phippsreporting.com
                                  888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 209 of
                                      220
                                                                           Page 18

        152:17 154:11      64:23 66:3,4,14    182:13,19           plausible 144:2
        154:19,21          66:18 81:3        physically           Plaza 2:4
        156:22 158:24      98:15              117:15,18           plead 159:17,25
        159:10 164:5      performing 60:6     144:8 175:11         160:4,16
        165:13 168:1       61:19 62:12       physician 16:18      pleading 47:16
        168:10 173:17      67:6 77:12,15      16:19,22 17:3        160:20
        174:1,2 178:3      77:19 84:22        17:18,22 18:10      please 5:4 7:6
        178:14 179:6       95:22              53:11 106:23         10:2 13:3 24:8
        179:10 181:25     period 28:15        123:6,7,12           106:4,5 135:5
        183:12             92:17              124:1,25             140:21 144:23
       patients' 41:2,5   peripheral          143:18 157:5         145:14 162:6
       pause 179:12,12     169:19             165:8 176:24         163:25 180:18
       pay 45:4 67:3      perjury 191:20     physician's 80:8      181:18,19
        94:9 131:7        permit 30:24        124:18,22,25         190:6,9,14
        156:16 164:12      31:1               136:2 184:21        pled 162:17
       pays 54:19         person 7:7,17      physicians'          plugged 175:16
       Paz 3:21 116:17     18:12 52:5,25      129:24              plus 21:4 167:2
       penalties 191:20    53:1 62:3 85:13   pick 185:9,24        pm 142:23
       pending 5:22        87:19 88:21,23     186:5               PO 2:9 190:3
        9:19 159:19        88:24,25 89:1,5   picture 18:20        point 7:11 8:15
       people 25:25        89:7,21 90:3,5    PIP 59:22             9:15 35:12
        26:22 28:19        90:18,20,24       place 14:7,7          56:13 68:25
        29:21 30:22        91:14,20 116:7     23:18 26:11,12       115:3 138:24
        61:18 88:24        158:1 181:15       26:12 53:7,16       points 185:9
        104:13 132:24     person's 7:18       65:24,24 66:8       police 154:14
        180:2              52:7 90:7          156:12,17           portion 36:3,7
       percent 103:6,11   personal 3:18       158:25 190:20        136:24 137:18
        103:19,22          56:24 57:2,2,4    places 26:15          142:21 163:15
        119:19 127:21      57:8,9,9,12,24     64:11,15,18          175:23
        133:11,16          57:25 58:1,5       65:14,15 67:15      position 18:7,9
        154:19             69:16 102:6        95:10 147:11         19:23 20:6
       percentage 28:22   personally 51:25   PLAINTIFF 3:10        123:16,17,18
        28:23,25 29:3      188:9             Plaintiff's 3:11      123:19
        66:16 99:14       persons 104:21      3:12,15,17,19       possibility 150:6
        102:17,19         Petitioner 42:6     3:20,21,23 4:1      possible 7:15
        152:14 174:1,2    Phipps 1:21         4:2,4,6 6:5,9        121:11 134:7,8
        174:4,5            190:19             33:16,23 42:4        134:9,12,14
       percentages        phone 52:25 74:6    42:10 69:12,15       136:23 180:25
        134:6             physical 61:19      105:15 116:15        181:3
       perform 40:14       77:22 80:6 89:8    116:20 117:24       possibly 51:2
        46:2,5,12 52:6     89:9,11,12,14      122:14 131:16        71:18
        54:14 63:15        90:3,21 109:23     134:17,22           posted 105:8
        64:6 77:22         128:25 129:1,5     144:24 155:14       posttraumatic
        128:19 181:14      130:11 152:24     Plaintiffs 1:7 2:3    135:25
       performed 36:17     168:15 175:18     Plantation 10:4      practice 17:4,5,7
        36:18 64:12,18     176:7,11 182:7     190:2                17:11 22:6


                              www.phippsreporting.com
                                  888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 210 of
                                      220
                                                                          Page 19

        24:14 25:10,11      12:6 37:3 39:16     61:17 71:10        61:11,12 69:5
        25:15 26:14,22      52:21 73:17         72:24 73:1 89:4    72:8,12,22 73:2
        28:16,23,25         84:1,6,7,8          93:7,9 97:6        73:5,18 76:6,22
        29:5,12,20          128:14              98:12 104:4        77:21 78:1,3,13
       practices 50:2      private 17:5,7,10    110:9,10           79:2 80:19,22
       practicing 45:19    privilege 48:2,8     113:16 126:2,5     81:2,20,23 82:6
        45:23               48:13,25 49:5      provided 59:19      82:15 83:8,10
       preclude 162:14      49:10 58:8          61:9,11,11 70:6    83:15,21 84:2
        162:18 163:2        161:5,22            73:12 89:1         84:11,17,21
       preferred 8:13       162:13,16,25        102:25 109:6       85:4,9 86:14
       preparation 11:1     186:25              111:7 126:6        87:12,20,21
        95:23              probably 16:24       135:3              88:19 90:2 91:1
       prepared 9:3         18:4 19:22 29:8    provider 88:15      91:7,10 92:5,9
       prescribe 152:16     31:20 76:2          111:14 135:4       92:16 93:3 94:9
       prescribed 41:7      82:12 93:6         providers 98:7      94:20 95:22
        41:11,15,24        probation 40:12      169:11             97:3,6,22 98:2
        44:2 152:17         45:4               provides 53:11      98:5,12 99:10
        153:13,14          problem 122:10       124:18             99:20 100:19
        182:7,19           problems 21:8,10    providing 61:21     100:23 101:3,9
       prescribing 41:19   procedure 128:18     71:11,16 89:7      101:17,25
        43:10,13,17        procedures 137:4     89:19 90:3,21      102:7,10,11,15
        44:12              proceeding 9:15      90:25              102:16 104:11
       prescription 3:20    34:19 143:1        public 40:18 45:6   105:23 109:13
        43:6 44:22         proceedings 3:1      188:23             109:18 111:22
        116:16,21           5:1 69:10 187:3    punishment          112:9 113:4
        117:1,16 124:6     process 97:1         40:10 45:1,10      115:23 116:16
        124:7,16,17         125:3 129:2,3       45:11,17 46:21     117:19,25
        134:23 135:16       130:17 141:8       purported 135:2     119:25 120:17
        135:22 152:9        154:15 165:16      purposes 12:1       120:19 121:21
        153:7,10,12,17      175:25              51:14              122:15 125:17
       prescriptions       produced 44:10      put 21:20 31:14     126:4,11 127:6
        43:23              professional 1:25    120:13 131:24      127:22 128:20
       present 74:16        3:13 33:18,25       141:23 176:10      128:24 130:16
        75:6 154:16,17      88:12 178:12        179:1 185:2        133:12,17,25
        167:2               189:6              puts 125:25         135:3 149:20
       presented 46:18     program 141:9       putting 112:7       152:15 153:19
        125:9 142:6         141:10 146:25                          153:24 154:4
       presenting 140:4     147:2 174:25               Q           154:11 156:14
       presents 151:23      175:4              Quality 1:9 3:20    158:6,13,23
        151:25             properly 104:13      3:21,23 5:25       163:10,18
       pretty 23:6,9        114:12              11:22,25 12:2      164:9 165:14
       prevent 179:1       prospective 48:6     13:1 27:3,6,7      168:1,16
       Princess 14:11      protrusion 167:6     49:3,8 50:7,11     172:20 173:4
        14:15              provide 27:20        50:22 54:10        174:2,14,20
       printed 141:24       52:15 53:4,10       55:10,17,20,24     178:4 181:25
       prior 8:21 10:25     53:16 54:14         56:8 59:16         190:5 191:2


                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 211 of
                                      220
                                                                            Page 20

       qualitydiagnos...    178:7                170:23 174:12     recollection 36:1
        50:25              quo 25:21             191:5               36:8,20 37:6,11
       QUERAL 1:11                             reasons 56:23         37:13 39:3,6
       question 6:20               R             57:25 58:5          42:2 43:4
        7:20,22,23 8:1     radiculopathies       167:17 170:10     recommend 60:5
        9:19,19,21           169:21              173:23 174:10       99:3 169:9
        24:10,20 26:9      radiologist 167:6   recall 18:2,5,15    recommendati...
        34:10 37:10,16     Radler 2:3 5:19       18:17,19,21         44:9 61:17
        43:24 46:16,23     Raise 5:3             23:8,24 32:11     recommended
        48:3,21 49:16      raised 43:25          35:17 37:18,21      44:8 98:18,19
        62:19 64:16          177:7               37:22 39:11         98:20,22
        65:20 69:22        range 176:15          40:9,21 43:22       170:10
        89:20 109:11       rare 173:3            44:25 46:2        recommending
        113:22 114:12      rarely 85:14          52:22 55:12,13      35:23 36:5
        119:11 121:7       rate 54:23,24         56:10,12 62:4,5     76:20 77:13
        121:17 124:21        55:2,3 67:3         63:5 65:25,25       98:21
        125:20 128:22      Ray 156:5,8           66:5,9,10 67:1    reconvening 69:9
        136:16,19            157:9 158:4,8       71:7 75:2 78:5    record 6:18 8:5
        138:15 139:15        160:8 161:12        81:21 82:2          24:1,6 25:12
        139:20 140:16        163:12,19           85:18,21,22,24      33:2 39:12,14
        142:20 144:13        164:6 168:23        86:2 87:2,4         39:16 47:20,23
        159:21 160:1         168:24              88:10 91:2          47:24 48:11
        161:2,6,10,14      read 3:8 7:12         121:1,3,5,10,18     49:17,22 67:10
        161:16,19            42:18 104:14        141:22              69:11 108:11
        162:24 163:14        106:7 163:16      recalling 121:8       119:4 140:6,9
        163:17 164:1         171:18 190:11     receive 40:18         145:9,12 150:3
        167:22 171:22        191:20              93:17 94:7          150:7 160:25
        172:2 184:13       reading 37:7          152:4,8 154:3       161:7 162:10
        185:11,13,14         43:16 46:10         163:11,19           162:11 163:15
        185:15,16,17       realized 103:3        164:5 173:5,8       177:20 189:11
        186:2,4            really 10:8 29:2    received 40:10      records 33:4,6,8
       questioning           35:10 36:21,21      44:25 45:6,9,17     33:12,14 35:5
        162:15,23            57:8 66:6 103:4     68:5,8 93:12        35:18,23 36:5,9
       questions 7:5 8:4     137:21              98:3,6 156:22       37:19,24 38:10
        10:8 11:6,11       rear 144:4          receiving 94:3        38:18,22,24
        34:13 38:8         rear-end 143:11       160:8 161:12        39:5,7,17,20,21
        47:15,17 48:6      rear-ended 146:1    reception 80:1        39:24 49:2
        130:8 131:11       reask 8:4 48:4      recognize 69:20       66:17 92:15,18
        131:13 142:18      reason 7:9 20:5       70:2 106:10         92:21 93:1 94:7
        160:21 161:9         26:17 33:13         116:23 117:2,7      94:8,12 101:4
        161:24 162:19        38:2,9 39:7,9       117:10 118:5        101:12,13
        163:2 177:4,14       39:10 45:18         118:10,18           102:18,20
        177:16,22            56:21 57:1,2,4      120:9,10            103:1,7,9,23,24
        186:20               57:8 58:21          123:21 132:6        104:5,9 105:9
       quibbling 138:22      120:7 128:8         135:9 136:16        105:22,24
       quite 134:14          147:1 166:4       recollect 88:7        158:22 168:23


                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 212 of
                                      220
                                                                            Page 21

         168:24 177:9       47:15 155:11       rendering 111:13    required 42:22
         186:23             159:18 165:9       rented 100:20         117:19 129:22
       recycle 141:13      relates 162:15      reopen 177:6,22       130:1 171:17
       REDIRECT 3:5         166:21 186:24        186:22              173:10
         183:21            relating 38:8       rephrase 163:25     requirements
       referral 3:22,23     47:17              replace 89:5          31:23 113:18
         117:25 122:15     relationships       report 134:23         113:25 114:3,5
         122:20 124:8       158:14               141:6,7,10,14       114:9,9 115:12
         125:22 126:3      relative 189:13       141:17,23,24      requires 8:14
         152:4 158:7,14     189:15               145:4,23,24         123:12,13
         158:18            relax 105:3           147:15,23           124:14,22
       referrals 98:3,6    relevancy 185:18      148:11,24         requisition 118:8
         169:10,11         relevant 184:6,9      156:4,10 159:6    reserve 177:21
       referred 39:13       184:14 185:16        159:6 169:3,5       186:21,24
         53:3 155:6         185:20               171:15,19         reserved 177:10
         169:25            remain 46:22          172:4,6,6 181:1   reserves 177:5
       referring 11:5      remained 15:19        185:2 189:8       residencies
         49:15 120:16      remedial 6:17       reported 1:24         30:22
         120:17 123:6,9    remember 13:20        147:10 148:1      residency 15:1,2
         123:12 124:1        17:18 18:18         148:25 149:22       15:9
         157:5               19:12 26:18         179:7             resist 8:2,3
       refers 170:17         31:19,21 35:13    reporter 1:25 3:7   respect 114:21
       reflect 48:11         36:2,13 38:5,7      5:3 7:9,18 10:7     183:7
       reflected 144:15      38:11 39:15,19      10:8 163:16       Respondent 35:3
       refresh 36:1,7,19     40:2 41:7,23,25     189:1,6             37:2 38:15,17
         37:5,10,12 39:3     41:25 43:24       reporting 1:21        42:7,21
         42:1 43:4           45:2 51:19 52:2     178:14 190:19     Respondent's
       refreshes 39:6        52:17,19 53:7,8   reports 49:8          38:23
       regard 161:16         53:12 55:19         141:13,19,23      response 161:13
       regarding 11:13       56:1 60:24 62:2     141:25 149:20     responsibilities
         39:4 47:25 93:1     63:23 64:3,4,6      153:24 154:14       60:1 86:8,15
         99:25               65:11 66:6 74:2     155:25 156:14     responsible
       regardless            74:21 75:9 77:2     175:1               86:18
         152:20,23           82:3,4 83:24,25   represent 5:20      rest 36:14
         153:1               84:5 85:14,16       134:24            result 21:15 40:8
       Regional 17:20        85:20 88:9 90:7   represents 5:20       127:10 128:16
       regular 21:3 50:9     91:21 97:21         111:4             results 176:19
         50:15               100:16,18,22      reprimand 40:18     retinopathy
       regularly 81:14       100:23 103:4        45:7                21:13
         81:15               105:2,3,4,5       request 141:1,2     return 137:6
       Regulation 3:13       112:17,18,19        155:5               172:24 190:15
         33:18 34:1          176:12            requested 126:6     returned 190:10
       rehab 61:15         removed 40:5          189:10            review 11:1,4,8
       rehabilitative      removing 47:4       requesting 70:7       12:3 34:14
         61:14               72:4 132:13         122:8               42:24 43:1
       related 43:5        render 110:19,21    require 124:15        66:24 68:14


                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 213 of
                                      220
                                                                           Page 22

         69:25 102:22         145:21 146:1      87:15 99:16        168:21
         103:25 106:6         146:11 148:19     100:15,15         section 32:21
         130:4 131:10         149:15 150:15     103:12 126:11      136:2
         135:6 142:9,11       150:23 151:7      127:5 133:12      sections 170:17
         145:6 154:14         151:17 152:21     134:1 174:3       see 7:25 16:25
         168:15,17            155:25 157:5     saying 8:8,17       24:11 26:1,4,7
         189:9                162:1 165:19      41:6,14 43:17      26:23 29:15,21
       reviewed 155:21        165:23 166:3      78:3 114:14        30:4 34:24 35:6
         169:1                171:3 173:15      115:2,7 121:10     38:19,20 39:1
       reviewing 36:14        174:25 175:24     122:7 138:14       42:1 54:13 63:1
         66:16 102:17         176:15 177:5      170:5 186:9        65:10 70:15,23
         104:9 105:8          186:21           says 35:1,21        78:22 80:8
         106:5 131:3        right-hand          36:15 38:13,21     81:12 83:13
         176:6                111:13            43:11,12 44:13     87:5,8,13,16
       right 5:3 7:8 8:14   rights 114:10       45:22 46:15        96:6,9,12
         8:15,16,17 10:7      186:24            70:23 108:17       100:14 103:15
         17:19 21:13,16     risk 21:20          108:25 109:2       106:16,17,19
         21:21 23:9         Rivkin 2:3 5:19     123:6 131:22       108:17,20,22
         25:17 26:14        Rocco 3:22 118:1    135:25 136:9       108:23,25
         27:3 31:1 39:24    Rodriguez           136:18 137:9       109:4 111:12
         44:17,20,23          157:13,19         142:23 143:19      122:10,22
         45:7 46:17 51:5    Rolando 52:8,9      143:23 144:11      130:5,5 133:4
         51:8,14 55:14        52:17,24 58:15    146:13 147:4       135:18 136:8
         56:13 57:18        role 66:14 68:12    147:17 148:4       142:9,12 143:3
         64:25 65:3 66:6      84:22             148:12 157:4       145:18,23
         67:14 70:24        Romero-Ortega       169:7,16,24        147:4,16,20,22
         71:3,17 72:9         4:7 105:24        171:3,4            148:4,11,22
         75:18 76:12          155:16 169:1     scans 169:12,12     149:9 156:6,10
         80:3 81:3 86:4     room 7:7,13 9:21   schedule 20:12      156:11 157:4
         89:6 94:5,15         14:18 79:9,14     20:20 59:24        157:19 168:19
         95:2,3 104:20        79:15,22,25       60:8 62:15 77:4    169:22 171:9
         106:21,25            80:3,5,7,9        81:16              174:17 177:21
         107:4 108:1,18       104:19 129:9     school 13:6,11      180:14
         109:6,9,13,14      rooms 79:16         13:11,14,15,16    seeing 21:16,17
         110:14 113:9         80:11             13:18              23:4 26:3 29:23
         116:4 118:17       roughly 103:7      season 61:2 88:8    29:24 30:5,13
         119:9 122:20       rule 12:14 180:8   seat 142:25         57:7 59:20
         123:8 124:6,9        181:14           seated 7:8 8:25     85:15,22
         127:11,15          rules 6:16         second 24:2,22      100:16 128:14
         129:7 132:17       RXR 2:4             25:5,6 40:24      seeking 115:3
         133:2 135:16                           41:1,13 47:20     seen 39:21 87:18
         138:10 139:22             S            55:25 56:3,4       102:21 103:7
         142:4,10           S 75:4              70:15 80:5         103:13 127:14
         143:17 144:8       SALTIEL 72:4        123:7 135:15       128:12 183:12
         144:14,17,18       saw 64:18,20        147:23 149:7       183:15
         144:20,21           78:25 86:1         156:3 161:9       sees 162:21


                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 214 of
                                      220
                                                                           Page 23

       selected 104:6         157:10 158:4,8     118:25 119:1       88:9 92:23
       self-incriminat...     160:9 161:13       119:12 124:11      131:24 151:16
        48:2,8,14 49:1        163:12,20          125:24 174:14    sit 130:3 140:14
        49:6,11 161:5         164:6 168:23       190:11,14          168:19
       seminars 31:16         168:25           sign-in 92:10      sitting 79:7
       send 154:21          serving 65:17      signature 70:16    situations 170:7
       sending 39:17        session 6:20         70:18,19,20      six 58:17 60:13
       sent 154:20          set 73:23 74:8       106:23 117:10      60:13,16 62:16
       sentence 36:4,7        81:15 82:20        117:13 118:13      62:16,21 94:21
       separate 79:14         141:23 155:10      118:14,15,18       102:20 103:1,8
        79:16 80:3,5        setting 6:13,21      118:20,21,22       103:9,23
        170:18              seven 94:19          119:6,16,23      skyscraper 78:7
       September 61:7       severity 151:20      120:5,9,11,13    Sloan 1:25
       sequence 170:16        151:24 152:2       120:15,19,23       188:22 189:6
       series 105:19,21       152:21 183:24      121:22 122:9       189:25 190:19
        127:9                 184:1              122:22 123:7,9   small 79:6
       serve 61:23          sex 153:1            123:13,13          183:14
        67:22               shaking 8:10         124:14,15,19     soft 127:6,15,18
       served 65:5          sharp 147:18,23      124:22 125:1       127:23 166:14
       service 40:15,17       149:1              135:19 157:13      181:1,4
        45:5 46:3,6,13      sheet 3:9 92:10      157:25 190:8     solemnly 5:5
        46:22 65:12           190:9 191:1        190:14,21        somebody 52:15
        107:3 113:16        shenanigans        signatures 119:9     52:15,16 53:3
        165:23                114:24           signed 52:2          136:23 138:9
       services 16:16       shift 26:9 29:17     71:21 158:19       138:23 139:17
        27:21 52:6,15         30:12 60:19        188:13             141:3
        53:5,10,11,17       shifted 26:13      signing 51:20      someone's 124:2
        54:9,14,15          shifting 29:25       174:17           sorry 31:3 57:11
        59:18 61:8,10       short 75:14,17     similar 8:12         92:25
        61:19,22 62:12        92:17              61:10 178:4      sort 6:18 7:25
        63:16 64:7,12       shortly 82:8         180:3              26:11,13 30:12
        64:24 66:3,4,13     shoulder 8:16,16   simple 113:24        40:23 45:13
        66:18,19 67:6         178:16,25          139:15             51:17 53:25
        67:10 68:6,18         179:3            simultaneous         59:2 64:1 71:14
        71:10,12,16         show 8:18 44:8       43:14 67:15        75:14 128:5
        72:24 73:2,6,8        69:13 127:18     single 25:1 30:2     141:13 158:7
        73:11 77:11,19        127:25             30:3,6 133:25    sound 92:3 144:9
        77:23 80:6 81:3     showed 44:11         141:18 149:21    sounded 144:1
        89:8 90:3,22,25       80:10 119:5        158:23           sounds 39:22
        95:18 96:10           173:17 174:10    sir 5:16 6:2,12      81:23 91:14,18
        98:12 102:24        showing 106:1        9:25 12:22         183:15
        107:18 108:6        shown 100:12         34:11 35:8       South 15:12
        109:5,12 110:9      side 78:2 111:13     43:21 47:7       Southern 1:1
        110:11 111:7          179:3,4,4          48:21 50:1         5:22
        113:8 118:9         sign 3:8 51:16       57:24 58:2       Southwest 10:3
        124:18 156:5,9        117:15,18,19       69:20,24 72:2      190:1


                                www.phippsreporting.com
                                    888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 215 of
                                      220
                                                                           Page 24

       Spanish 12:22       stack 174:14          191:21             161:24
        75:1 129:17,17     staff 15:20         statements 11:6     subjective
        129:18             staffing 3:17         35:23 36:5         147:13
       spasms 181:2          27:14,15,18       States 1:1 10:16    subsequently
       speak 8:22 9:16       28:2,9,11 51:3      10:18,23,24        38:25 89:2
        10:6 12:5,11,12      51:4 69:16 70:7     14:25             substances 43:13
        12:15,22 27:9      stage 30:9          statistics 133:20   substantially
        33:9 52:25         staged 154:5,7      status 25:21         153:16
        73:17 75:1 84:2      154:12            stayed 15:18        sue 132:12
        85:12 90:20        stamp 118:14,15       16:10             suffer 127:10
        111:22,25            118:16,18,20      stenographic        suffering 127:23
        112:9 129:17         119:13,15,22        189:12            sufficient 8:9
        161:7 174:3,6,8      119:22 120:2,5    stenographically    suggests 170:24
       speaking 7:17         120:11,15,19        1:24 189:8        Suite 190:20
        34:9 53:22           120:23 121:2,6    Steve 5:18          Summer 61:3
        54:11 61:9           121:13,19,20        114:17 140:20     supervised 45:3
        85:23 87:6           121:23 122:22       162:6,8            45:24 46:1
        98:11 129:18         123:16 135:19     Steven 2:5          supervision 45:4
        173:25             stamped 122:4       steven.henesy...     47:1
       specific 51:10        123:6               2:6               supplier 106:24
        53:16,22 60:8      stamps 119:23       stipulated          support 45:14
        114:11 138:14        120:13              114:20,22         supposed 89:18
       specifically 11:8   standard 42:22      stipulations        sure 7:16 12:13
        11:15 32:18          44:3 55:2 182:1     104:12             22:25 24:11
        34:22 43:12        start 8:1 13:5      stop 21:21 59:13     40:3 50:12,19
        65:1 79:22           22:1 69:4           68:25,25 84:11     50:20 60:25
        82:20 108:3        started 13:20         84:12,13           64:1 66:18
        145:7,15             14:3 21:8 22:3      101:22,23,25       72:19 74:16
       specifics 86:21       23:4,18 24:25     stopped 26:18        75:1 83:4,5
        86:22                25:7,23 26:2,19     30:11 59:16        85:2 89:12
       speculate 64:5        26:22 27:7          60:21 101:17       90:17 96:22
       spelling 75:3         29:19,21,23,25    straight 13:16       99:9 102:23
       spend 68:12           29:25 30:9,12     strains 178:15       104:13,15
        130:20               30:13 55:19       Street 1:22 10:4     105:7 120:25
       spent 76:14           59:10 60:23         190:1              128:15 138:21
       spoke 51:3 53:20      61:1 62:5 71:11   strength 44:22       139:5 142:16
        58:14 74:2,6         71:16 72:11,20      176:17             172:14,16,17
        76:11 77:3           72:22 85:4,6      stretch 9:16         172:18 175:6
        112:1,2,25           90:21             strike 143:13       surprise 133:24
        116:7              starting 73:18      strikes 144:3        149:19
       spoken 158:3        State 3:12 33:17    strong 180:23       surprising 159:1
       sprain/strain         33:24 42:5        struck 143:10       Swany 4:3 134:19
        181:2                188:2,23 189:3      150:8              179:6
       sprains 178:15      stated 142:24       studies 165:9       swear 5:5
       Spring 61:2           143:10 147:23     study 31:10         sworn 5:12
       St 10:21 13:12        161:15 170:11     subject 32:8         188:10


                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 216 of
                                      220
                                                                            Page 25

       symptom 147:18       20:17,25 21:1        176:14,17           17:14 19:5 27:8
        147:23 148:2       telephone 78:3,4    tests 31:7 36:17      40:16,16 41:10
        149:7,11           tell 6:23 13:3        165:21 176:19       51:18 52:10
       symptoms              32:12 36:10       text 50:10            53:24 55:21
        149:15               40:4 50:17        thank 42:25 47:2      59:12 60:20
       system 13:8,9         53:15 57:7          115:9 116:13        63:18,22,24
        44:23 132:21         58:11 71:18         177:11 186:19       65:19 72:14
        169:20               72:21 73:13       therapeutic 99:2      75:8,10 80:24
       systems 131:2,4       77:18 80:18         99:2                83:2,3 85:1
        131:6,9 133:8        87:17 88:5,6      therapies 170:9       91:16 99:6,8,22
                             102:15 107:9        170:11              100:17 110:3
               T             107:13 108:3,4    therapist 89:9        112:6 116:9
       T 2:5                 108:8 111:3,6,8     90:6,14 104:22      121:12,13
       table 9:20 79:7       119:18 121:14       106:14              134:7,9 136:12
       take 6:3,24 7:18      123:25 130:23     therapist's           150:5 151:10
         9:16 31:7,8,13      131:2 141:7         104:24              166:7,16
         31:17,18 34:8       154:25 166:10     therapy 3:20          171:13 176:23
         34:11,22 38:12      168:6 174:1         61:19 77:22       thinking 19:21
         47:2 68:14 72:3   telling 103:21        80:6,12 88:20       75:10
         116:12 118:4        129:3 143:22        89:4,8,11,12,12   third 41:13 55:11
         119:3 128:17      tells 72:25 172:9     89:13,15,15,19      55:13 56:10,15
         130:13,16,18        179:22 184:24       90:3,21,25          62:4,6,13 63:4
         131:21 135:5      term 154:7,9          98:14,16,17,18      65:24 149:11
         137:4 144:22      terminology           98:23,24 99:1,4     157:12 169:6
         155:9,12,19         151:18              99:5,8 100:9,13   thought 103:6
         165:5 169:4       terms 28:17           107:11 108:16       120:15
         171:14 173:20       166:11              109:5,12,18,23    three 15:6,10
         187:1 190:6       test 31:11,12,13      111:21 113:9        20:21 22:24,25
       taken 6:22,25       testified 5:13        113:11 116:16       25:14,18,19
         7:10 9:9 69:8      6:12 12:24           116:21 117:1        55:8 62:24 63:6
         129:10 191:3       24:14 36:8 38:3      134:23 135:15       63:7 64:19
       takes 129:11         38:15 40:21          135:22 152:9        67:14 77:10
         130:17 176:7       41:18 62:20          152:16,17           82:18,19 95:13
       talk 53:2 58:18      109:12 142:8         153:7,9,13,17       137:23,23
         63:9 73:23        testify 9:11          168:16 170:12     three-fourths
         76:17 84:15        11:12 33:6,7,11      181:16,24           148:6,14 149:2
         118:24 145:15     testifying 10:25      182:1,7,13,19       149:17,24
         150:14,18          37:18              thing 7:16 9:14     thrust 161:9
         164:4             testimony 3:2         9:18 23:6,10      time 7:17,19 9:4
       talked 40:23          5:6 32:22 35:2      111:4 145:7         15:21 16:16
         65:24 154:1         35:16 39:4        things 6:16 7:15      17:14 18:3 19:4
         163:23              147:9 184:3         39:14 75:2          19:21 21:8,22
       talking 44:16       testing 122:20        98:25 129:22        22:2 25:22 27:1
         63:8 69:5           124:9 125:18        142:2,9,15          27:8,11 28:18
         166:22              125:21 126:3        143:25 170:14       29:1,15 30:11
       Tampa 19:19,24        169:10,17         think 16:23,25        32:12,13,25


                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 217 of
                                      220
                                                                            Page 26

         34:3 35:12,13     tissue 127:6,15       178:14 186:1       147:13 173:11
         35:14 36:12,12      127:18,23         treated 83:11        173:12 179:5
         38:6,8 42:15        166:14 181:2,4      99:11              179:10 183:18
         43:25 44:1,6      today 7:11 11:1     treating 22:18      type 126:2 166:6
         49:24 52:21         12:1,6 51:14        23:11 41:1 60:3    171:23,25
         53:25 54:3          177:8             treatment 41:4       175:13 178:7
         55:21 56:14       today's 9:15          60:5 61:17        typed 141:6,8
         58:14 59:10,11    told 9:7 11:13        76:21 77:14        169:3
         59:14,15 61:6,6     26:18 52:16         79:15,15,18       typical 128:23
         69:14 70:10,11      73:6 76:19 77:5     105:22 152:12     typically 95:8
         71:8,14 72:7,13     77:12 86:11         164:10 169:9      typing 175:3,7
         72:14,18 73:5       87:22 89:2          170:5,25
         73:23 74:16         100:11 104:25       171:10 174:18             U
         75:8,10,11 76:9     112:5 140:18        184:10,11,15      uh-huh 8:9 49:14
         76:15,22 77:21      140:23,25           185:3,5,21,24     uh-uh 8:9
         80:10,13,14,21      144:16 148:20     treatments 79:16    ultrasound 98:25
         80:22,24 81:11      148:23              79:20             ultrasound-type
         81:19 82:7,8,11   tolerated 148:7     trial 35:15 36:13    100:16
         82:20,25 83:6       148:15            tried 140:16,20     underlying 184:1
         84:16,20 85:4,5   top 68:8 108:18     true 35:8 49:8       184:2,6,14
         85:7,16,19,24       117:3 147:15        139:25 140:1      underneath
         86:1,11,16,17       153:11 169:6        140:13 183:23      108:22 123:18
         87:2,22 88:19     topic 162:18          189:11 191:21      169:24 181:4
         89:1 90:5,15      Torres 52:8,9,18    truly 190:16        undersigned
         92:18 94:19,21      52:24 58:15       truth 5:7,7,8        188:8
         94:21 95:13,13      72:23,25 73:17      6:23 143:22       understand 7:2
         95:22 100:22        91:4,4 112:1,2    truthfully 9:11      7:13 8:19 9:6
         101:8 102:14        112:4,25          try 7:12 23:25       11:12 37:7,17
         109:19 112:11     touch 52:11           65:11              38:2 57:8 58:2
         120:16,18         tour 80:15,17       trying 18:18 28:5    74:18 78:17,19
         123:5,7,17        track 56:1            55:12 56:13        86:7 113:22
         125:11 129:12     trained 143:18        64:3 114:19        114:14,24
         131:8 142:23        143:23              172:3              115:2 126:24
         148:6,14 149:3    training 31:7       turn 108:10,15       128:22 132:5
         149:17,24         transcript 7:10       141:5 145:14       138:13 167:21
         156:13 175:10       7:12 8:18           147:13             177:1
         175:14 177:4        189:10,11         turning 145:6       understanding
         178:23 190:7        190:9 191:1         157:23 169:2       43:20 46:11
       times 26:24         transferred 22:13   twice 32:11,11       47:10 48:15,22
         32:10 84:10       transportation        123:1,4            53:21 98:17
         85:12,18 86:2       97:7,13           two 15:19 16:4      understood 75:5
         87:4,13,15,17     trauma 169:18         25:8 27:22,24      86:5,17 87:11
         119:19,21         travel 26:6           40:22 43:13       unequivocally
         136:9 138:3,4     traveling 143:7       60:21 62:24        121:14
         138:11 141:1        145:25 151:1        63:2,3,7 95:12    Uniondale 2:4
         154:18 162:21     treat 83:15,16        137:23,23         United 1:1 10:15


                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 218 of
                                      220
                                                                        Page 27

        10:18             voice 7:18 10:6    186:3               68:22 96:25
       university 13:19   VOLUME 1:17       ways 42:23           158:16 159:13
        15:12,19,20       vs- 1:8            132:25             west 1:22 13:19
        16:5                                we'll 45:10 63:12    20:10 190:20
       unrelated 161:18          W           134:15 155:13      white 78:2
       unsupervised      wait 7:20,22        175:24 187:1       wife 20:4
        40:11             45:22 165:10      we're 44:16 57:18   willing 53:12
       unusual 178:13     171:9,25           63:8 69:4 84:15    wish 58:5 190:14
        178:18 179:13    waiting 79:9        114:19 159:17      wishes 48:7
       urge 8:2,3         104:19             160:15,20           134:25
       use 8:16 50:6     waive 190:7,14      163:7              withdraw 69:21
        80:12 100:8       190:21            we've 48:8 49:21    withdrawn 11:20
        113:6 121:22     waived 160:17       161:25 186:23       25:18 32:25
        151:18           walk 79:4,6        Wednesday 82:16      54:13 55:18
       usually 132:4     want 9:15 20:4      82:19 172:21        59:24 79:19
        137:5 138:3,4     34:22 50:17        173:1               86:23 93:12,14
        138:11 139:24     56:24 57:5        Wednesdays           107:16 121:9
       utilizing 21:18    58:11 63:8 88:3    82:23               124:5 153:20
                          101:21,22         week 20:19 26:24     153:24
                V         118:24 128:8       60:10,14,15,16     witness 3:8 5:9
       V 5:25 190:5       128:15 145:15      60:17 62:17,21      40:6 47:5 48:5
        191:2             151:9 160:22       63:3,6 77:8         48:6,9,11 69:14
       vaginal 32:14      167:18 169:3       82:12,13,14         72:5 106:1
       various 98:22      171:9              94:21,22 136:9      114:15 115:4
        100:13           wanted 18:11        138:4,5 141:2       119:5 134:25
       vary 93:22,24      19:8 53:16        weekend 20:13        160:2 161:4
        95:16 130:18      68:25 101:23       20:14,17,18,21      162:13,17,19
        131:1,14          102:22 132:12     weekends 20:13       191:3
       vast 127:13        183:4              20:22,23           witness's 47:25
       vehicle 29:22     wants 115:4,5      weeks 58:17          161:13 162:14
        30:14 59:21       124:18             137:9,23,23,23     wondering 170:3
        143:7,11 144:3 warrant 166:10       weight 153:3,5      word 45:11 50:25
        144:4 145:25     warranted 166:8    weights 100:17      work 12:25 16:5
        146:1 183:16     wasn't 40:3 95:4   went 13:11,15        16:7 17:6,21
       verbal 8:6         96:22 156:20       14:6,9 15:12,23     18:22 19:20
       verified 44:1      172:21 182:13      16:7 17:4,17        23:15 25:6,13
       versus 3:16 42:11 watch 181:18        19:8 25:6 26:10     26:25 50:7
        95:13            way 20:11,22,25     35:14 57:15         54:22 55:24
       vice-versa 29:7    37:15 54:13        60:14 62:25         56:5,7,15,25
       victims 29:7,9,13  56:7 87:24         64:17 73:19         57:5 58:12 59:8
       VIERA 1:12         88:15 94:23        75:6 80:9 81:19     59:22 63:15
       Vincent 10:21      116:8 130:9        83:2,10,17,21       64:8 67:4 68:9
        13:12             139:4,13           86:9 87:12          71:5,22 72:8
       vision 21:9,11,16  141:23 143:16      154:23,25           73:18 77:6
       visit 108:17       144:7,9 151:22     159:7,10            82:15 83:21
        138:3,5           181:8 183:13      weren't 67:24        90:25 101:22


                              www.phippsreporting.com
                                  888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 219 of
                                      220
                                                                        Page 28

        104:11 113:1,5     125:7 130:4      yeah 20:3 22:7     127:21 133:11
        172:20             143:24            52:14 54:2 64:6   133:13,16
       worked 14:15,16    wrong 45:16        78:21 118:14      154:19
        14:19 16:1,14      46:14,16,16       118:19 156:1     105 3:19
        17:1,17 19:9       103:20 110:3     year 13:20 14:13  11 4:4 134:16
        22:12,23 23:6      110:14 123:16     14:17,17,19       144:22,24
        24:14,19 25:8      183:25            16:24 18:5        145:4,14
        55:6,15 64:11     wrote 123:10       31:19,20,21       146:13 147:16
        83:14 88:18        136:11,12         40:12 45:3,3      148:4 149:7
        91:7,9 92:16       138:9,10,16,20    47:8 48:23        150:18 155:13
        93:3,8,10 94:1     138:23,23         52:22 59:14      11:45 69:9
        94:16,19,21        139:5,9,17        62:10 84:14      11550 2:4
       working 15:7        140:1,14 141:3   years 10:14 15:6  116 3:20
        16:18 17:12,19     141:4 146:8       15:10,19 16:4    117 3:21
        17:23 18:11                          22:24,25 25:18   11th 1:22
        20:13,19 21:23            X          27:22,23,24      12 4:6 155:13,14
        22:3 23:19,23     X 156:5,8 157:9    35:10,12          155:19,20
        24:25 25:2,7,8     158:4,8 160:8     110:24            168:20
        25:19,23 26:11     161:12 163:12    Yeini 91:3        12/18/09 3:15
        26:14,20 27:7      163:19 164:6     York 2:4 5:20      42:11
        28:7,13,14 30:2    168:23,24                          12:12 69:9
        54:16 55:20,23    x-ray 122:9               Z         12:30 69:1
        56:18 57:13,14     126:15,20,22                       122 3:23
        58:19 59:6,10      127:1,2,17,20            0         131 4:1
        59:16 60:21,23     127:25 128:6     07/16/2018        134 4:2
        62:5,16 63:2       150:15 152:4      191:3            144 4:4
        65:15 67:15        154:20,22,24     09 23:19          15 173:22
        70:10 71:7         155:2,5,7                          1500 3:19 105:16
                           156:15,23                1
        72:12,22 78:13                                         105:21
                           159:4,11 160:8   1 1:17 3:11 6:5
        80:23 81:6,14                                         155 4:6
                           163:11,19         6:10 82:24
        82:5 84:11 94:4                                       1551 190:20
                           166:1 167:20      189:9
        94:24 96:6                                            16 1:19
                           167:23 168:5,8   1-story 78:6,8
        99:25 101:17                                          16th 188:10
                           180:8,22 181:9   1:18-CV-20101...
        101:22,23,25                                           190:6
                           181:14            1:3 190:5 191:2
        102:7,9,10                                            17 135:3 145:5
                          x-rays 118:8      10 4:2 23:19 77:8
        104:17,22                                             177 3:4
                           124:10 126:8,9    82:23,24 94:19
       worried 159:13                                         18 42:9,20
                           155:3 156:14      103:6,11,19,22
       wouldn't 106:4                                         183 3:5
                           156:22 158:24     116:21 134:16
        133:4 156:21                                          187 189:9
                           161:12 164:5      134:17,22
        181:13                                                188 3:6
                           165:18 167:13     135:5 143:8
       write 136:15                                           189 3:7
                           167:15 168:1      144:23 146:1
        138:6,18 139:7                                        19 70:23
                           180:7             146:19 148:12
        139:11,18,24                                          190 3:8
                                             149:11 155:13
        143:19,23                                             191 1:17 3:9
                                  Y          176:3
        175:21 191:1                                          1964 13:22
                          Y-E-I-N-I 91:4    10:12 1:20 5:2
       written 51:22                                          1970 14:1
                                            100 46:3,6,13


                               www.phippsreporting.com
                                   888-811-3408
Case 1:18-cv-20101-JEM Document 67-2 Entered on FLSD Docket 03/11/2019 Page 220 of
                                      220
                                                                          Page 29

       1974 10:24        72:14,18 85:1      4:10 1:20 187:4     2:10
       1983 16:10        100:23 105:25      42 3:15            79 42:24
       1984 38:23        105:25 107:3       4th 10:3 190:1
       1988 16:25        108:20 116:22                                 8
       1990 16:24        134:1 135:3                5          8 3:23 105:25
       1991 16:24        145:5              5 3:3,19 38:12      107:3 108:20
       1992 35:3,9      2018 1:19 188:11     105:14,15,19       122:13,14,19
        38:14            188:13 189:20       106:1,6,8,15       122:23
       1994 34:2         190:7               136:11,17         8-page 69:13
       1995 17:15,15,16 2021 188:25          137:8 138:1,6     800 67:9 95:11
                        21st 105:25          138:17,19         83 16:25
               2        22-page 42:19        139:11 140:1      85 54:25 68:8
       2 3:12 33:15,16  22nd 38:14           140:14 141:1
        33:24 34:9,15    188:13 189:20       143:1 145:25              9
        40:5 82:23      23 188:25            146:4 151:1,2     9 4:1 83:2 131:16
        136:18,19,19    23rd 34:2 35:3       176:3              131:21,25
        137:8,9,11      24 9:10             5/12/17 3:23        132:13
       2-page 131:23    26 35:10,12          122:14            90's 34:6
       2-year 15:15     28 1:22             5/17/17 4:2,4      900520 2:9 190:3
       2:19 142:23                           134:18 144:25     926 2:4
       20 173:22 176:3          3           516-357-3000       95 17:15
       200-E 190:20     3 3:15 42:4,10       2:5               97014 108:25
       2000 18:3,4 24:9  47:4 136:18        5th 47:16 48:1,7   9951 10:3 190:1
       2002 19:5,5       137:9 145:8,14      48:10,25 49:5
       2003 19:17,18,19  147:14              49:10
       2006 21:6,7,23   3-hour 31:9
        21:25 22:20,23 3,200 68:5                   6
        23:2 24:13      3/23/94 3:12        6 3:11,20 34:23
       200716370 42:8    33:16               35:1 36:14
       2009 23:1,2,23   30 10:14 110:24      116:14,15,20
        24:13,18 25:13   130:19,23           119:5
        25:20 26:13      131:14 176:6,8     6/13/17 3:21
        27:25 42:9       190:12              117:24
       2010 23:1,2,23   30's 76:3           620 99:22
        24:13,18 25:13 31 76:1 106:16       69 3:17
        25:20 26:13     33 3:12
        27:25 28:12,15 33090 2:9 190:3              7
       2011 31:20       33130 1:22          7 3:21 117:23,24
       2012 31:21       33324 10:4 190:2     118:4,5,7 119:6
       2016 70:24 71:3  33401 190:20         119:12 120:8
        71:6 72:1       33rd 99:22           122:5
       2017 27:8,11                         7/10/17 3:20
        28:12,15 52:20          4            116:15
        55:22 59:11,12 4 3:17 38:12,13      7/19/16 3:17
        60:22 61:4 62:8  69:12,15,20,25      69:15 71:21
        63:15 67:18      72:4               78 42:21
                                            786-226-8205


                              www.phippsreporting.com
                                  888-811-3408
